EXHIBIT 10.1

EXECUTION VERSION

 

 

U.S. $65,000,000

LOAN AGREEMENT

 

Dated as of August 5, 2008

 

Amended and Restated as of March 18, 2009

 

between

 

COWEN HEALTHCARE ROYALTY PARTNERS, L.P.,

 

as Lender,

 

and

 

DYAX CORP.,

 

as Borrower

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

CERTAIN DEFINITIONS

 

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Interpretation; Headings

17

 

 

 

ARTICLE II

COMMITMENT; DISBURSEMENT; FEES

 

 

 

SECTION 2.01.

Commitment to Lend

18

SECTION 2.02.

Notice of Borrowing

18

SECTION 2.03.

Disbursement

18

SECTION 2.04.

Commitment Not Revolving

18

 

 

 

ARTICLE III

REPAYMENT

 

 

 

SECTION 3.01.

Amortization

18

SECTION 3.02.

Optional Prepayment; Mandatory Prepayment

19

SECTION 3.03.

Illegality

19

 

 

 

ARTICLE IV

INTEREST; EXPENSES

 

 

 

SECTION 4.01.

Interest Rate

20

SECTION 4.02.

Lockbox Account

21

SECTION 4.03.

Interest on Late Payments

24

SECTION 4.04.

Initial Expenses

24

SECTION 4.05.

Administration and Enforcement Expenses

24

 

 

 

ARTICLE V

TAXES

 

 

 

SECTION 5.01.

Taxes

24

SECTION 5.02.

Receipt of Payment

26

SECTION 5.03.

Other Taxes

26

SECTION 5.04.

Indemnification

26

SECTION 5.05.

Loans Treated As Indebtedness

26

SECTION 5.06.

Allocation of Issue Price

26

SECTION 5.07.

Registered Obligation

27

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE VI

PAYMENTS; COMPUTATIONS

 

 

 

SECTION 6.01.

Making of Payments

27

SECTION 6.02.

Setoff or Counterclaim

28

 

 

 

ARTICLE VII

CLOSING DOCUMENTATION

 

 

 

SECTION 7.01.

Tranche A Loan Closing Documentation

28

SECTION 7.02.

Tranche B Loan Closing Documentation

30

 

 

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 8.01.

Representations and Warranties of Borrower

32

SECTION 8.02.

Survival of Representations and Warranties

40

 

 

 

ARTICLE IX

AFFIRMATIVE COVENANTS

 

 

 

SECTION 9.01.

Maintenance of Existence

40

SECTION 9.02.

Use of Proceeds

40

SECTION 9.03.

Financial Statements and Information

40

SECTION 9.04.

Books and Records

41

SECTION 9.05.

Inspection Rights; Access

41

SECTION 9.06.

Maintenance of Insurance and Properties

42

SECTION 9.07.

Governmental Authorizations

42

SECTION 9.08.

Compliance with Laws and Contracts

42

SECTION 9.09.

Plan Assets

42

SECTION 9.10.

Notices

42

SECTION 9.11.

Payment of Taxes

43

SECTION 9.12.

Waiver of Stay, Extension or Usury Laws

43

SECTION 9.13.

Additional Covenants of Borrower

43

SECTION 9.14.

[*****]

43

SECTION 9.15.

Further Assurances

44

 

 

 

ARTICLE X

NEGATIVE COVENANTS

 

 

 

SECTION 10.01.

Activities of Borrower

44

SECTION 10.02.

Merger; Sale of Assets

44

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.03.

Liens

45

SECTION 10.04.

Investment Company Act

46

SECTION 10.05.

Limitation on Additional Indebtedness

46

SECTION 10.06.

Limitation on Transactions with Controlled Affiliates

47

SECTION 10.07.

ERISA

47

SECTION 10.08.

Restricted Payments

48

 

 

 

ARTICLE XI

EVENTS OF DEFAULT

 

 

 

SECTION 11.01.

Events of Default

48

SECTION 11.02.

Default Remedies

50

SECTION 11.03.

Right of Set-off; Sharing of Set-off

50

SECTION 11.04.

Rights Not Exclusive

51

 

 

 

ARTICLE XII

INDEMNIFICATION

 

 

 

SECTION 12.01.

Funding Losses

51

SECTION 12.02.

Increased Costs

52

SECTION 12.03.

Other Losses

52

SECTION 12.04.

Assumption of Defense; Settlements

53

 

 

 

ARTICLE XIII

MISCELLANEOUS

 

 

 

SECTION 13.01.

Assignments

53

SECTION 13.02.

Participations

54

SECTION 13.03.

Successors and Assigns

55

SECTION 13.04.

Notices

55

SECTION 13.05.

Entire Agreement

56

SECTION 13.06.

Modification

57

SECTION 13.07.

No Delay; Waivers; etc.

57

SECTION 13.08.

Severability

57

SECTION 13.09.

Determinations

57

SECTION 13.10.

Replacement of Note

57

SECTION 13.11.

Governing Law

57

SECTION 13.12.

Jurisdiction

57

SECTION 13.13.

Waiver of Jury Trial

58

SECTION 13.14.

Waiver of Immunity

58

SECTION 13.15.

Counterparts

58

SECTION 13.16.

Limitation on Rights of Others

58

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 13.17.

No Partnership

58

SECTION 13.18.

Survival

58

SECTION 13.19.

Patriot Act Notification

58

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

 

Business Report Format

Exhibit B

 

Form of Tranche B Promissory Note

Exhibit C

 

Quarterly Report Format

Exhibit D

 

Form of Security Agreement

Exhibit E

 

Form of Notice of Borrowing

Exhibit F

 

Lockbox Instructions

Exhibit G

 

Form of Certificate of Borrower

Exhibit H

 

Form of Edwards, Angell Palmer & Dodge LLP Opinion

Exhibit I

 

Form of Wolf Greenfield Opinion

Exhibit J

 

Form of Lowrie, Lando & Anastasi, LLP Opinion

Exhibit K

 

Tranche B Warrant Agreement

Exhibit L

 

Form of Assignment and Acceptance

 

Schedules

 

Schedule A

 

[*****]

Schedule B

 

[*****]

Schedule C

 

[*****]

Schedule D

 

[*****]

Schedule 8.01(l)

 

Indebtedness

Schedule 8.01(n)

 

Subsidiaries

Schedule 8.01(s)(i)

 

[*****]

Schedule 8.01(s)(ii)

 

[*****]

Schedule 8.01(u)

 

Borrower’s Principal Place of Business and Chief Executive Office

Schedule 8.01(v)(ii)

 

[*****]

Schedule 8.01(v)(iii)

 

[*****]

Schedule 8.01(v)(iv)

 

[*****]

Schedule 8.01(v)(vii)

 

[*****]

Schedule 8.01(v)(viii)

 

[*****]

Schedule 8.01(v)(ix)

 

[*****]

Schedule 8.01(v)(x)

 

[*****]

Schedule 8.01(v)(xi)

 

[*****]

Schedule 8.01(w)(i)

 

[*****]

Schedule 8.01(w)(iii)

 

[*****]

Schedule 8.01(w)(v)

 

[*****]

 

 

[*****]

Schedule 8.01(w)(vi)

 

[*****]

Schedule 8.01(w)(vii)

 

[*****]

Schedule 8.01(w)(viii)

 

[*****]

Schedule 8.01(w)(x)

 

[*****]

Schedule 8.01(w)(xi)

 

[*****]

Schedule 8.01(x)

 

[*****]

Schedule 10.03(a)

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

This LOAN AGREEMENT (the “Amended Agreement”), dated as of August 5, 2008 and
amended and restated as of March 18, 2009, is entered into by and between COWEN
HEALTHCARE ROYALTY PARTNERS, L.P., a Delaware limited partnership (the
“Lender”), as Lender, and DYAX CORP., a Delaware corporation, as Borrower.  The
Lender and Borrower are hereinafter referred to collectively as the “Parties” or
individually as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, Borrower is the owner of the LFRP Intellectual Property (as hereinafter
defined) with respect to the LFRP (as hereinafter defined);

 

WHEREAS, Borrower has the right to payments under the License Agreements (as
hereinafter defined);

 

WHEREAS, on August 5, 2008, the Parties executed a Loan Agreement (the “Original
Loan Agreement”) pursuant to which Borrower borrowed from Lender an aggregate
principal amount of $50,000,000;

 

WHEREAS, in order to induce the Lender to enter into the Original Loan Agreement
and to extend credit thereunder, Borrower agreed to grant Lender a security
interest in the LFRP Intellectual Property (as defined in the Original Loan
Agreement);

 

WHEREAS, Borrower desires to create a new tranche of Loans in an aggregate
principal amount of $15,000,000;

 

WHEREAS, in connection with such new tranche of Loans the Parties desire to
amend and restate the Original Loan Agreement as set forth in this Amended
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by the Parties as follows:

 


ARTICLE I
CERTAIN DEFINITIONS


 

SECTION 1.01.         Definitions.  As used herein:

 

“Affiliate” means any Person that controls, is controlled by, or is under common
control with another Person.  For purposes of this definition, “control” shall
mean (i) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.

 

“Agent” means, (i) if only one Lender is party to this Amended Agreement, such
Lender or (ii) otherwise, Cowen Healthcare Royalty Partners, L.P. or another
Lender reasonably acceptable to Borrower.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

“Amended Agreement” means this Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time).

 

“Applicable Included Receipts” means (i) prior to June 30, 2013, the sum of
(a) 75.0% of the first $10.0 million in annual Included Receipts, (b) 50.0% of
annual Included Receipts greater than $10.0 million and up to and including
$15.0 million, and (c) 25.0% of annual Included Receipts greater than $15.0
million and (ii) after June 30, 2013, 90.0% of all Included Receipts until the
earlier of the Maturity Date or the complete amortization of the Loans under
Section 3.01.  “Applicable Included Receipts” shall exclude FTE Payments so long
as the principal amount of the Loans prepaid pursuant to Section 3.01(a) exceeds
any principal amount added to the Loans pursuant to Section 4.01(a) (as
calculated on an annual basis for each calendar year) which shall be determined
at the end of any applicable calendar year and shall be applied to amortization
in accordance with Section 3.01(a); provided that Borrower may, at its option,
include such costs in Applicable Included Receipts on a quarterly basis to pay
scheduled amortization in accordance with Section 3.01(a).

 

“Assignee” has the meaning specified in Section 13.01(b).

 

“Assignment and Acceptance” has the meaning specified in Section 13.01(c).

 

“Borrower” means Dyax Corp.

 

“Borrower Documents” means the certificate of incorporation of Borrower
certified by the Delaware Secretary of State and the by-laws of Borrower (and
any similar documentation of any Subsidiary of Borrower which becomes party to
the Loan Documents).

 

“Business Day” means any day, except a Saturday, Sunday or other day on which
commercial banks in New York are required or authorized by law to close.

 

“Business Report” means a report in a form agreed upon between the parties and
based on Exhibit A, providing information on current activities relating to the
licensing of the LFRP Intellectual Property as part of the LFRP.

 

“Capital Stock” of any Person means any and all shares, interests, ownership
interest units, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, but excluding any debt securities convertible
into such equity.

 

[*****]

 

 “[*****] Agreement” means the [*****] Agreement dated [*****] between [*****]
and Borrower.

 

“[*****] Payments” means the specified payments that become due and payable to
[*****] pursuant to the [*****] Agreement, as further described in Schedule
8.01(s)(ii).

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” means:

 

(i)    the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act) (other than any trustee or other
fiduciary holding securities under an employee benefit plan of Borrower or any
entity controlled, directly or indirectly, by Borrower) of beneficial ownership
of any capital stock of Borrower, if after such acquisition, such Person or
group would be the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Borrower representing
more than fifty percent (50%) of the combined voting power of Borrower then
outstanding securities entitled to vote generally in the election of directors;
or

 

(ii)    any transaction permitted under Section 10.02(a); or

 

(iii)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of Borrower (together
with any new directors (other than a director designated by a Person who has
entered into an agreement with Borrower to effect a transaction described in
clause (i) or (ii) of this definition of “Change of Control”), whose election by
such Board of Directors or nomination for election by Borrower’s shareholders,
as applicable, was approved by a vote of a majority of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute at least a majority of the Board of Directors of Borrower
then in office.

 

“Closing Date” means August 5, 2008.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Development Agreement” means any agreement between Borrower and/or any of
its Subsidiaries and one or more third parties relating to the discovery,
research, development, manufacturing or commercialization of a product or
compound (whether or not derived from phage display) (i) which would be commonly
viewed in the industry as being a co-development agreement, (ii) under which
Borrower and/or any of its Subsidiaries takes a substantially different
commercial role than under an agreement forming part of the LFRP and (iii) which
has two or more of the following aspects:  (A) shared ownership of
product-related intellectual property or sole ownership of product-related
intellectual property by one party with an exclusive license to the
product-related intellectual property to the other party, (B) shared management
control over product development, (C) shared financial obligations, and/or
(D) shared commercialization rights to the product.  Schedule A sets forth a
complete list of Co-Development Agreements in existence as of the Tranche B
Closing Date.

 

“Co-Developed Product” means any product or compound (whether or not derived
from phage display) which is the subject of a Co-Development Agreement and in
relation to which Borrower has committed on a contingent or non-contingent basis
its own financial re-

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

3

--------------------------------------------------------------------------------


 

sources and/or has committed non-reimbursed human resources to discover,
research, develop, manufacture or commercialize such product or compound.

 

“Collateral” has the meaning specified in the Security Agreement.

 

“Company Concentration Account” means a segregated account established and
maintained at the Lockbox Bank pursuant to the terms of the Lockbox Agreement
and this Amended Agreement.  The Company Concentration Account shall be the
account into which funds in the Lockbox Account which are payable to Borrower
pursuant to this Amended Agreement are swept in accordance with the terms of
this Amended Agreement.

 

“Company LFRP Methods and Libraries” shall have the meaning set forth in
Section 8.01(v)(iii).

 

“Confidentiality Agreement” means that certain confidentiality agreement, dated
March 3, 2009, between Borrower and Lender.

 

“Contract” has the meaning specified in Section 8.01(e).

 

“Contract Party” means any party to a License Agreement or In License.

 

“Controlled Affiliate” with respect to any Person means any Person directly or
indirectly controlling, controlled by or under common control with, such
Person.  For the purposes of this Amended Agreement, “control” (including, with
correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

 “Default” means any condition or event which constitutes an Event of Default or
which, with the giving of notice or the lapse of time or both would, unless
cured or waived, become an Event of Default.

 

“Default Rate” means, for any period for which an amount is overdue, a rate per
annum equal for each day in such period to the lesser of (i) 2% plus the rate
otherwise applicable to the Loans as provided the Section 4.01 and (ii) the
maximum rate of interest permitted under applicable Law.

 

“Deficiency Amount” has the meaning specified in Section 4.01(a).

 

“Discrepancy Notice” has the meaning specified in Section 4.02(m).

 

“Dispute” has the meaning specified in Section 8.01(v)(ix).

 

“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible, puttable or exchangeable, is, or upon
the happening of any event or the

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

4

--------------------------------------------------------------------------------


 

passage of time would be, required to be redeemed by such Person, whether or not
at the option of the holder thereof, or matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, in whole or in part, on or
prior to the date which is 91 days after the final maturity date of the Loans;
provided, however, that any class of Capital Stock of such Person that, by its
terms, authorizes such Person to satisfy in full its obligations with respect to
the payment of dividends or upon maturity, redemption (pursuant to a sinking
fund or otherwise) or repurchase thereof or otherwise by the delivery of Capital
Stock that are not Disqualified Capital Stock, and that is not convertible,
puttable or exchangeable for Disqualified Capital Stock or Indebtedness, will
not be deemed to be Disqualified Capital Stock so long as such Person satisfies
its obligations with respect thereto solely by the delivery of Capital Stock
that are not Disqualified Capital Stock.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” at any time means each trade or business (whether or not
incorporated) that would, at any time, be treated, together with Borrower or any
of their respective Subsidiaries, as a single employer under Title IV or
Section 302 of ERISA or Section 412 of the Code.

 

“Event of Default” has the meaning specified in Section 11.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Excluded Agreements” means Co-Development Agreements, Internally Developed
Product Agreements and Licensed Product Agreements.  Schedule B sets forth a
complete list of all Excluded Agreements in existence as of the Tranche B
Closing Date.

 

“Excluded Payments” means (i) payments under any Excluded Agreement or
(ii) payments relating to or arising out of any activities relating to the
research, development, manufacturing or commercialization of any Excluded
Product.

 

“Excluded Product” means any product or compound (whether or not derived from
phage display) which, at any point, was, is or becomes included in Borrower’s
“pipeline” as an internal product candidate.  An Excluded Product is either an
Internally Developed Product, an In-Licensed Product or a Co-Developed Product. 
Schedule B  sets forth a complete list of all Excluded Products in existence as
of the Tranche B Closing Date.  Notwithstanding the foregoing, Borrower
acknowledges and agrees that under the terms of certain License Agreements,
Contract Parties and their sublicensees may develop products that are the same
as or similar to Excluded Products and that such same or similar products shall
be not be considered Excluded Products under this Amended Agreement.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

5

--------------------------------------------------------------------------------


 

“Excluded Taxes” means (i) any Taxes imposed on (or measured by) net income
(including branch profits Taxes) of the Lender, or any franchise or similar
Taxes imposed in lieu thereof, by any Governmental Authority or taxing authority
by the jurisdiction under the laws of which the Lender is organized or any
jurisdiction in which the Lender is a resident, has an office, conducts business
or has another connection and (ii) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender
(a) under law in effect at the time such Foreign Lender becomes a party to this
Amended Agreement (or designates a new Lending Office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 5.01(a) or (b) that is attributable to such Foreign Lender’s failure to
comply with Section 5.01(b).

 

“FDA” means the United States Food and Drug Administration.

 

“Financial Statements” means the consolidated balance sheets of Borrower and its
Subsidiaries, audited at December 31, 2006, December 31, 2007 and December 31,
2008 and the related consolidated statements of operations and comprehensive
loss, cash flows and changes in stockholders’ equity of Borrower and its
Subsidiaries audited for the years ended December 31, 2006, December 31, 2007
and December 31, 2008, and the accompanying footnotes thereto, as filed with the
SEC, including the Management’s Discussion and Analysis of Financial Condition
and Results of Operations contained therein.

 

“Foreign Lender” has the meaning specified in Section 5.01(c).

 

“FTE” means a full-time equivalent included in FTE Payment costs.

 

“FTE Payments” means all amounts received from a Contract Party under any
License Agreement in payment for services relating specifically to Borrower’s
and/or any of its Subsidiaries’ costs (or estimated costs) for the discovery,
research and/or development of peptides, proteins and antibodies as reasonably
calculated based on the subsidization of the full cost of personnel measured in
full time equivalents, other comparable cost-based measures or any combination
of the foregoing.  For the avoidance of doubt, FTE Payments shall not include
any technical milestones that relate specifically to the completion of services,
or other related events.

 

“Funded Research Agreements” has the meaning specified in the definition of
License Agreement.

 

“Future Licenses” means any License Agreement entered into by Borrower and/or
any of its Subsidiaries after the date hereof with any other Person, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“GAAP” means the generally accepted accounting principles in the United States
of America in effect from time to time.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.

 

“Gross Payments” means all Royalties arising under or payable with respect to
any License Agreement or In License and any collections, recoveries, payments or
other compensation made in lieu thereof and any amounts paid or payable to
Borrower and/or any of its Subsidiaries in respect of any License Agreement or
In License pursuant to Section 365(n) of the United States Bankruptcy Code.  For
the avoidance of doubt, the parties acknowledge and agree that Gross Payments
shall specifically exclude all Excluded Payments.

 

“Guarantee” means, as to any Person:  (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.

 

“In-Licensed Product” means any product or compound (whether or not derived from
phage display) in relation to which Borrower expends a substantial amount of the
financial resources to used to discover, research, and develop or commercialize
such product or compound, and to which Borrower acquired rights to discover,
research, develop, manufacture or commercialize such product or compound
(i) under a Licensed Product Agreement or (ii) under an option or similar
provision expressly included within any License Agreement where the economic
terms applicable to such provision are consistent with Borrower’s past practices
and would be recognized in the industry as being a bona fide payment for rights.

 

“In Licenses” means any existing or future agreement pursuant to which Borrower
and/or any of its Subsidiaries obtains rights to LFRP Intellectual Property or
other rights used in the LFRP.

 

“Included Receipts” means (a) the Gross Payments less (b) [*****] Payments and
Reimbursement Payments, from the first day of the fiscal quarter of Borrower in
which the Closing Date occurs; provided that for the first fiscal quarter after
the Closing Date the “Included Receipts” were prorated by dividing such Included
Receipts by 90 and multiplying by the number of days from and including the
Closing Date through the end of such quarter.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

7

--------------------------------------------------------------------------------


 

“Indebtedness” with respect to any Person means any amount (absolute or
contingent) payable by such Person as debtor, borrower, issuer, guarantor or
otherwise (i) pursuant to an agreement or instrument involving or evidencing
money borrowed, the advance of credit, a conditional sale or a transfer with
recourse or with an obligation to repurchase, (ii) pursuant to a lease with
substantially the same economic effect as any such agreement or instrument,
(iii) pursuant to any equity interest with a mandatory obligation to repurchase,
(iv) pursuant to indebtedness of a third party secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on assets owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (v) pursuant to an
interest rate protection agreement, foreign currency exchange agreement or other
hedging arrangement, (vi) pursuant to a letter of credit issued for the account
of such Person, or (vii) all Guarantees with respect to Indebtedness of the
types specified in clauses (i) through (vi) above of another Person.  For the
avoidance of doubt, the Indebtedness of any Person shall include the
Indebtedness of any other entity to the extent such Person is directly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

 “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses actually incurred by
Indemnitees in enforcing the indemnity provided herein), whether direct,
indirect or consequential and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, imposed on, incurred by, or asserted against any such Indemnitee,
in any manner relating to or arising out of this Amended Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby (including any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral).

 

“Indemnified Taxes” has the meaning specified in Section 5.01(a).

 

“Indemnitee” has the meaning specified in Section 12.03(a).

 

“Independent Accountants” has the meaning specified in 4.02(m).

 

“Insurance Providers” has the meaning specified in Section 9.06.

 

“Interest Payment Date” means quarterly on October 15, January 15, April 15 and
July 15 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day, beginning on October 15, 2008.

 

“Interest Rate” means (i) with respect to Tranche A Loans, 16.00% per annum and
(ii) with respect to Tranche B Loans, 21.50% per annum.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

8

--------------------------------------------------------------------------------


 

“Internally Developed Product” means any product or compound or molecule which
was independently identified by Borrower using its own financial and/or human
resources, the intellectual property to which product or compound is owned by
Borrower and/or any of its Subsidiaries.

 

“Internally Developed Product Agreement” means any agreement between Borrower
and/or any of its Subsidiaries and one or more third parties pursuant to which
Borrower and/or any of its Subsidiaries grants a third party(ies) a license, or
an option to obtain a license, to research, develop and/or commercialize one or
more Internally Developed Products, with or without its phage display technology
and/or library.

 

“Knowledge” means, with respect to Borrower, as applicable, the knowledge of an
officer or senior manager or other person with similar responsibility,
regardless of title, of Borrower and/or any of its Subsidiaries relating to a
particular matter; provided, however, that a person charged with responsibility
for the aspect of the business relevant or related to the matter at issue shall
be deemed to have knowledge of a particular matter if, in the prudent exercise
of his or her duties and responsibilities in the ordinary course of business,
such person should have known of such matter.

 

“Law” means any federal, state, local or foreign law, including common law, and
any regulation, rule, requirement, policy, judgment, order, writ, decree,
ruling, award, approval, authorization, consent, license, waiver, variance,
guideline or permit of, or any agreement with, any Governmental Authority.

 

“Lender” means the Lender (as defined in the first paragraph hereof) and any
assignee under Section 13.01(b).

 

“Lender Bank Account” means Cowen Healthcare Royalty Partners, L.P.’s account at
JP Morgan Chase Bank, N.A.

 

“Lender Concentration Account” means a segregated account established for the
benefit of the Lender and maintained at the Lockbox Bank pursuant to the terms
of the Lockbox Agreement and this Amended Agreement.  The Lender Concentration
Account shall be the account into which the funds held in the Lockbox Account
which are payable to the Lender pursuant to this Amended Agreement are swept in
accordance with the terms of this Amended Agreement and the Lockbox Agreement.

 

“Lending Office” means, with respect to the Lender, its Stamford, Connecticut
office, and with respect to any other Lender, the office of such Lender
designated as its “Lending Office” in an Assignment and Acceptance, or such
other office as may be otherwise designated in writing from time to time by such
Lender to Borrower.

 

“LFRP” means the program under which Borrower and any of its Subsidiaries enters
into License Agreements pursuant to which third parties are granted rights to
the LFRP Patents, alone or in combination with LFRP Technology where the purpose
is to generate revenue for Borrower and/or any of its Subsidiaries by
(i) licensing to a third party rights to use the LFRP

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

9

--------------------------------------------------------------------------------


 

Patents and/or the LFRP Technology to identify, isolate, research and/or develop
antibodies, peptides and/or proteins, or (ii) performing research on behalf of
third parties to identify, isolate, research and/or develop antibodies, peptides
and/or proteins.

 

“LFRP Intellectual Property” means:

 

(i)            the LFRP Patents and LFRP Technology; and

 

(ii)           all know-how, materials, trademarks, service marks, trade names
and goodwill associated therewith, trade secrets, data, formulations, processes,
franchises, inventions, software, copyrights, and all other technology and
intellectual property (including biological materials), and all registrations of
any of the foregoing, or applications therefor, that are (a) owned by,
controlled by, issued to, licensed to, licensed by Borrower and any of its
Subsidiaries and (b) necessary to the performance of the LFRP as presently
conducted by Borrower and any of its Subsidiaries or as conducted by Borrower
and any of its Subsidiaries as of the Closing Date or during the term of the
Loans.

 

“LFRP Know-How” means any biological material, know-how, data, technical or
other information related to the LFRP Patents and/or LFRP Libraries that is
owned or controlled by Borrower and any of its Subsidiaries as described in
Schedule C hereto, together with all updates and improvements provided under any
Library License Agreements as of the Closing Date or during the term of the
Loans.

 

“LFRP Libraries” means Borrower’s and/or any of its Subsidiaries’ [*****],
Borrower’s and/or any of its Subsidiaries’ [*****], and Borrower’s and any of
its Subsidiaries’ [*****], all of which are described in Schedule D hereto,
together with all updates and improvements thereto and any other [*****] that
are developed or obtained by Borrower and any of its Subsidiaries and are
transferred under any Library License Agreement as of the Closing Date or during
the term of the Loans.

 

 “LFRP Patents” means the patents and patent applications identified on Schedule
8.01(v)(ii) and any other patent application and patent that is:  (i) owned by,
controlled by, issued to, licensed to or licensed by Borrower and any of its
Subsidiaries, or for which Borrower and any of its Subsidiaries has obtained the
benefit of a covenant not to sue, as of the Closing Date or during the term of
the Loans necessary to the practice of [*****]; or (ii) licensed under the LFRP;
and any patents issuing from such applications, together with any reissues,
reexaminations, renewals, and extensions thereof, and all continuations,
continuations-in-part and divisionals of the applications, in each case
throughout the world.

 

“LFRP Product” means any product owned by one or more third parties that
incorporates an antibody, protein or peptide that was identified through the use
of LFRP Technology and with respect to which Borrower or any of its Subsidiaries
is entitled, under the terms of a License Agreement or In License, to receive
Royalties.

 

“LFRP Technology” means the LFRP Know-How and LFRP Libraries.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

10

--------------------------------------------------------------------------------


 

“Liabilities” means the liabilities of Borrower excluding deferred revenue.

 

“Library License Agreements” has the meaning specified in the definition of
License Agreement.

 

“License Agreement” means any existing or future agreement under which: 
(i) Borrower and/or any of its Subsidiaries licenses to a third party rights to
use the technology claimed in the LFRP Patents to identify, isolate, research
and develop antibodies, peptides and/or proteins (“Patent License Agreements”);
(ii) Borrower and/or any of its Subsidiaries licenses to a third party rights to
use the LFRP Patents and the LFRP Technology to identify, isolate, research and
develop antibodies, peptides and/or proteins (“Library License Agreements”);
and/or (iii) Borrower and/or any of its Subsidiaries performs funded research
services for third parties using the LFRP Patents and the LFRP Technology to
identify, isolate, research and develop antibodies, peptides and/or proteins on
behalf of such third parties (“Funded Research Agreements”); in each case as
they may be amended, supplemented or otherwise modified from time to time. 
License Agreements shall specifically exclude Excluded Agreements and In
Licenses.

 

“Licensed Product Agreements” means any product agreement (but excluding phage
or phagemid or protein display technology and/or library licenses) between
Borrower and/or any of its Subsidiaries and one or more third parties in which
Borrower and/or any of its Subsidiaries acquires the right to develop and
commercialize a product or compound (whether or not derived from phage display).

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, set-off, encumbrance or other security interest in the nature
thereof (including any conditional sale agreement, equipment trust agreement or
other title retention agreement, a lease with substantially the same economic
effect as any such agreement or a transfer or other restriction) or other
encumbrance of any nature whatsoever.

 

“Loans” means the Tranche A Loan and the Tranche B Loan.  References in the
Tranche A Note and the Tranche A Warrant Agreement to “Loan” shall be deemed to
refer to the Tranche A Loan.

 

“Loan Documents” means this Amended Agreement, the Notes, the Security Agreement
and the Lockbox Agreement.

 

 “Lockbox Account” means, collectively, any lockbox and segregated lockbox
account established and maintained at the Lockbox Bank pursuant to a Lockbox
Agreement and this Amended Agreement.  The Lockbox Account shall be the account
into which all payments made in respect of the sale of the LFRP Products are to
be remitted and shall be an escrow account.

 

“Lockbox Agreement” means the agreement entered into by JPMorgan Chase Bank,
N.A., Borrower and Lender, dated as of August 5, 2008 (as the same may be
amended, restated or otherwise modified from time to time), pursuant to which,
among other things, the Lockbox Account, the Lender Concentration Account and
the Company Concentration Account

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

11

--------------------------------------------------------------------------------


 

shall be established and maintained and any agreement with a successor Lockbox
Bank entered into in accordance with Section 4.02(f)(ii).

 

“Lockbox Bank” means JPMorgan Chase Bank, N.A. or such other bank or financial
institution approved by each of Lender and Borrower.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
results of operations, assets or financial condition of Borrower and its
Subsidiaries, taken as a whole, (ii) a material reduction or other material
impairment of the value of the [*****] or (iv) an impairment of the ability of
Borrower and/or any of its Subsidiaries to perform its obligations under, or
affecting the validity or enforceability of, any Loan Document, Borrower
Document or the Warrant Agreements.   The Parties acknowledge and agree that any
delay in, or denial of, regulatory approval for Dyax’s proprietary kallikrein
inhibitor, known as DX-88, shall not be deemed to constitute a Material Adverse
Effect on the Tranche B Funding Date.

 

“Material Licenses” means those License Agreements set forth on Schedule
8.01(w)(x).

 

“Maturity Date” means the earlier of (i) the eighth anniversary of the Closing
Date and (ii) the date of any prepayment in full of the Loan.

 

“No-Call Date” means August 21, 2012.

 

“Notes” means the Tranche B Note(s) and the Tranche A Note(s).

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Notices” has the meaning specified in Section 13.04.

 

“Obligations” means, without duplication, the Loans and all present and future
Indebtedness, taxes, liabilities, obligations, covenants, duties, and debts,
owing by Borrower to the Lender, arising under or pursuant to the Loan
Documents, including all principal, interest, charges, expenses, fees and any
other sums chargeable to Borrower hereunder and under the other Loan Documents
(and including any interest, fees and other charges that would accrue but for
the filing of a bankruptcy action with respect to Borrower, whether or not such
claim is allowed in such bankruptcy action).

 

“Original Loan Agreement” has the meaning specified in the recitals hereto.

 

 “Original Loan Documents” means the Loan Documents as such term was defined
under the Original Loan Agreement.

 

“Original Security Agreement” means the Security Agreement as such term was
defined under the Original Loan Agreement.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

12

--------------------------------------------------------------------------------


 

“Original Transaction Documents” means the Loan Documents, the Warrant
Agreements, the License Agreements and the Borrower Documents, as such terms
were defined under the Original Loan Agreement.

 

“Participant” has the meaning specified in Section 13.02.

 

“Party” and “Parties” have the meanings specified in the first paragraph hereof.

 

“Patent License Agreements” has the meaning specified in the definition of
License Agreement.

 

“Patent Office” means the respective patent office (foreign or domestic) for any
patent.

 

“Patriot Act” has the meaning specified in Section 13.19.

 

“Permitted Collateralization” means any asset securitization, sale, transfer or
other disposition by Borrower or any of its Subsidiaries, individually or when
taken together with other Permitted Collateralizations, generating cash proceeds
of $25.0 million or less since the Closing Date which involves in whole or in
part Collateral to the extent simultaneously with the release of the Collateral
in accordance with the Security Agreement Borrower or any of its Subsidiaries
receives cash proceeds no less than the fair market value thereof, which
determination shall be made in good faith by Borrower’s Board of Directors. 
Proceeds of “Permitted Collateralizations” (whether received on the release
thereof or subsequent thereto) shall be applied in accordance with
Section 3.02(c).

 

“Permitted Liens” has the meaning specified in Section 10.03.

 

“Person” means an individual, corporation, association, limited liability
company, limited liability partnership, partnership, estate, trust,
unincorporated organization or a government or any agency or political
subdivision thereof.

 

“Plan” has the meaning specified in Section 10.07(a).

 

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code or
(iii) entity whose underlying assets include assets of any such employee benefit
plan or plan by reason of the investment by an employee benefit plan or other
plan in such entity.

 

“Prepayment Premium” means with respect to any Loan on any date the Loan (or any
portion thereof) is required to be prepaid pursuant to the proviso at the end of
Section 3.02(b) or any payment made to amortization prior to the No-Call Date
pursuant to Section 3.02(c), the aggregate amount of all required interest
payments due on the Loan (or the applicable portion) through the No-Call Date
less all interest payments paid in cash through the date of prepayment.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

13

--------------------------------------------------------------------------------


 

“Proceeding” has the meaning specified in Section 13.12.

 

“Product” means the products that are the subject of the License Agreements.

 

“Qualified Capital Stock” of any Person means Capital Stock of such Person other
than Disqualified Capital Stock; provided that such Capital Stock shall not be
deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary of
such Person or financed, directly or indirectly, using funds (i) borrowed from
such Person or any Subsidiary of such Person until and to the extent such
borrowing is repaid or (ii) contributed, extended, guaranteed or advanced by
such Person or any Subsidiary of such Person (including, without limitation, in
respect of any employee stock ownership or benefit plan).  Unless otherwise
specified, Qualified Capital Stock refer to Qualified Capital Stock of Borrower.

 

“Quarterly Report” means, with respect to the relevant calendar quarter of
Borrower:  (i) a report in a form agreed by the parties and based on Exhibit C
showing all payments made by Borrower and/or any of its Subsidiaries and any
Contract Party to the Lender under this Amended Agreement during such quarter,
such report showing in detail the basis for the calculation of such payments and
exclusions; (ii) a reconciliation of such report referred to in clause (i) above
to all information and data deliverable to Borrower and/or any of its
Subsidiaries by the Contract Parties to any License Agreements, together with
relevant supporting documentation, as well as a reconciliation with the
consolidated total revenues of Borrower prepared in accordance with GAAP; and
(iii) such additional information as the Lender may reasonably request.

 

“Register” has the meaning set up in Section 5.07.

 

“Regulatory Agency” means a Governmental Authority with responsibility for the
regulation of the research, development, marketing or sale of drugs or
pharmaceuticals in any jurisdiction, including the FDA, the U.S. National
Institutes of Health and the EMEA.

 

“Reimbursement Payments” means all amounts received from a Contract Party under
any Funded Research Agreements in reimbursement on a pure pass-through basis for
out-of-pocket costs incurred and invoiced by Borrower and/or any of its
Subsidiaries (other than FTE Payments) in connection with the provision of
services relating to the identifying, isolating, and researching antibodies,
peptides and or proteins.

 

“Restricted Payment” means any of the following:

 

(i) the declaration or payment of any dividend or any other distribution on
Capital Stock of Borrower or any Subsidiary or any payment made to the direct or
indirect holders (in their capacities as such) of Capital Stock of Borrower or
any Subsidiary, including, without limitation, any payment in connection with
any merger or consolidation involving Borrower but excluding (a) dividends or
distributions payable solely in Qualified Capital Stock or through accretion or
accumulation of such dividends on such Capital Stock and (b) in the case of
Subsidiaries, dividends or distributions payable to Borrower or to a Subsidiary
and pro rata dividends or distributions payable to minority stockholders of any
Subsidiary; or

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

14

--------------------------------------------------------------------------------


 

(ii)           the redemption of any Capital Stock of Borrower or any
Subsidiary, including, without limitation, any payment in connection with any
merger or consolidation involving Borrower but excluding any such Capital Stock
held by Borrower or any Subsidiary.

 

“Royalties” means the gross amount of all royalties, minimum royalty payments,
profit payments, license fees, settlement payments, judgments, payments,
securities, consideration or any other remuneration of any kind payable or
received under any License Agreement or any In License (but in the case of an In
License only to the extent such royalties, payments and fees relate to the LFRP)
and all accounts (as such term is defined in the New York Uniform Commercial
Code) evidencing or giving rise to any of the foregoing.

 

“SEC” has the meaning set forth in Section 8.01(d).

 

“Security Agreement” means the Amended and Restated Security Agreement, dated
the Tranche B Closing Date, substantially in the form of Exhibit D hereto,
between the Lender and Borrower securing the Obligations of Borrower hereunder
as supplemented by any amendments or joinders thereto.

 

“Significant Subsidiary” means any Subsidiary of Borrower which would constitute
a “significant subsidiary” as defined in Rule 1.02 of Regulation S-X under the
Securities Act of 1933, as amended and the Securities Exchange Act of 1934, as
amended.

 

“Subsidiary” means, with respect to any Person, at any time, any entity of which
more than fifty percent (50%) of the outstanding Voting Stock or other equity
interest entitled ordinarily to vote in the election of the directors or other
governing body (however designated) is at the time beneficially owned or
controlled directly or indirectly by such Person, by one or more such entities
or by such Person and one or more such entities.

 

“Surviving Person” means, with respect to any Person involved in or that makes
any disposition, the Person formed by or surviving such disposition or the
Person to which such disposition is made.

 

“Taxes” has the meaning specified in Section 5.01(a).

 

“Tranche” means, with respect to any Loan, whether such Loan is a Tranche A Loan
or a Tranche B Loan.

 

“Tranche A Aggregate Accrual” has the meaning specified in Section 4.01(d).

 

“Tranche A Deficiency Amount” has the meaning specified in Section 4.01(a).

 

“Tranche A Loan” means the Tranche A Loan made by the Lender on the Closing Date
pursuant to Section 2.01 of the Original Loan Agreement.

 

“Tranche A Loan Percentage” means [*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

15

--------------------------------------------------------------------------------


 

“Tranche A Maximum Accrual” has the meaning specified in Section 4.01(d).

 

“Tranche A Note” means the note issued by Borrower to Lender evidencing the
Tranche A Loans made on the Closing Date to Borrower and any
replacement(s) thereof issued in accordance with Section 13.10.

 

“Tranche A Warrant” has the meaning ascribed to “Warrant” in the Tranche A
Warrant Agreement.

 

“Tranche A Warrant Agreement” means the Warrant Agreement between Borrower and
Lender dated the Closing Date.

 

“Tranche B Aggregate Accrual” has the meaning specified in Section 4.01(e).

 

“Tranche B Commitment” means $15,000,000.

 

“Tranche B Closing Date” means March 18, 2009.

 

“Tranche B Deficiency Amount” has the meaning specified in Section 4.01(a).

 

“Tranche B Funding Date” means the date on which the Lender makes the Tranche B
Loan, which Tranche B Loan shall be made on or before March 31, 2009.

 

“Tranche B Loan” means the Tranche B Loan to be made by the Lender pursuant to
Section 2.02 of this Amended Agreement.

 

“Tranche B Loan Percentage” means [*****]

 

“Tranche B Maximum Accrual” has the meaning specified in Section 4.01(e).

 

“Tranche B Note” means a promissory note, substantially in the form set forth in
Exhibit B, in the amount of the Tranche B Loan, evidencing such Tranche B Loan.

 

“Tranche B Warrant” has the meaning ascribed to “Warrant” in the Tranche B
Warrant Agreement.

 

“Tranche B Warrant Agreement” means the Warrant Agreement between Borrower and
Lender substantially in the form attached hereto as Exhibit K.

 

“Transaction Documents” means the Loan Documents, the Warrant Agreements, the
License Agreements and the Borrower Documents.

 

“U.S.” means the United States of America.

 

“Voting Stock” means Capital Stock issued by a company, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

16

--------------------------------------------------------------------------------


 

to vote for the election of directors (or persons performing similar functions)
of such Person, even if the right so to vote has been suspended by the happening
of such contingency.

 

“Warrant Agreements” means the Tranche A Warrant Agreement and the Tranche B
Warrant Agreement.

 

“Webphage® Software” means Borrower’s analysis and data storage software for
[*****] screening as embodied in the United States copyright registration No. TX
5989121 issued May 14, 2004, and any updates, improvements or modifications
thereto (in human readable, source code and object code forms).

 

“Wholly Owned Subsidiary” means, as to any person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

 

SECTION 1.02.               Interpretation; Headings.  Each term used in any
Exhibit to this Amended Agreement and defined in this Amended Agreement but not
defined therein shall have the meaning set forth in this Amended Agreement. 
Unless the context otherwise requires, (a) “including” means “including, without
limitation” and (b) words in the singular include the plural and words in the
plural include the singular.  A reference to any party to this Amended
Agreement, any other Transaction Document or any other agreement or document
shall include such party’s successors and permitted assigns.  A reference to any
agreement or order shall include any amendment of such agreement or order from
time to time in accordance with the terms herewith and therewith.  A reference
to any legislation, to any provision of any legislation or to any regulation
issued thereunder shall include any amendment thereto, any modification or
re-enactment thereof, any legislative provision or regulation substituted
therefore and all regulations and statutory instruments issued thereunder or
pursuant thereto.  Unless otherwise indicated, all references to the Original
Credit Agreement in any Loan Document or other document or instrument delivered
in connection therewith shall be deemed to refer to this Amended Agreement and
the provisions hereof.  The headings contained in this Amended Agreement are for
convenience and reference only and do not form a part of this Amended
Agreement.  Section, Article and Exhibit references in this Amended Agreement
refer to sections or articles of, or exhibits to, this Amended Agreement unless
otherwise specified.  Borrower acknowledges and agrees that it was represented
by counsel in connection with the execution and delivery of the Loan Documents
to which it is a party, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and thereof and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation hereof or thereof.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

17

--------------------------------------------------------------------------------


 


ARTICLE II
COMMITMENT; DISBURSEMENT; FEES


 

SECTION 2.01.               Commitment to Lend.  On the terms set forth herein,
the Lender shall, on the Tranche B Funding Date, make a loan hereunder to
Borrower in a principal amount equal to the Tranche B Commitment.

 

SECTION 2.02.               Notice of Borrowing.  Subject to Section 2.01,
Borrower shall, simultaneous with the execution of this Amended Agreement, give
the Lender notice, substantially in the form set forth in Exhibit E (the “Notice
of Borrowing”) that Borrower wishes to borrow a principal amount equal to the
Tranche B Commitment on the Tranche B Funding Date.  The Tranche B Commitment
shall automatically terminate upon funding of the Tranche B Loan on the Tranche
B Funding Date.

 

SECTION 2.03.               Disbursement.  On the terms set forth herein, the
Lender shall, on the Tranche B Funding Date, credit, in same day funds, an
amount equal to the Tranche B Commitment to the account of Borrower which
Borrower shall have designated for such purpose in the Notice of Borrowing less
the initial expenses referred to in Section 4.04 for which invoices have been
received by Borrower.

 

SECTION 2.04.               Commitment Not Revolving.  The Lender’s commitment
to lend hereunder is not revolving in nature, and any amount of the Loans repaid
or prepaid may not be reborrowed.

 


ARTICLE III
REPAYMENT


 

SECTION 3.01.               Amortization.

 


(A)           ON EACH INTEREST PAYMENT DATE (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN), BORROWER SHALL (A) REPAY THE PORTION OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE TRANCHE A LOANS AT PAR WHICH IS EQUAL TO THE PRODUCT OF
(I) THE DIFFERENCE BETWEEN (X) APPLICABLE INCLUDED RECEIPTS FOR THE PRIOR FISCAL
QUARTER LESS (Y) ANY PORTION OF SUCH APPLICABLE INCLUDED RECEIPTS USED TO PAY
CASH INTEREST ON THE LOANS PURSUANT TO SECTION 4.01(A), (II) MULTIPLIED BY THE
TRANCHE A LOAN PERCENTAGE AND (B) REPAY THE PORTION OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THE TRANCHE B LOANS AT PAR WHICH IS EQUAL TO THE PRODUCT OF (I) THE
DIFFERENCE BETWEEN (W) APPLICABLE INCLUDED RECEIPTS FOR THE PRIOR FISCAL QUARTER
LESS (Z) ANY PORTION OF SUCH APPLICABLE INCLUDED RECEIPTS USED TO PAY CASH
INTEREST ON THE LOANS PURSUANT TO SECTION 4.01(A), (II) MULTIPLIED BY THE
TRANCHE B LOAN PERCENTAGE.


 


(B)           THE BALANCE OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS,
TOGETHER WITH ANY ACCRUED AND UNPAID INTEREST, SHALL BE DUE AND PAYABLE IN CASH
ON THE MATURITY DATE.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

18

--------------------------------------------------------------------------------


 

SECTION 3.02.               Optional Prepayment; Mandatory Prepayment.

 


(A)           BORROWER MAY, SUBJECT TO SECTION 12.01, PREPAY THE LOANS IN WHOLE
OR IN PART, TOGETHER WITH ACCRUED AND UNPAID INTEREST ON THE AMOUNT PREPAID AT
ANY TIME AFTER THE NO-CALL DATE; PROVIDED THAT (I) THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOANS AFTER GIVING EFFECT TO A VOLUNTARY PARTIAL PREPAYMENT SHALL
BE NOT LESS THAN [*****], (II)  EACH PREPAYMENT SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF [*****] AND NOT LESS THAN [*****] OR, IF LESS, THE
OUTSTANDING PRINCIPAL AMOUNT OF THE APPLICABLE TRANCHE OF THE LOANS AND
(III) BORROWER SHALL NOT BE PERMITTED TO PREPAY THE TRANCHE B LOANS UNTIL ALL
PAYMENTS OF PRINCIPAL AND ANY OTHER AMOUNTS OWING TO THE LENDER IN RESPECT OF
THE TRANCHE A LOANS HAVE BEEN PAID IN FULL IN CASH.  IF BORROWER WISHES TO MAKE
SUCH A PREPAYMENT, IT SHALL GIVE THE LENDER NOTICE TO THAT EFFECT NOT LATER THAN
THE 30TH DAY BEFORE THE DATE OF THE PREPAYMENT, SPECIFYING THE DATE ON WHICH THE
PREPAYMENT IS TO BE MADE AND THE AMOUNT TO BE PREPAID.  SUCH NOTICE SHALL
CONSTITUTE BORROWER’S IRREVOCABLE COMMITMENT TO PREPAY THAT AMOUNT ON THAT DATE,
TOGETHER WITH INTEREST ACCRUED ON THE AMOUNT PREPAID TO BUT EXCLUDING THE
PREPAYMENT DATE.


 


(B)           IF A CHANGE OF CONTROL OR ANY TRANSACTION PERMITTED BY
SECTION 10.02(A) HEREOF OCCURS THEN, AT THE OPTION OF THE LENDER, ANY OR ALL OF
THE LOANS AS REQUESTED BY THE LENDER TO BE PREPAID (INCLUDING ALL ACCRUED AND
UNPAID INTEREST) SHALL BE DUE AND PAYABLE HEREUNDER, TO THE EXTENT PERMITTED BY
LAW, AND SHALL BE DEEMED PART OF THE AMOUNTS DUE AND PAYABLE HEREUNDER SUBJECT
TO ACCELERATION (EITHER DECLARED OR IMMEDIATE AS PROVIDED IN SECTION 11.02);
PROVIDED THAT IF THE CHANGE OF CONTROL OR ANY TRANSACTION PERMITTED BY
SECTION 10.02(A) HEREOF OCCURS PRIOR TO THE NO-CALL DATE, THEN SUCH PREPAYMENT
SHALL BE ACCOMPANIED BY THE PREPAYMENT PREMIUM WITH RESPECT TO THAT PORTION OF
THE LOANS REQUESTED BY THE LENDER TO BE SO PREPAID.  THE PREPAYMENT PREMIUM IN
RESPECT OF THE TRANCHE A LOANS SHALL BE PAID PRIOR TO ANY PREPAYMENT PREMIUM
WITH RESPECT TO THE TRANCHE B LOANS.


 


(C)           WITH RESPECT TO PERMITTED COLLATERALIZATIONS, BORROWER SHALL APPLY
(OR CAUSE TO BE APPLIED): (A) [*****] OF ALL PROCEEDS OF PERMITTED
COLLATERALIZATIONS (THE “SWEEP PROCEEDS”) TO AMORTIZE (I) PRINCIPAL (INCLUDING
ALL ACCRUED AND UNPAID INTEREST IN RESPECT THEREOF) ON THE TRANCHE A LOANS EQUAL
TO THE SWEEP PROCEEDS MULTIPLIED BY THE TRANCHE A LOAN PERCENTAGE AND
(II) PRINCIPAL (INCLUDING ALL ACCRUED AND UNPAID INTEREST IN RESPECT THEREOF) ON
THE TRANCHE B LOANS EQUAL TO THE SWEEP PROCEEDS MULTIPLIED BY THE TRANCHE B LOAN
PERCENTAGE, IN EACH CASE, BY MAKING A CASH PAYMENT TO THE LENDER WHICH CASH
PAYMENT SHALL ALSO INCLUDE THE PREPAYMENT PREMIUM IN RESPECT OF SUCH AMORTIZED
AMOUNT IF SUCH PERMITTED COLLATERALIZATION IS CONSUMMATED PRIOR TO THE NO-CALL
DATE (WHICH PREPAYMENT PREMIUM SHALL NOT AFFECT THE PRINCIPAL OR INTEREST ON THE
LOAN) AND (B) [*****] OF THE CASH PROCEEDS SHALL BE PAID TO THE LENDERS (WITHOUT
AFFECTING THE PRINCIPAL OR INTEREST PAYABLE ON ANY LOAN).  THE PREPAYMENT
PREMIUM IN RESPECT OF THE TRANCHE A LOANS SHALL BE PAID PRIOR TO ANY PREPAYMENT
PREMIUM WITH RESPECT TO THE TRANCHE B LOANS.


 

SECTION 3.03.               Illegality.  If the Lender determines at any time
that any Law or treaty or any change therein or in the interpretation or
application thereof makes or will make it unlawful for the Lender to fulfill its
commitment in accordance with Section 2.01, to maintain the Loans (including
additional amounts pursuant to Section 4.01(a)) or to claim or receive any

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

19

--------------------------------------------------------------------------------


 

amount payable to it hereunder, the Lender shall give Notice of that
determination to Borrower, whereupon the obligations of the Lender hereunder
shall terminate.  If any such Notice is given after the disbursement of the
Loans, Borrower shall prepay the Loans in full on the Interest Payment Date
following the date the Notice is given; provided, however, that if the Lender
certifies to Borrower that earlier prepayment is necessary in order to enable
the Lender to comply with the relevant Law, treaty or change and specifies an
earlier date for the prepayment, Borrower shall make the prepayment on the date
so specified.  Prepayment pursuant to this Section 3.03 shall be made together
with interest accrued and unpaid on the Loans to the date of prepayment and all
other amounts then payable to the Lender hereunder.  Each Notice delivered
pursuant to this Section 3.03 shall be effective when sent.

 


ARTICLE IV
INTEREST; EXPENSES


 

SECTION 4.01.               Interest Rate.

 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 4.03, (I) THE
TRANCHE A LOANS SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO 16.00% AND THE
TRANCHE B LOANS SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO 21.50% AND, IN
EACH CASE, SHALL BE PAID IN CASH AS PROVIDED IN SECTION 4.01(C); PROVIDED THAT
BORROWER SHALL BE REQUIRED TO PAY INTEREST IN CASH ONLY TO THE EXTENT OF THE
APPLICABLE INCLUDED RECEIPTS FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER AND
SHALL APPLY SUCH CASH TO THE INTEREST ON THE TRANCHE A LOANS PRIOR TO MAKING
INTEREST PAYMENTS ON THE TRANCHE B LOANS.  IF BORROWER IS UNABLE TO PAY THE CASH
INTEREST PAYMENTS REQUIRED UNDER THE FIRST SENTENCE OF THIS SECTION 4.01(A) OUT
OF APPLICABLE INCLUDED RECEIPTS OR OTHERWISE PURSUANT TO THE LAST SENTENCE OF
THIS SECTION 4.01(A) BECAUSE (I) THE THEN APPLICABLE INCLUDED RECEIPTS ARE LESS
THAN 16.00% PER ANNUM, PAID QUARTERLY, OF THE PRINCIPAL AMOUNT OF THE TRANCHE A
LOANS (SUCH DEFICIENCY, THE “TRANCHE A DEFICIENCY AMOUNT”) OR (II) THE
DIFFERENCE BETWEEN (A) THE THEN APPLICABLE INCLUDED RECEIPTS AND (B) THE CASH
PAYMENTS MADE IN RESPECT OF ACCRUED INTEREST ON THE TRANCHE A LOANS ON SUCH
INTEREST PAYMENT DATE, IS LESS THAN 21.50% PER ANNUM, PAID QUARTERLY, OF THE
PRINCIPAL AMOUNT OF THE TRANCHE B LOANS (SUCH DEFICIENCY, THE “TRANCHE B
DEFICIENCY AMOUNT” AND, EACH OF (X) THE TRANCHE B DEFICIENCY AMOUNT AND (Y) THE
TRANCHE A DEFICIENCY AMOUNT, A “DEFICIENCY AMOUNT”), THEN, IN EACH CASE, ANY
DEFICIENCY AMOUNT SHALL BE PAID IN KIND, ON A QUARTERLY BASIS, AND ON EACH SUCH
DATE, THE LENDER SHALL BE DEEMED TO HAVE MADE AN ADDITIONAL TERM LOAN OF THE
APPLICABLE TRANCHE IN A PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF
INTEREST SO PAID ON ITS OUTSTANDING LOANS.  EACH SUCH LOAN SHALL (A) BE DEEMED
TO BE A LOAN FOR ALL PURPOSES UNDER THIS AMENDED AGREEMENT AND (B) ACCRUE
INTEREST IN ACCORDANCE WITH THIS SECTION 4.01.  BORROWER SHALL DELIVER TO EACH
LENDER ALL ORIGINAL ISSUE DISCOUNT INFORMATION RELATING TO THE LOANS AS MAY BE
REQUIRED BY APPLICABLE LAW.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
BORROWER MAY, AT ITS OPTION, PAY ALL OR ANY PORTION OF ANY DEFICIENCY AMOUNT
WHEN DUE OUT OF OTHER FUNDS HELD BY BORROWER.


 


(B)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A 360-DAY
YEAR OF TWELVE 30-DAY MONTHS.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

20

--------------------------------------------------------------------------------


 


(C)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE TO THE LENDER AT
THE LOCKBOX ACCOUNT OR AS OTHERWISE NOTIFIED TO BORROWER IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT
TO SECTION 4.04 SHALL BE PAYABLE ON DEMAND, IN THE SAME FORM AS INTEREST PAYABLE
ON THE NEXT INTEREST PAYMENT DATE, AND (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN, ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT.


 


(D)           ON EACH INTEREST PAYMENT DATE COMMENCING WITH THE FIRST INTEREST
PAYMENT DATE FOLLOWING THE FIFTH (5TH) ANNIVERSARY OF THE CLOSING DATE, IF THE
AGGREGATE AMOUNT THAT WOULD BE INCLUDIBLE IN INCOME WITH RESPECT TO THE TRANCHE
A NOTE FOR PERIODS ENDING ON OR BEFORE SUCH INTEREST PAYMENT DATE (WITHIN THE
MEANING OF SECTION 163(I) OF THE CODE) (THE “TRANCHE A AGGREGATE ACCRUAL”) WOULD
EXCEED AN AMOUNT EQUAL TO THE SUM OF (I) THE AGGREGATE AMOUNT OF INTEREST TO BE
PAID (WITHIN THE MEANING OF SECTION 163(I) OF THE CODE) UNDER THE TRANCHE A NOTE
ON OR BEFORE SUCH INTEREST PAYMENT DATE (DETERMINED WITHOUT REGARD TO THE
AMOUNTS PAYABLE ON SUCH INTEREST PAYMENT DATE UNDER THIS SECTION 4.01(D)), AND
(II) THE PRODUCT OF (A) THE ISSUE PRICE (AS DEFINED IN SECTIONS 1273(B) AND
1274(A) OF THE CODE) OF THE TRANCHE A NOTE AND (B) THE YIELD TO MATURITY
(INTERPRETED IN ACCORDANCE WITH SECTION 163(I) OF THE CODE) OF THE TRANCHE A
NOTE (SUCH SUM, THE “TRANCHE A MAXIMUM ACCRUAL”), THEN BORROWER SHALL PAY TO THE
LENDER IN CASH AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE TRANCHE A AGGREGATE
ACCRUAL OVER THE TRANCHE A MAXIMUM ACCRUAL, AND THE AMOUNT OF SUCH PAYMENT SHALL
BE TREATED FOR ANY PERIOD ENDING AFTER SUCH INTEREST PAYMENT DATE AS AN AMOUNT
OF INTEREST TO BE PAID (WITHIN THE MEANING OF SECTION 163(I) OF THE CODE) UNDER
THE TRANCHE A NOTE.


 


(E)   ON EACH INTEREST PAYMENT DATE COMMENCING WITH THE FIRST INTEREST PAYMENT
DATE FOLLOWING THE FIFTH (5TH) ANNIVERSARY OF THE TRANCHE B FUNDING DATE, IF THE
AGGREGATE AMOUNT THAT WOULD BE INCLUDIBLE IN INCOME WITH RESPECT TO THE TRANCHE
B NOTE FOR PERIODS ENDING ON OR BEFORE SUCH INTEREST PAYMENT DATE (WITHIN THE
MEANING OF SECTION 163(I) OF THE CODE) (THE “TRANCHE B AGGREGATE ACCRUAL”) WOULD
EXCEED AN AMOUNT EQUAL TO THE SUM OF (I) THE AGGREGATE AMOUNT OF INTEREST TO BE
PAID (WITHIN THE MEANING OF SECTION 163(I) OF THE CODE) UNDER THE TRANCHE B NOTE
ON OR BEFORE SUCH INTEREST PAYMENT DATE (DETERMINED WITHOUT REGARD TO THE
AMOUNTS PAYABLE ON SUCH INTEREST PAYMENT DATE UNDER THIS SECTION 4.01(E)), AND
(II) THE PRODUCT OF (A) THE ISSUE PRICE (AS DEFINED IN SECTIONS 1273(B) AND
1274(A) OF THE CODE) OF THE TRANCHE B NOTE AND (B) THE YIELD TO MATURITY
(INTERPRETED IN ACCORDANCE WITH SECTION 163(I) OF THE CODE) OF THE TRANCHE B
NOTE (SUCH SUM, THE “TRANCHE B MAXIMUM ACCRUAL”), THEN BORROWER SHALL PAY TO THE
LENDER IN CASH AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE TRANCHE B AGGREGATE
ACCRUAL OVER THE TRANCHE B MAXIMUM ACCRUAL, AND THE AMOUNT OF SUCH PAYMENT SHALL
BE TREATED FOR ANY PERIOD ENDING AFTER SUCH INTEREST PAYMENT DATE AS AN AMOUNT
OF INTEREST TO BE PAID (WITHIN THE MEANING OF SECTION 163(I) OF THE CODE) UNDER
THE TRANCHE B NOTE.


 

SECTION 4.02.               Lockbox Account.

 


(A)           ON THE CLOSING DATE, THE PARTIES ENTERED INTO THE LOCKBOX
AGREEMENT WITH THE LOCKBOX BANK.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

21

--------------------------------------------------------------------------------


 


(B)           THE LENDER CONCENTRATION ACCOUNT SHALL BE HELD SOLELY FOR THE
BENEFIT OF THE LENDER, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AMENDED
AGREEMENT.  THE LENDER SHALL HAVE IMMEDIATE AND FULL ACCESS TO ANY FUNDS HELD IN
THE LENDER CONCENTRATION ACCOUNT AND SUCH FUNDS SHALL NOT BE SUBJECT TO ANY
CONDITIONS OR RESTRICTIONS WHATSOEVER.  THE COMPANY CONCENTRATION ACCOUNT SHALL
BE HELD SOLELY FOR THE BENEFIT OF BORROWER, SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AMENDED AGREEMENT, THE SECURITY AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AMENDED AGREEMENT, THE
SECURITY AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, BORROWER SHALL HAVE
IMMEDIATE AND FULL ACCESS TO ANY FUNDS HELD IN THE COMPANY CONCENTRATION ACCOUNT
AND SUCH FUNDS SHALL NOT BE SUBJECT TO ANY CONDITIONS OR RESTRICTIONS WHATSOEVER
OTHER THAN THOSE OF THE LOCKBOX BANK; PROVIDED, HOWEVER, THAT NOTHING HEREIN
SHALL (I) AFFECT OR REDUCE BORROWER’S OBLIGATIONS TO PAY IN FULL ALL AMOUNTS DUE
TO THE LENDER UNDER THIS AMENDED AGREEMENT, OR (II) IN ANY MANNER LIMIT THE
RECOURSE OF THE LENDER TO THE ASSETS OF BORROWER TO SATISFY BORROWER’S
OBLIGATIONS.


 


(C)           SWEEPS FROM THE LOCKBOX ACCOUNT SHALL BE MADE PURSUANT TO
EXHIBIT F.


 


(D)           BORROWER SHALL PAY FOR ALL FEES, EXPENSES AND CHARGES OF THE
LOCKBOX BANK BY DEBITING THE COMPANY CONCENTRATION ACCOUNT.


 


(E)           WITH RESPECT TO ANY LICENSE AGREEMENT, IN LICENSE OR INVOICE
ENTERED INTO OR ISSUED BY BORROWER IN RELATION THERETO, BORROWER SHALL
IMMEDIATELY (A) NOTIFY THE APPLICABLE CONTRACT PARTY TO REMIT TO THE LOCKBOX
ACCOUNT WHEN DUE ALL ROYALTIES THAT ARE DUE AND PAYABLE TO BORROWER IN RESPECT
OF OR DERIVED FROM SUCH LICENSE AGREEMENT, IN LICENSE OR INVOICE AND (B) IN EACH
CASE, PROVIDE TO THE LENDER A COPY OF EACH SUCH NOTIFICATION.


 


(F)            BORROWER SHALL HAVE NO RIGHT TO TERMINATE THE LOCKBOX ACCOUNT
WITHOUT LENDER’S PRIOR WRITTEN CONSENT.  ANY SUCH CONSENT, WHICH THE LENDER MAY
GRANT OR WITHHOLD IN ITS DISCRETION, SHALL BE SUBJECT TO THE SATISFACTION OF
EACH OF THE FOLLOWING CONDITIONS TO THE SATISFACTION OF THE LENDER:


 

(I)            THE SUCCESSOR LOCKBOX BANK SHALL BE ACCEPTABLE TO THE LENDER;

 

(II)           LENDER, BORROWER AND THE SUCCESSOR LOCKBOX BANK SHALL HAVE
ENTERED INTO A LOCKBOX AGREEMENT SUBSTANTIALLY IN THE FORM OF THE LOCKBOX
AGREEMENT INITIALLY ENTERED INTO AND SUCH AGREEMENT SHALL BE CONSIDERED THE
“LOCKBOX AGREEMENT” UNDER THIS AMENDED AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(III)          ALL FUNDS AND ITEMS IN THE ACCOUNTS SUBJECT TO THE LOCKBOX
AGREEMENT TO BE TERMINATED SHALL BE TRANSFERRED TO THE NEW ACCOUNTS HELD AT THE
SUCCESSOR LOCKBOX BANK PRIOR TO THE TERMINATION OF THE THEN EXISTING LOCKBOX
BANK; AND

 

(IV)          BORROWER SHALL HAVE RECEIVED EVIDENCE THAT ALL OF THE APPLICABLE
PARTIES PAYING ROYALTIES HAVE BEEN INSTRUCTED TO REMIT ALL FUTURE PAYMENTS TO
THE NEW ACCOUNTS HELD AT THE SUCCESSOR LOCKBOX BANK.

 


(G)           [INTENTIONALLY OMITTED]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

22

--------------------------------------------------------------------------------


 


(H)           ALL GROSS PAYMENTS SHALL BE PAID INTO THE LOCKBOX ACCOUNT OR TO
ANY OTHER ACCOUNT(S) DESIGNATED IN WRITING BY THE LENDER(S) TO BORROWER, AND
AMOUNTS DEPOSITED THEREIN SHALL BE TREATED AS DESCRIBED IN EXHIBIT F.


 


(I)            BORROWER SHALL PAY VOLUNTARY PREPAYMENTS MADE AT THE ELECTION OF
BORROWER IN ACCORDANCE WITH SECTION 3.02(A) OR ANY PAYMENT MADE IN ACCORDANCE
WITH THE LAST SENTENCE OF SECTION 4.01(A) TO THE LOCKBOX ACCOUNT.


 


(J)            IN THE EVENT ANY PARTY TO A LICENSE AGREEMENT INCLUDING ANY PARTY
TO A FUTURE LICENSE REMITS ANY ROYALTIES DIRECTLY TO BORROWER OR OTHERWISE
EXCEPT TO THE LOCKBOX ACCOUNT, BORROWER SHALL IMMEDIATELY (I) REMIT ANY SUCH
ROYALTIES TO THE LOCKBOX ACCOUNT (OR, IF FOR SOME REASON SUCH ACCOUNT IS NO
LONGER IN EFFECT OR PAYMENT CANNOT BE MADE INTO SUCH ACCOUNT, BORROWER SHALL
REMIT SUCH ROYALTIES BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS DIRECTLY TO
LENDER BANK ACCOUNT), (II) NOTIFY SUCH PARTY TO REMIT ANY FUTURE ROYALTIES TO
THE LOCKBOX ACCOUNT AND (III) PROVIDE TO LENDER A COPY OF SUCH NOTICE.


 


(K)           AMOUNTS PAYABLE PURSUANT TO THIS SECTION 4.02 SHALL BE IN ADDITION
TO ANY AMOUNTS PAYABLE UNDER SECTION 4.02(D) OF THIS AMENDED AGREEMENT.


 


(L)            ANY PAYMENTS, OTHER THAN FROM FUNDS PAID TO LENDER FROM THE
LENDER CONCENTRATION ACCOUNT, TO BE MADE BY BORROWER TO LENDER HEREUNDER OR
UNDER ANY OTHER TRANSACTION DOCUMENT SHALL BE MADE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO LENDER BANK ACCOUNT.


 


(M)          WITHIN [*****] FOLLOWING DELIVERY TO LENDER BY BORROWER OF THE
QUARTERLY REPORT FOR THE FOURTH FISCAL QUARTER OF EACH CALENDAR YEAR DURING THE
TERM OF THE LOANS, TO THE EXTENT THAT EITHER LENDER OR BORROWER HAS DETERMINED
THAT THERE IS A DISCREPANCY AS TO THE AMOUNTS PAID TO LENDER HEREUNDER FOR SUCH
CALENDAR YEAR, THEN THE PERSON WHO HAS MADE SUCH DETERMINATION MAY NOTIFY THE
OTHER IN WRITING OF SUCH DISCREPANCY INDICATING IN REASONABLE DETAIL ITS REASONS
FOR SUCH DETERMINATION (THE “DISCREPANCY NOTICE”).  IN THE EVENT THAT EITHER
AGENT OR BORROWER DELIVERS TO THE OTHER PARTY A DISCREPANCY NOTICE, LENDERS AND
BORROWER SHALL MEET IN PERSON OR BY TELEPHONE CONFERENCE AS SPECIFIED BY LENDER
WITHIN [*****] (OR SUCH OTHER TIME AS MUTUALLY AGREED BY THE PARTIES) AFTER THE
RECEIVING PARTY HAS RECEIVED A DISCREPANCY NOTICE TO RESOLVE IN GOOD FAITH SUCH
DISCREPANCY.


 


IF THE DISCREPANCY HAS BEEN RESOLVED AND, AS A RESULT THEREOF, IT IS DETERMINED
THAT A PAYMENT IS OWING BY LENDER TO BORROWER OR BY BORROWER TO LENDER, THEN THE
PARTY OWING SUCH PAYMENT SHALL PROMPTLY PAY SUCH PAYMENT TO THE OTHER PARTY. 
IF, WITHIN [*****] AFTER RECEIPT OF THE DISCREPANCY NOTICE, BORROWER AND LENDER
CANNOT RESOLVE ANY SUCH DISCREPANCIES, THEN LENDER AND BORROWER SHALL PROMPTLY
INSTRUCT THEIR RESPECTIVE FIRMS OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO
SELECT, WITHIN [*****] THEREAFTER, A THIRD INTERNATIONALLY RECOGNIZED ACCOUNTING
FIRM (THE “INDEPENDENT ACCOUNTANTS”).  AFTER OFFERING BORROWER AND ITS
REPRESENTATIVES AND LENDER AND THEIR REPRESENTATIVES THE OPPORTUNITY TO PRESENT
THEIR POSITIONS AS TO THE DISPUTED ITEMS, WHICH OPPORTUNITY SHALL NOT EXTEND FOR
MORE THAN [*****] AFTER THE INDEPENDENT ACCOUNTANTS HAVE BEEN SELECTED, THE
INDEPENDENT ACCOUNTANTS SHALL REVIEW THE DISPUTED MATTERS AND THE

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

23

--------------------------------------------------------------------------------


 

materials submitted by Borrower and Lender and, as promptly as practicable,
deliver to Borrower and Lender a statement in writing setting forth its
determination of the proper treatment of the discrepancies as to which there was
disagreement, and that determination will be final and binding upon the Parties
without any further right of appeal.  If Borrower has delivered the Discrepancy
Notice that has resulted in the selection of the Independent Accountants,
Borrower will bear all the charges of the Independent Accountants.  If Agent has
delivered the Discrepancy Notice that has resulted in the selection of the
Independent Accountants, Lenders will bear all the charges of the Independent
Accountants unless the Independent Accountants determine that the amounts paid
to Lender for the applicable calendar year underpaid Lender by an amount equal
or in excess of [*****] of the amounts determined to be due to Lender for such
calendar year, in which event Borrower shall bear all of the charges of the
Independent Accountants.


 

SECTION 4.03.               Interest on Late Payments.  If any amount payable by
Borrower to the Lender hereunder is not paid when due (whether at stated
maturity, by acceleration or otherwise), interest shall accrue on any such
unpaid amounts, both before and after judgment during the period from and
including the applicable due date, to but excluding the day the overdue amount
is paid in full, at a rate per annum equal to the Default Rate.  Interest
accruing under this Section 4.03 shall be payable from time to time on demand of
the Lender.

 

SECTION 4.04.               Initial Expenses.  Borrower shall reimburse the
Lender, on the Tranche B Closing Date as provided in Section 2.03, for all
(a) actual, documented out-of-pocket fees and expenses incurred by the Lender
(including all fees and expenses of outside counsel to the Lender), supported by
reasonable documentation, in connection with the negotiation, preparation,
execution and delivery of this Amended Agreement and the other Transaction
Documents including any amendment or waiver with respect thereto and
(b) reasonable fees and expenses, supported by reasonable documentation, of due
diligence conducted by the Lender or other parties (including outside counsel to
the Lender) at the request of the Lender; provided that Borrower shall not be
required to reimburse any amounts pursuant to this Section 4.04 in excess of
[*****] in the aggregate.

 

SECTION 4.05.               Administration and Enforcement Expenses.  Borrower
shall promptly reimburse the Lender on demand for all reasonable costs and
expenses incurred by the Lender (including the reasonable fees and expenses of
one outside counsel to the Lenders) as a consequence of or in connection with
any Default or Event of Default.

 


ARTICLE V
TAXES


 

SECTION 5.01.               Taxes.

 


(A)           EXCEPT AS OTHERWISE REQUIRED BY LAW, ANY AND ALL PAYMENTS BY
BORROWER UNDER THIS AMENDED AGREEMENT OR THE NOTES (INCLUDING PAYMENTS WITH
RESPECT TO THE LOANS) SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY AND ALL PRESENT AND FUTURE TAXES, LEVIES, DUTIES, IMPOSTS, DEDUCTIONS,
CHARGES, FEES OR WITHHOLDINGS, AND ALL INTEREST, PENALTIES AND OTHER LIABILITIES
WITH RESPECT THERETO (COLLECTIVELY, “TAXES”) IMPOSED BY ANY GOVERNMENTAL
AUTHORITY

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

24

--------------------------------------------------------------------------------


 

or taxing authority in any jurisdiction.  If any Taxes other than Excluded Taxes
(“Indemnified Taxes”) shall be required by Law to be deducted from or in respect
of any sum payable under this Amended Agreement or the Notes to a Lender,
(i) the sum payable by Borrower shall be increased as may be necessary so that
after making all required deductions of Indemnified Taxes the Lender shall
receive an amount equal to the sum it would have received had no such deductions
been made and (ii) Borrower shall make such deductions and pay the full amount
deducted to the relevant Governmental Authority or taxing authority in
accordance with applicable Law.


 


(B)           ANY LENDER CLAIMING ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
SECTION 5.01(A) SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL
POLICIES AND APPLICABLE LAW) TO CHANGE THE JURISDICTION OF ITS LENDING OFFICE IF
SUCH A CHANGE WOULD REDUCE ANY SUCH ADDITIONAL AMOUNTS (OR ANY SIMILAR AMOUNT
THAT MAY THEREAFTER ACCRUE) AND WOULD NOT, IN THE SOLE DISCRETION OF SUCH
LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


(C)           IF A LENDER IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE (A “FOREIGN LENDER”), THEN SUCH FOREIGN LENDER
SHALL PROVIDE TO BORROWER (I) IN THE CASE OF A FOREIGN LENDER CLAIMING EXEMPTION
FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE
WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST,” (X) TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN (OR A SUCCESSOR FORM) PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH FOREIGN LENDER AND (Y) A CERTIFICATE TO THE
EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER” OF BORROWER
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE OR (C) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE, (II) IF THE
PAYMENTS RECEIVABLE BY THE FOREIGN LENDER ARE EFFECTIVELY CONNECTED WITH THE
CONDUCT OF A TRADE OR BUSINESS IN THE UNITED STATES, TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF IRS FORM W-8ECI (OR A SUCCESSOR FORM), (III) IN THE
CASE OF A FOREIGN LENDER THAT IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY
TO WHICH THE UNITED STATES IS A PARTY THAT REDUCES THE RATE OF WITHHOLDING TAX
ON PAYMENTS OF INTEREST, TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS
FORM W-8BEN (OR A SUCCESSOR FORM) INDICATING THAT SUCH FOREIGN LENDER IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AMENDED AGREEMENT AND THE NOTES WITH
REDUCED OR NO DEDUCTION OF ANY UNITED STATES FEDERAL INCOME WITHHOLDING TAX OR
(IV) IN THE CASE OF A FOREIGN LENDER ACTING AS AN INTERMEDIARY, TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8IMY (OR A SUCCESSOR FORM).  SUCH
FORMS SHALL BE DELIVERED BY SUCH FOREIGN LENDER ON OR PRIOR TO THE DATE THAT IT
BECOMES A LENDER UNDER THIS AMENDED AGREEMENT, AT ANY TIME THEREAFTER WHEN A
CHANGE IN THE FOREIGN LENDER’S CIRCUMSTANCES RENDERS AN EXISTING FORM OBSOLETE
OR INVALID OR REQUIRES A NEW FORM TO BE PROVIDED, AND WITHIN FIFTEEN BUSINESS
DAYS AFTER A REASONABLE WRITTEN REQUEST OF BORROWER FROM TIME TO TIME
THEREAFTER.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 5.01(C), NO
FOREIGN LENDER SHALL BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS
SECTION 5.01(C) THAT SUCH FOREIGN LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(D)           EACH LENDER THAT IS NOT A FOREIGN LENDER SHALL PROVIDE TWO
PROPERLY COMPLETED AND DULY EXECUTED COPIES OF FORM W-9 (OR SUCCESSOR FORM) AT
THE TIMES SPECIFIED FOR DELIVERY OF FORMS UNDER SECTION 5.01(C).

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

25

--------------------------------------------------------------------------------


 


(E)           EACH LENDER HAVING ASSIGNED ITS RIGHTS AND OBLIGATIONS HEREUNDER
IN WHOLE OR IN PART OR HAVING GRANTED A PARTICIPATING INTEREST IN ITS LOANS
SHALL COLLECT FROM SUCH ASSIGNEE OR PARTICIPANT THE DOCUMENTS DESCRIBED IN
SECTIONS 5.01(C) AND (D) AS APPLICABLE.


 


(F)            THE LENDER SHALL NOT FILE ANY IRS FORM UNDER SECTION 6050P OF THE
CODE REPORTING ANY CANCELLATION OF INDEBTEDNESS INCOME OF THE BORROWER AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AMENDED AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.


 

SECTION 5.02.               Receipt of Payment.  Within thirty days after the
date of any payment of Taxes withheld by Borrower in respect of any payment to
the Lender, Borrower shall furnish to the Lender the original or a certified
copy of a receipt evidencing payment thereof or other evidence reasonably
satisfactory to the Lender.

 

SECTION 5.03.               Other Taxes.  Borrower shall promptly pay any
registration or transfer taxes, stamp duties or similar levies, and any
penalties or interest that may be due with respect thereto, that may be imposed
in connection with the execution, delivery, registration or enforcement of this
Amended Agreement, the Notes issued hereunder or any other Transaction Document
or the filing, registration, recording or perfecting of any security interest
contemplated by this Amended Agreement.

 

SECTION 5.04.               Indemnification.  If the Lender pays any Taxes that
Borrower is required to pay pursuant to this Article V, Borrower shall indemnify
the Lender on demand in full in the currency in which such Taxes are paid,
whether or not such Taxes were correctly or legally asserted, together with
interest thereon from and including the date of payment to, but excluding, the
date of reimbursement at the Default Rate.  The Lender shall promptly notify
Borrower if any claim is made against the Lender for any Taxes for which
Borrower would be responsible to indemnify the Lender pursuant to this
Section 5.04.

 

SECTION 5.05.               Loans Treated As Indebtedness.  The Parties agree to
treat the Loans as indebtedness for borrowed money of Borrower for all tax
purposes.  The Parties agree not to take any position that is inconsistent with
the provisions of this Section 5.05 on any tax return or in any audit or other
administrative or judicial proceeding unless (i) the other Party has consented
to such actions, or (ii) the Party that contemplates taking such an inconsistent
position has been advised by nationally recognized tax counsel in writing that
it is more likely than not that (x) there is no “reasonable basis” (within the
meaning of Treasury Regulation Section 1.6662-3(b)(3)) for the position
specified in this Section 5.05 or (y) taking such a position would otherwise
subject the Party to penalties under the Code.

 

SECTION 5.06.               Allocation of Issue Price.  The Tranche A Note and
the Tranche A Warrant, taken together, constitute an “investment unit” for
purposes of Section 1273(c)(2) of the Code.  In accordance with Sections
1273(c)(2)(A) and 1273(b)(2) of the Code, the issue price of the investment unit
is the purchase price of the Tranche A Note, with $431,761 thereof representing
the fair market value of the Tranche A Warrant.  The Tranche B Note and the
Tranche B Warrant, taken together, constitute an “investment unit” for purposes
of Section 1273(c)(2) of the Code.  In accordance with Sections
1273(c)(2)(A) and 1273(b)(2) of the Code,

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

26

--------------------------------------------------------------------------------


 

the issue price of the investment unit is the purchase price of the Tranche B
Note, with [*****] thereof representing the fair market value of the Tranche B
Warrant.  Unless otherwise required by Law, the Parties shall not take any
position inconsistent with these allocations on any tax return or for any other
tax purpose.

 

SECTION 5.07.               Registered Obligation.

 


(A)           BORROWER SHALL ESTABLISH AND MAINTAIN AT ITS ADDRESS REFERRED TO
IN SECTION 13.04 (A) A RECORD OF OWNERSHIP (THE “REGISTER”) IN WHICH BORROWER
AGREES TO REGISTER BY BOOK ENTRY THE INTERESTS (INCLUDING ANY RIGHTS TO RECEIVE
PAYMENT HEREUNDER) OF EACH LENDER IN THE LOANS, EACH OF THEIR OBLIGATIONS UNDER
THIS AMENDED AGREEMENT TO PARTICIPATE IN THE LOANS, AND ANY ASSIGNMENT OF ANY
SUCH INTEREST, OBLIGATION OR RIGHT, AND (B) ACCOUNTS IN THE REGISTER IN
ACCORDANCE WITH ITS USUAL PRACTICE IN WHICH IT SHALL RECORD (1) THE NAMES AND
ADDRESSES OF THE LENDER(S) (AND EACH CHANGE THERETO PURSUANT TO SECTION 13.02),
(2) THE TRANCHE B COMMITMENT OF EACH LENDER, (3) THE AMOUNT OF THE LOANS AND
EACH FUNDING OF ANY PARTICIPATION DESCRIBED IN CLAUSE (A) ABOVE, (4) THE AMOUNT
OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR PAID, AND (5) ANY OTHER PAYMENT
RECEIVED AND ITS APPLICATION TO THE LOANS.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AMENDED
AGREEMENT, THE LOANS (INCLUDING ANY NOTE EVIDENCING SUCH LOAN) ARE REGISTERED
OBLIGATIONS, THE RIGHT, TITLE AND INTEREST OF THE LENDER AND ITS ASSIGNEES IN
AND TO SUCH LOANS SHALL BE TRANSFERABLE ONLY UPON NOTATION OF SUCH TRANSFER IN
THE REGISTER AND NO ASSIGNMENT THEREOF SHALL BE EFFECTIVE UNTIL RECORDED
THEREIN.  THIS SECTION 5.07 AND SECTION 13.02 SHALL BE CONSTRUED SO THAT THE
LOANS ARE AT ALL TIMES MAINTAINED IN “REGISTERED FORM” WITHIN THE MEANING OF
SECTIONS 163(F), 871(H)(2) AND 881(C)(2) OF THE CODE AND ANY RELATED REGULATIONS
(AND ANY SUCCESSOR PROVISIONS).


 


ARTICLE VI
PAYMENTS; COMPUTATIONS


 

SECTION 6.01.               Making of Payments.

 


(A)           TO THE EXTENT (I) THAT APPLICABLE INCLUDED RECEIPTS RECEIVED INTO
THE LOCKBOX ACCOUNT DURING ANY FISCAL QUARTER ARE LESS THAN THE TOTAL AMOUNT OF
APPLICABLE INCLUDED RECEIPTS REQUIRED FOR PURPOSES OF CALCULATING THE INTEREST
THAT BORROWER IS REQUIRED TO PAY TO LENDER UNDER SECTION 4.01(A) ON ANY INTEREST
PAYMENT DATE OR (II) BORROWER EXERCISES ITS OPTION TO PAY ANY DEFICIENCY AMOUNT
OUT OF OTHER FUNDS OF BORROWER AND/OR ANY OF ITS SUBSIDIARIES AS DESCRIBED IN
THE LAST SENTENCE OF SECTION 4.01(A), THEN SUCH DEFICIENCY SHALL BE MADE IN
DOLLARS, BY DEPOSIT IN SAME DAY FUNDS BY 3:00 P.M. NEW YORK TIME ON THE DATE THE
INTEREST PAYMENT IS DUE, TO THE LOCKBOX ACCOUNT, FOR THE ACCOUNT OF THE
APPLICABLE LENDING OFFICE(S), OR TO ANY OTHER ACCOUNT DESIGNATED BY THE LENDERS
BY NOTICE TO BORROWER.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
PAYMENT STATED TO BE DUE HEREUNDER OR UNDER ANY NOTE ON A GIVEN DAY IN A
SPECIFIED MONTH SHALL BE MADE OR SHALL END (AS THE CASE MAY BE), (I) IF THERE IS
NO SUCH GIVEN DAY OR CORRESPONDING DAY, ON THE LAST BUSINESS DAY OF SUCH MONTH
OR (II) IF SUCH GIVEN DAY OR CORRESPONDING DAY IS NOT A BUSINESS DAY, ON THE
NEXT SUCCEEDING BUSINESS DAY, UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY FALLS IN
A

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

27

--------------------------------------------------------------------------------


 

different calendar month, in which case such payment shall be made on the next
preceding Business Day.


 

SECTION 6.02.           Setoff or Counterclaim.  Each payment by Borrower under
this Amended Agreement or under any Note shall be made without setoff or
counterclaim.  Lenders shall have the right to setoff any and all amounts owed
by Borrower and/or any of its Subsidiaries under this Amended Agreement as
provided in Section 11.03.

 


ARTICLE VII
CLOSING  DOCUMENTATION


 

SECTION 7.01.           Tranche A Loan Closing Documentation.  In order to
induce the Lender to make the Tranche A Loan on the Closing Date, the following
documentation was provided simultaneous with the execution of the Original Loan
Agreement:

 

(a)           Borrower delivered to the Lender the Tranche A Note, dated the
Closing Date.

 

(b)           Borrower delivered to the Lender an executed copy of:

 

(i)      a certificate of Borrower, dated the Closing Date, substantially in the
form set forth in Exhibit L to the Original Loan Agreement together with the
attachments specified therein;

 

(ii)     an opinion of Edwards Angell Palmer & Dodge LLP, counsel to Borrower,
dated the Closing Date, substantially in the form of Exhibit M to the Original
Loan Agreement and otherwise in form and substance satisfactory to the Lender;

 

(iii)    an opinion of Wolf Greenfield, counsel of Borrower , dated the Closing
Date, substantially in the form of Exhibit N to the Original Loan Agreement and
otherwise in form and substance satisfactory to the Lender.

 

(iv)    an opinion of Lowrie, Lando & Anasasi, LLP, counsel of Borrower, dated
the Closing Date, substantially in the form of Exhibit O to the Original Loan
Agreement and in form and substance satisfactory to the Lender.

 

(c)           Borrower delivered to the Lender a certificate, dated the Closing
Date, of a senior officer of Borrower (the statements made in which to have been
true and correct on and as of the Closing Date):  (i) attaching copies,
certified by such officer as true and complete, of Borrower’s certificate of
incorporation or other organizational documents (together with any and all
amendments thereto) certified by the appropriate Governmental Authority as being
true, correct and complete copies; (ii) attaching copies, certified by such
officer as true and complete, of resolutions of the Board of Directors of
Borrower authorizing and approving the execution, delivery and performance by
Borrower of the Original Loan Agreement, the other Original Transaction
Documents and the transactions

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

28

--------------------------------------------------------------------------------


 

contemplated therein; (iii) setting forth the incumbency of the officer or
officers of Borrower who executed and delivered the Original Loan Agreement and
the other Original Transaction Documents including therein a signature specimen
of each such officer or officers; and (iv) attaching copies, certified by such
officer as true and complete, of certificates of the appropriate Governmental
Authority of the jurisdiction of formation, stating that Borrower was in good
standing under the laws of such jurisdiction as of the Closing Date.

 

(d)           Borrower executed and delivered to the Lender the Original Loan
Documents and such other documents as the Lender reasonably requested, in each
case, in form and substance satisfactory to the Lender.

 

(e)           Borrower executed and delivered to the Lender the Tranche A
Warrant Agreement.

 

(f)            Borrower executed and delivered to the Lender the other Original
Transaction Documents, which were in full force and effect.

 

(g)           The Lender received all fees and expenses due and payable to the
Lender on the Closing Date under the Original Loan Agreement and the other
Original Transaction Documents.

 

(h)           No event occurred and continued that constituted a Default or an
Event of Default under the Original Loan Agreement or a similar event under the
other Original Transaction Documents and no such event occurred or would have
occurred by reason of the Tranche A Loan.

 

(i)            The representations and warranties made by Borrower in
Article VIII of the Original Loan Agreement and in the other Original
Transaction Documents were true and correct as of the Closing Date, before and
after giving effect to the Tranche A Loan.

 

(j)            Borrower delivered to the Lender true copies of the License
Agreements in existence as of the Closing Date, certified by an officer of
Borrower, including all amendments, supplements or other modifications thereto
which, as of the Closing Date, were in full force and effect.

 

(k)           All filings, recordings and other actions that were necessary or
reasonably requested by the Lender in order to establish, protect, preserve and
perfect the security interest in the assets of Borrower as provided in the
Original Security Agreement as a valid and perfected first priority security
interest with respect to such assets were duly effected.

 

(l)            All necessary governmental and third-party approvals, consents
and filings, including in connection with the Tranche A Loan, the Original
Security Agreement and the Tranche A Warrant Agreement were obtained or made and
be in full force and effect.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

29

--------------------------------------------------------------------------------


 

(m)          The Lender had conducted a background check of the officers of
Borrower and the results were to the satisfaction of the Lender.  The Lender
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act, including,
without limitation, the information described in Section 13.19.

 

(n)           The Lender received from Borrower (i) an executed copy of the
Release of Security Agreement between Borrower and Paul Royalty Funds Holdings
II, (ii) evidence to the satisfaction of the Lender that such release(s) in form
and substance satisfactory to the Lender were to be filed with the U.S. Patent
and Trademark Office and the U.S. Copyright Office on the Closing Date,
(iii) evidence to the satisfaction of the Lender that a UCC-3 termination
statement was filed with the office of the Secretary of State of the State of
Delaware on the Closing Date, and (iv) evidence to the satisfaction of the
Lender of agreements to terminate (A) the lockbox agreement among Paul Royalty
Funds Holdings II, Borrower and JP Morgan Chase Bank, and (B) the escrow
arrangement with respect to duplicate libraries for the benefit of Paul Royalty
Funds Holdings II.

 

SECTION 7.02.           Tranche B Loan Closing Documentation.  In order to
induce the Lender to make the Tranche B Loan on the Tranche B Funding Date, the
following documentation was provided simultaneous with the execution of this
Amended Agreement:

 

(a)           Borrower executed and delivered to the Lender the Tranche B Note.

 

(b)           Borrower delivered to the Lender an executed copy of:

 

(i)      a certificate of Borrower, dated the Tranche B Closing Date,
substantially in the form set forth in Exhibit G hereto together with the
attachments specified therein;

 

(ii)     an opinion of Edwards Angell Palmer & Dodge LLP, counsel to Borrower,
dated the Tranche B Closing Date, substantially in the form of Exhibit H hereto
and otherwise in form and substance satisfactory to the Lender;

 

(iii)    an opinion of Wolf Greenfield, counsel of Borrower, dated the Tranche B
Closing Date, substantially in the form of Exhibit I hereto and otherwise in
form and substance satisfactory to the Lender; and

 

(iv)    an opinion of Lowrie, Lando & Anasasi, LLP, counsel of Borrower, dated
the Tranche B Closing Date, substantially in the form of Exhibit J hereto and in
form and substance satisfactory to the Lender.

 

(c)           Borrower delivered to the Lender a certificate, dated the Tranche
B Closing Date, of a senior officer of Borrower (the statements made in which
shall be true and correct on and as of the Tranche B Closing Date): 
(i) attaching copies, certified by such officer as true and complete, of
Borrower’s certificate of incorporation or other organiza-

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

30

--------------------------------------------------------------------------------


 

tional documents (together with any and all amendments thereto) certified by the
appropriate Governmental Authority as being true, correct and complete copies;
(ii) attaching copies, certified by such officer as true and complete, of
resolutions of the Board of Directors of Borrower authorizing and approving the
execution, delivery and performance by Borrower of this Amended Agreement, the
other Transaction Documents and the transactions contemplated herein and
therein; (iii) setting forth the incumbency of the officer or officers of
Borrower who have executed and delivered this Amended Agreement and the other
Transaction Documents including therein a signature specimen of each such
officer or officers; and (iv) attaching copies, certified by such officer as
true and complete, of certificates of the appropriate Governmental Authority of
the jurisdiction of formation, stating that Borrower is in good standing under
the laws of such jurisdiction.

 

(d)           Borrower executed and delivered to the Lender the Security
Agreement (including the schedules thereto) and such other documents as the
Lender reasonably requested, in each case, in form and substance satisfactory to
the Lender.

 

(e)           Borrower executed and delivered to the Lender the Tranche B
Warrant Agreement.

 

(f)            Borrower executed and delivered to the Lender the other
Transaction Documents, which were in full force and effect.

 

(g)           The Lender received all fees and expenses due and payable to the
Lender on or prior to the Tranche B Closing Date under this Amended Agreement
and the other Transaction Documents.

 

(h)           All filings, recordings and other actions that are necessary or
reasonably requested by the Lender in order to establish, protect, preserve and
perfect the security interest in the assets of Borrower as provided in the
Security Agreement as a valid and perfected first priority security interest
with respect to such assets have been duly effected, including the filing of a
UCC-3 financing statement amendment and a Patent Security Agreement (as defined
in the Security Agreement) and Copyright Security Agreement (as defined in the
Security Agreement) with respect to any registered intellectual property
Collateral which Lender has not previously filed a Patent Security Agreement or
Copyright Security Agreement, with respect thereto.

 

(i)            Borrower delivered to the Lender true copies of the License
Agreements certified by an officer of Borrower, including all amendments,
supplements or other modifications thereto, and each License Agreement and
amendment, supplement or other modification thereto shall be in full force and
effect, provided that Borrower was not required to deliver any License
Agreements which were delivered to Lender as of the Closing Date or in any
Business Report and that have not been amended, modified, supplemented or
terminated since the date they were so delivered.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

31

--------------------------------------------------------------------------------


 

(j)            All necessary governmental and third-party approvals, consents
and filings, including in connection with the Tranche B Loan, the Security
Agreement and the Tranche B Warrant Agreement were obtained or made and be in
full force and effect.

 


ARTICLE VIII
REPRESENTATIONS AND WARRANTIES


 

SECTION 8.01.           Representations and Warranties of Borrower.  Borrower
hereby represents and warrants to Lender as follows (with such representations
and warranties qualified to the extent of the Schedules referred to therein and
delivered to the Lender concurrently with the execution and delivery of this
Amended Agreement):

 

(a)           Borrower is a corporation duly organized, validly existing and in
good standing under the laws of Delaware and is duly qualified as a foreign
corporation and, where legally applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and has the power and authority (including any required
license, permit or other approval from any Governmental Authority) to own its
assets, to carry on its business as currently conducted and to consummate the
transactions contemplated in, and to perform its obligations under, this Amended
Agreement and the other Transaction Documents to which it is party or by which
it is bound.

 

(b)           Borrower has taken all necessary action to authorize its execution
and delivery of this Amended Agreement and the other Transaction Documents to
which it is party, the performance of its obligations under this Amended
Agreement and the other Transaction Documents to which it is party or by which
it is bound and the consummation of the transactions contemplated hereby and
thereby.

 

(c)           This Amended Agreement and each other Transaction Document to
which Borrower is party has been duly executed and delivered by Borrower, and
each constitutes a valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject to general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(d)           No authorization or action of any kind by any Governmental
Authority is necessary to authorize the transactions contemplated by this
Amended Agreement and each other Transaction Document or required for the
validity or enforceability against Borrower of this Amended Agreement and each
other Transaction Document, except any filings with a Governmental Authority
required to perfect the Lender’s security interest under the Security Agreement
and any filings with the United States Securities and Exchange Commission
(“SEC”).

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

32

--------------------------------------------------------------------------------


 

(e)           No consent or approval of, or notice to, any Person is required by
the terms of any agreement, contract, lease, commitment, license and other
arrangement (each a “Contract”) for the execution or delivery of, or the
performance of the obligations of Borrower under, this Amended Agreement and the
other Transaction Documents to which Borrower is party or the consummation of
the transactions contemplated hereby or thereby, and such execution, delivery,
performance and consummation will not result in any breach or violation of, or
constitute a default under Borrower Documents or any material Contract,
instrument or Law applicable to Borrower, any of its Subsidiaries or any of its
assets.

 

(f)            There are no actions, proceedings or claims pending or, to the
actual knowledge of Borrower, threatened the adverse determination of which
could reasonably be expected to have a Material Adverse Effect.

 

(g)           No Default or Event of Default has occurred and is continuing, and
no such event will occur upon the making of the Loan.

 

(h)           The representations and warranties previously made by Borrower in
Article VIII of the Original Loan Agreement and in the other Transaction
Documents shall have been true and correct as of the date such representations
and warranties were made (in each case, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date).

 

(i)            With respect to each Contract that is material to the conduct of
the LFRP, (i) each such Contract is a valid and binding agreement and each such
Contract is in full force and effect, and (ii) Borrower and/or any of its
Subsidiaries is in compliance with each such Contract and has no actual
knowledge of any default under any such Contract which default has not been
cured or waived.

 

(j)            All written information heretofore, herein or hereafter supplied
to the Lender by or on behalf of Borrower in connection with the Loans and the
other transactions contemplated hereby has been, is and will be accurate and
complete in all material respects.  All representations and warranties made by
Borrower in any of the other Transaction Documents to which it is party are true
and correct in all material respects.

 

(k)           The Financial Statements are complete and accurate in all material
respects, were prepared in conformity with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and present fairly in all material respects, in accordance with applicable
requirements of GAAP, the consolidated financial position and the consolidated
financial results of the operations of Borrower and its Subsidiaries as of the
dates and for the periods covered thereby and the consolidated statements of
cash flows of Borrower and its Subsidiaries for the periods presented therein. 
Except as disclosed in Borrower’s SEC filings, there have been no Material
Adverse Effects since December 31, 2008.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

33

--------------------------------------------------------------------------------


 

(l)            Borrower and its Subsidiaries have no Indebtedness other than
(i) identified in the Financial Statements or (ii) incurred by Borrower or its
Subsidiaries in the ordinary course of business since December 31, 2008 or
(c) otherwise listed and described on Schedule 8.01(l).

 

(m)          As of February 28, 2009 and after giving effect to the making of
the Loans:

 

(i)      The aggregate value of the assets of Borrower, at fair value and
present fair salable value, exceeds (i) its Liabilities and (ii) the amount
required to pay such Liabilities as they become absolute and matured in the
normal course of business;

 

(ii)     Borrower has the ability to pay its debts and Liabilities as they
become absolute and matured in the normal course of business; and

 

(iii)    Borrower does not have an unreasonably small amount of capital with
which to conduct its business.

 

(n)           Borrower’s Subsidiaries are set forth on Schedule 8.01(n).

 

(o)           (i)  Borrower and its Subsidiaries are in compliance with all
applicable Laws except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No prospective change in any applicable laws, rules, ordinances
or regulations has been proposed or adopted which, when made effective, could
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(ii)           Borrower possesses all material certificates, authorizations and
permits issued or required by the appropriate federal, state, local or foreign
regulatory authorities, including any effective investigational new drug
application or its equivalent, necessary to conduct the LFRP, including all such
certificates, authorizations and permits required by the FDA or any other
federal, state, local or foreign agencies or bodies engaged in the regulation of
pharmaceuticals or biohazardous substances or materials except where the failure
to possess such certificates, authorizations and permits, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Borrower has not received any notice of proceedings relating to, and to
the Knowledge of Borrower there are no facts or circumstances that could
reasonably be expected to lead to, the revocation, suspension, termination or
modification of any such certificate, authorization or permit.

 

(iii)          To the actual knowledge of Borrower, there has been no indication
that the FDA or any other Regulatory Agency has any material concerns with any
Product or may not approve any Product, nor has any Product, to the actual
knowledge of Borrower, suffered any material adverse events in any clinical
trial.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

34

--------------------------------------------------------------------------------


 

(p)           Borrower is not an investment company subject to regulation under
the Investment Company Act of 1940.

 

(q)           Borrower has timely filed all tax returns required to be filed by
it and has paid all taxes due reported on such returns or pursuant to any
assessment received by Borrower, except for failures to file tax returns or pay
taxes that, individually, and in the aggregate, are not reasonably expected to
result in a Material Adverse Effect.  Any charges, accruals or reserves on the
books of Borrower in respect of taxes are adequate except for inadequacies that,
individually, and in the aggregate, are not reasonably expected to result in a
Material Adverse Effect.  Borrower has had no material liability for any taxes
imposed on or with respect to its net income (except for state or local income
or franchise taxes).  Borrower has fulfilled all its obligations with respect to
withholding taxes except for failures that, individually, and in the aggregate,
are not reasonably expected to result in a Material Adverse Effect.  No
deduction or withholding for or on account of any tax has been made, or was
required under applicable Law to be made, from any payment to Borrower under the
License Agreements in effect on the Tranche B Closing Date.

 

(r)            Neither Borrower nor any ERISA Affiliate has ever incurred any
unsatisfied liability or expects to incur any liability under Title IV or
Section 302 of ERISA or Section 412 of the Code or any similar non-U.S. law or
maintains or contributes to, or is or has been required to maintain or
contribute to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code or any
non-U.S. law.  The consummation of the transactions contemplated by this Amended
Agreement will not constitute or result in any non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code or substantially similar
provisions under any foreign or U.S. federal, state or local laws, rules or
regulations.  Neither Borrower nor any of its Subsidiaries has incurred any
material liability with respect to any obligation to provide benefits, including
death or medical benefits, with respect to any person beyond their retirement or
the termination of service other than coverage mandated by law.

 

(s)           (i)  Except as set forth on Schedule 8.01(s)(i), all of the LFRP
Intellectual Property owned by Borrower is solely (and not jointly) owned by
Borrower and is free and clear of any and all Liens, except those Liens created
in favor of Lender pursuant to the Transaction Documents. The Included Receipts
and all of the rights of Borrower under the In Licenses and License Agreements
and all other rights in and to the LFRP are free and clear of any and all Liens,
except those Liens created in favor of Lender pursuant to the Transaction
Documents.

 

(ii)           Borrower owns, and is the sole holder of, all the Included
Receipts.  Borrower owns, and is the sole holder of, and/or has and holds a
valid, enforceable and subsisting license to, all assets (including LFRP
Intellectual Property) that are required to produce or receive any payments from
any Contract Party or payor under and pursuant to, and subject to the terms of
any License Agreements.  Borrower has not transferred, sold,

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

35

--------------------------------------------------------------------------------


 

or otherwise disposed of, or agreed to transfer, sell, or otherwise dispose of
any portion of its respective rights to receive payment of Royalties.  Except as
set forth on Schedule 8.01(s)(ii), no Person other than Borrower has any right
to receive the payments payable under any License Agreement entered into from
and after the Closing Date through Tranche B Closing Date, other than, in
respect of the Included Receipts, Lender.

 

(t)            The claims and rights of the Lender created by this Amended
Agreement and any other Transaction Document in and to the Collateral is senior
to any Indebtedness or other obligation of Borrower, with respect to such
Collateral.

 

(u)           Borrower’s principal place of business and chief executive office
are set forth on Schedule 8.01(u).

 

(v)           (i)  Borrower has provided Lender all material information in its
possession, or otherwise known to it with respect to the LFRP Patents.

 

(ii)           Schedule 8.01(v)(ii) sets forth an accurate and complete list of
all LFRP Patents (including all LFRP Patents not owned by Borrower).  For each
item of the LFRP Patents listed on Schedule 8.01(v)(ii), Borrower has indicated
(A) the countries in each case in which such item is patented, registered or in
which an application for patent or registration is pending, (B) the application
numbers, (C) the registration or patent numbers, (D) the scheduled expiration
date of the issued patents, and (E) the owner of such item of LFRP Patents.

 

(iii)          The issued LFRP Patents owned by Borrower are valid, enforceable
and subsisting.  To the Knowledge of Borrower, each individual associated with
the filing and prosecution of the LFRP Patents owned by Borrower, including the
named inventors of such LFRP Patents, has complied in all material respects with
all applicable duties of candor and good faith in dealing with any Patent
Office, including any duty to disclose to any Patent Office all information
known to be material to the patentability of each of such LFRP Patents, in those
jurisdictions where such duties exist.  [*****].

 

(iv)          Schedule 8.01(v)(iv) sets forth an accurate and complete list of
all LFRP Patents owned by Borrower that have issued with at least one claim
covering the Company LFRP Methods and Libraries.

 

(v)           Borrower has not sold or otherwise transferred any patents or
patent applications that have issued or may issue with at least one claim
covering the Company LFRP Methods and Libraries or falling within the scope of
the patents licensed under the Patent License Agreements.

 

(vi)          There are no unpaid maintenance or renewal fees payable by
Borrower to any third party that are currently overdue for any of the LFRP
Patents or other LFRP Intellectual Property owned by Borrower.  To the Knowledge
of Borrower no material ap-

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

36

--------------------------------------------------------------------------------


 

plications for LFRP Patents owned by Borrower in whole or in part have lapsed or
been abandoned, cancelled or expired.

 

(vii)      Borrower has not undertaken and, to the Knowledge of Borrower, no
licensee has undertaken or omitted to undertake any acts, and no conduct,
circumstances or grounds exist that would void, invalidate or eliminate, in
whole or in part, the enforceability of any of the LFRP Intellectual Property. 
[*****]

 

(viii)      Except as set forth on Schedule 8.01(v)(viii), Borrower has not
received or otherwise been the beneficiary of any written opinions of counsel
with respect to infringement, non-infringement or invalidity of third party
intellectual property with respect to the Company LFRP Methods and Libraries
that are not the subject of an In License.

 

(ix)         Except as set forth on Schedule 8.01(v)(ix), to the Knowledge of
Borrower there is, and has been, no pending, decided or settled opposition,
interference, reexamination, injunction, claim, lawsuit, proceeding, hearing,
investigation, complaint, arbitration, mediation, demand, International Trade
Commission investigation, decree, or any other dispute, disagreement, or claim
(collectively referred to hereinafter as “Disputes”), nor, to the Knowledge of
Borrower, has any such Dispute been threatened, challenging the scope, legality,
validity, enforceability or ownership of any LFRP Intellectual Property or which
would give rise to a credit against the payments due to Borrower from the
applicable License Agreements for the use of the related licensed LFRP
Intellectual Property, and no such scheduled Dispute is (or would be if
adversely determined) material to the LFRP.

 

(x)            To the Knowledge of Borrower, there are no Disputes by any third
party against Borrower, any licensor under an In License or any licensee under a
License Agreement relating to the LFRP.  Borrower has not received or given, and
to the Knowledge of Borrower, no such licensee or licensor has received or given
any notice of any such Dispute and, to the Knowledge of Borrower, there exist no
circumstances or grounds upon which any such claim could be asserted.  [*****].

 

(xi)           There is no pending or, to the Knowledge of Borrower, threatened
action, suit, or proceeding, or any investigation or claim by any Governmental
Authority to which Borrower or, to the Knowledge of Borrower, to which any
licensee under any License Agreement or any party to a In License is a party
(i) that would be the subject of a claim for indemnification, if any, by or
against Borrower or (ii) that the Company LFRP Methods and Libraries do or will
infringe on any patent or other intellectual property rights of any other
Person.  [*****].

 

(w)          (i)  Schedule 8.01(w)(i) sets forth an accurate and complete list
of all agreements relating to LFRP in the following categories whether oral or
written (provided such oral agreements are to the Knowledge of Borrower): 
manufacturing and supply agreements, In Licenses and License Agreements, options
(not part of License

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

37

--------------------------------------------------------------------------------


 

Agreements or In Licenses), agreements not to enforce (not part of License
Agreements or In Licenses), consents, settlements, assignments, security
interests, liens and other encumbrances or mortgages, and any amendment(s),
renewal(s), novation(s) and termination(s) pertaining thereto, true and correct
copies of which have been provided to Lender.  For each agreement specified on
Schedule 8.01(w)(i), Borrower has indicated (A) whether such agreement relates
to inbound licenses of LFRP Intellectual Property to Borrower or outbound
licenses of LFRP Intellectual Property by Borrower and (B) the specific LFRP
Intellectual Property relating to such agreement.  Each agreement specified on
Schedule 8.01(w)(i), whether or not terminated prior to the Tranche B Closing
Date, constitutes a valid and binding obligation, enforceable in accordance with
its terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or general equitable principles.  Borrower is not in breach of such agreements
and, to the Knowledge of Borrower, no circumstances or grounds exist that would
give rise to a claim of breach or right of rescission, termination (other than
existing rights under any License Agreement for a party to terminate for
convenience), revision, or amendment of any of the agreements specified on
Schedule 8.01(w)(i), including the signing of this Amended Agreement.  None of
the Excluded Agreements fall within the scope of an In License or License
Agreement as each is defined; provided  that the intellectual property or
technology which is the subject of an In License may be assigned in connection
with an Excluded Agreement.  None of the Excluded Agreements was used in the
calculation of the revenue forecasts provided by Borrower to Lender on
February 13, 2009.

 

(ii)           With respect to the License Agreements and In Licenses, there has
been no correspondence or other written or, to the Knowledge of Borrower, oral
communication sent by or on behalf of Borrower to, or received by or on behalf
of Borrower from, any Contract Party, the subject matter of which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(iii)          Except as set forth on Schedule 8.01(w)(iii), each such License
Agreement or In License is in full force and effect and has not been impaired,
waived, altered or modified in any respect, whether by consent or otherwise, and
no scheduled item could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(iv)          The Contract Party under each such License Agreement or In License
has not been released, in whole or in part, from any of its obligations under
such License Agreement.

 

(v)           Borrower has not received (A) any notice or other written or, to
the Knowledge of Borrower, oral communication of any Contract Party’s intention
to terminate such License Agreement or In License in whole or in part, or
consideration of any such termination, or (B) except as set forth on Schedule
8.01(w)(v), any notice or other written or, to the Knowledge of Borrower, oral
communication requesting any amendment, alteration or modification of such
License Agreement or In License or any subli-

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

38

--------------------------------------------------------------------------------


 

cense or assignment thereunder, and no scheduled item could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(vi)          To the Knowledge of Borrower, nothing has occurred and no
condition exists that would adversely impact the right of Borrower to receive
any payments payable under any License Agreement except where such occurrence or
condition could not reasonably be expected to result in a Material Adverse
Effect.  Other than as set forth on Schedule 8.01(w)(vi), Borrower, or, to the
Knowledge of Borrower, any Contract Party has not taken any action or omitted to
take any action, that would adversely impact the right of Lender to take a
security interest in the LFRP Technology, and no scheduled item could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(vii)         [*****].

 

(viii)        Except as set forth on Schedule 8.01(w)(viii), no License
Agreement has been satisfied in full, discharged, canceled, terminated,
subordinated or rescinded, in whole or in part.  Each License Agreement is the
entire agreement between the parties thereto relating to the subject matter
thereof, and no scheduled item could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(ix)           The execution, delivery and performance of each License Agreement
and In License was and is within the corporate powers or other organizational
power of Borrower and, to the Knowledge of Borrower, the Contract Party
thereto.  Each License Agreement and In License was duly authorized by all
necessary action on the part of, and validly executed and delivered by, Borrower
and, to the Knowledge of Borrower, the Contract Party thereto.  There is no
breach or default, or event which upon notice or the passage of time, or both,
could give rise to any breach or default, in the performance of such License
Agreement or In License by Borrower or, to the Knowledge of Borrower, the
Contract Party thereto.

 

(x)            The representations and warranties made in each existing Material
License and In License by Borrower were as of the date made true and correct in
all material respects except where the failure to be true and correct could not
reasonably be expected to have a Material Adverse Effect.

 

(xi)           The royalty rates and the duration of such royalty rates in each
country under each existing License Agreement are as set forth on Schedule
8.01(w)(xi).  There are no royalties due to Contract Parties under In Licenses
with respect to Royalties under the License Agreements except to [*****].

 

(xii)          [*****].

 

(xiii)         No software is necessary for use in the LFRP other than
commercially available software.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

39

--------------------------------------------------------------------------------


 

(xiv)        Schedule C sets forth all the biological material, know-how, data,
technical and other information other than the LFRP Libraries described in
Schedule D that is provided to Contract Parties under Library License
Agreements, other than in oral form.

 

(xv)         The LFRP Libraries described in Schedule D are all the libraries
used in the LFRP within the twelve (12) months prior to the Closing Date with
the exception of affinity maturation libraries.

 

(x)            Borrower and Borrower’s Subsidiaries have the insurance policies
with the coverages and limits set forth on Schedule 8.01(x), carried with the
insurance companies also set forth therein.

 

SECTION 8.02.           Survival of Representations and Warranties.  All
representations and warranties of Borrower contained in this Amended Agreement
shall survive the execution, delivery and acceptance thereof by the Parties and
the closing of the transactions described in this Amended Agreement.

 


ARTICLE IX
AFFIRMATIVE COVENANTS


 

SECTION 9.01.           Maintenance of Existence.  Borrower and/or any of its
Subsidiaries party to the Loan Documents shall at all times (a) preserve, renew
and maintain in full force and effect its legal existence and good standing as a
corporation under the Laws of the jurisdiction of its organization; (b) not
change its name or its chief executive office as set forth herein without having
given the Lender simultaneous notice thereof; (c) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (d) preserve or renew all LFRP Intellectual Property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 9.02.           Use of Proceeds.  Borrower shall use the net proceeds of
the Loans received by it (i) for general corporate purposes and/or (ii) to pay
all fees and expenses payable by Borrower pursuant to the Transaction Documents.

 

SECTION 9.03.         Financial Statements and Information.

 


(A)           IN THE EVENT THAT ANY SUCH INFORMATION NEED NOT TO BE FILED WITH
THE SEC PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, BORROWER SHALL
FURNISH TO THE LENDER, ON OR BEFORE THE FORTY-FIFTH DAY AFTER THE CLOSE OF EACH
QUARTER OF EACH FISCAL YEAR, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
BORROWER AS AT THE CLOSE OF SUCH QUARTER AND UNAUDITED CONSOLIDATED STATEMENT OF
OPERATIONS AND COMPREHENSIVE LOSS AND CASH FLOWS OF BORROWER FOR SUCH QUARTER,
DULY CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF BORROWER AS HAVING BEEN
PREPARED IN ACCORDANCE WITH GAAP.  CONCURRENTLY WITH THE DELIVERY OR FILING OF
THE DOCUMENTS DESCRIBED IN THE PRECEDING SENTENCE, BORROWER SHALL FURNISH TO THE
LENDER A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER, CHIEF ACCOUNTING OFFICER OR
TREASURER OF BORROWER, WHICH CERTIFICATE SHALL INCLUDE A STATEMENT THAT

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

40

--------------------------------------------------------------------------------


 

such officer has no knowledge, except as specifically stated, of any condition,
event or act which constitutes a Default or Event of Default.


 


(B)           IN THE EVENT THAT ANY SUCH INFORMATION NEED NOT BE FILED WITH THE
SEC PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, BORROWER SHALL FURNISH
TO THE LENDER, ON OR BEFORE THE SIXTIETH DAY AFTER THE CLOSE OF EACH FISCAL
YEAR, BORROWER’S AUDITED FINANCIAL STATEMENTS AS AT THE CLOSE OF SUCH FISCAL
YEAR, INCLUDING THE CONSOLIDATED BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR
AND CONSOLIDATED STATEMENT OF OPERATIONS AND CASH FLOWS OF BORROWER FOR SUCH
FISCAL YEAR, IN EACH CASE ACCOMPANIED BY THE REPORT THEREON OF INDEPENDENT
REGISTERED PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING.  CONCURRENTLY
WITH THE DELIVERY OR FILING OF THE DOCUMENTS DESCRIBED IN THE PRECEDING
SENTENCE, BORROWER SHALL FURNISH TO THE LENDER A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER, CHIEF ACCOUNTING OFFICER OR TREASURER OF BORROWER, WHICH
CERTIFICATE SHALL INCLUDE A STATEMENT THAT SUCH OFFICER HAS NO KNOWLEDGE, EXCEPT
AS SPECIFICALLY STATED, OF ANY CONDITION, EVENT OR ACT WHICH CONSTITUTES A
DEFAULT OR EVENT OF DEFAULT.


 


(C)           BORROWER SHALL, PROMPTLY UPON RECEIPT THEREOF, FORWARD OR CAUSE TO
BE FORWARDED TO THE LENDER COPIES OF ALL NOTICES, REPORTS, UPDATES AND OTHER
INFORMATION REGARDING THE LICENSE AGREEMENTS AND INCLUDED RECEIPTS RECEIVED FROM
THE CONTRACT PARTIES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(D)           BORROWER SHALL FURNISH OR CAUSE TO BE FURNISHED TO THE LENDER FROM
TIME TO TIME SUCH OTHER INFORMATION REGARDING THE FINANCIAL POSITION, ASSETS OR
BUSINESS OF BORROWER OR ANY OTHER SUBSIDIARY OR ITS COMPLIANCE WITH ANY
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY OR THE LFRP AS THE LENDER MAY FROM
TIME TO TIME REASONABLY REQUEST.


 


(E)           BORROWER SHALL, PROMPTLY AFTER THE END OF EACH FISCAL QUARTER OF
BORROWER (BUT IN NO EVENT LATER THAN [*****] FOLLOWING THE END OF SUCH QUARTER),
PRODUCE AND DELIVER TO THE LENDER A QUARTERLY REPORT AND BUSINESS REPORT FOR
SUCH QUARTER, TOGETHER WITH A CERTIFICATE OF A SENIOR OFFICER OF BORROWER,
CERTIFYING THAT TO THE KNOWLEDGE OF BORROWER THAT SUCH QUARTERLY REPORT AND
BUSINESS REPORT ARE TRUE, CORRECT AND ACCURATE IN ALL MATERIAL RESPECTS.
 FOLLOWING RECEIPT OF ANY BUSINESS REPORT, THE LENDERS SHALL HAVE THE RIGHT TO
REQUIRE A MEETING IN PERSON OR BY PHONE WITH MANAGEMENT OF BORROWER TO DISCUSS
MATTERS RELATED TO THE LFRP.  WITH EACH QUARTERLY REPORT, BORROWER SHALL PROVIDE
A COPY TO THE LENDERS OF EACH NEW EXECUTED LICENSE AGREEMENT, IN LICENSE AND A
COPY OF ANY AMENDMENT OR OTHER ACTION (AND NOTIFICATION OF ANY ACTION NOT IN
WRITING) AS DESCRIBED IN SECTION 9.15.


 

SECTION 9.04.           Books and Records.  Borrower shall keep proper books,
records and accounts in which entries in conformity with sound business
practices and all requirements of Law applicable to it shall be made of all
dealings and transactions in relation to its business, assets and activities and
as shall permit the preparation of the consolidated financial statements of
Borrower in accordance with GAAP.

 

SECTION 9.05.           Inspection Rights; Access.  Borrower shall, on [*****],
or, at any time during which a Default or Event of Default shall have occurred
and be continuing, permit representatives of the Lender to examine its or its
Subsidiaries’ assets, books and records

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

41

--------------------------------------------------------------------------------


 

upon reasonable Notice during normal business hours.  Borrower shall allow the
Lender reasonable access to its managers and/or officers.  To the extent any
License Agreement contains provisions requiring confidential treatment of any
information, including financial information, that would prohibit Borrower from
providing such information to the Lender, in connection with any audit permitted
hereunder, Borrower shall have its independent certified public accountants
provide a summary of the relevant information and certify that such information
is true and correct in all respects.

 

SECTION 9.06.           Maintenance of Insurance and Properties.  Borrower and
its Subsidiaries shall maintain and preserve all of its properties that are used
and useful in the conduct of the LFRP in good working order and condition,
ordinary wear and tear excepted.  Borrower shall maintain insurance policies
with the same or better coverages and limits as those set forth on Schedule
8.01(x) with the insurance companies set forth therein (the “Insurance
Providers”) or with insurance companies rated at least as high as the Insurance
Providers as of the Closing Date (according to A.M. Best Company, Inc.). 
Borrower shall furnish to the Lender from time to time upon written request full
information as to the insurance carried.

 

SECTION 9.07.           Governmental Authorizations.  Borrower shall obtain,
make and keep in full force and effect all authorizations from and registrations
with Governmental Authorities that may be required for the validity or
enforceability against Borrower of this Amended Agreement and the other
Transaction Documents to which it is a party.

 

SECTION 9.08.         Compliance with Laws and Contracts.

 


(A)           BORROWER AND ANY ITS SUBSIDIARIES SHALL COMPLY WITH ALL APPLICABLE
LAWS AND PERFORM ITS OBLIGATIONS UNDER ALL CONTRACTS RELATIVE TO THE CONDUCT OF
ITS BUSINESS, INCLUDING THE TRANSACTION DOCUMENTS TO WHICH IT IS PARTY IN ALL
MATERIAL RESPECTS.


 


(B)           BORROWER SHALL AT ALL TIMES COMPLY WITH THE MARGIN REQUIREMENTS
SET FORTH IN SECTION 7 OF THE EXCHANGE ACT AND ANY REGULATIONS ISSUED PURSUANT
THERETO, INCLUDING, WITHOUT LIMITATION, REGULATIONS T, U AND X OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, 12 C.F.R., CHAPTER II.


 

SECTION 9.09.         Plan Assets.  Borrower shall not take any action that
causes its assets to be deemed to be Plan Assets at any time.

 

SECTION 9.10.         Notices.

 


(A)           BORROWER SHALL PROMPTLY GIVE WRITTEN NOTICE TO THE LENDER OF EACH
DEFAULT OR EVENT OF DEFAULT AND EACH OTHER EVENT THAT HAS OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; PROVIDED THAT IN ANY SITUATION WHERE
BORROWER KNOWS A PRESS RELEASE OR OTHER PUBLIC DISCLOSURE IS TO BE MADE,
BORROWER SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PROVIDE SUCH
INFORMATION TO THE LENDER AS EARLY AS POSSIBLE BUT IN NO EVENT LATER THAN
SIMULTANEOUSLY WITH SUCH RELEASE OR OTHER PUBLIC DISCLOSURE.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

42

--------------------------------------------------------------------------------


 


(B)           BORROWER SHALL PROMPTLY GIVE WRITTEN NOTICE TO THE LENDER UPON
RECEIVING NOTICE, OR OTHERWISE BECOMING AWARE, OF ANY DEFAULT OR EVENT OF
DEFAULT UNDER THE LICENSE AGREEMENTS.


 


(C)           BORROWER SHALL, PROMPTLY AFTER BECOMING AWARE THEREOF, GIVE
WRITTEN NOTICE TO THE LENDER OF ANY LITIGATION OR PROCEEDINGS TO WHICH BORROWER
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           BORROWER SHALL, PROMPTLY AFTER BECOMING AWARE THEREOF, GIVE
WRITTEN NOTICE TO THE LENDER OF ANY LITIGATION OR PROCEEDINGS CHALLENGING THE
VALIDITY OF THE LICENSE AGREEMENTS, THE LFRP INTELLECTUAL PROPERTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN.


 


(E)           BORROWER SHALL, PROMPTLY AFTER BECOMING AWARE THEREOF, GIVE
WRITTEN NOTICE TO THE LENDER OF ANY REPRESENTATION OR WARRANTY MADE OR DEEMED
MADE BY BORROWER IN ANY OF THE TRANSACTION DOCUMENTS OR IN ANY CERTIFICATE
DELIVERED TO THE LENDER PURSUANT HERETO SHALL PROVE TO BE UNTRUE, INACCURATE OR
INCOMPLETE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE.


 

SECTION 9.11.           Payment of Taxes.  Borrower shall pay all material taxes
of any kind imposed on or in respect of its income or assets before any penalty
or interest accrues on the amount payable and before any Lien on any of its
assets exists as a result of nonpayment except as provided in Section 10.03
hereof and except for taxes contested in good faith by appropriate proceedings
and for which adequate reserves are maintained in accordance with GAAP.

 

SECTION 9.12.           Waiver of Stay, Extension or Usury Laws.  Borrower will
not at any time, to the extent that it may lawfully not do so, insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury law or other law that would prohibit or
forgive Borrower from paying all or any portion of the principal of or premium,
if any, or interest on the Loans as contemplated herein, wherever enacted, now
or at any time hereafter in force, or that may affect the covenants or the
performance of this Amended Agreement; and, to the extent that it may lawfully
do so, Borrower hereby expressly waives all benefit or advantage of any such law
and expressly agrees that it will not hinder, delay or impede the execution of
any power herein granted to the Lender, but will suffer and permit the execution
of every such power as though no such law had been enacted.

 

SECTION 9.13.         Additional Covenants of Borrower.

 

SECTION 9.14.         [*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

43

--------------------------------------------------------------------------------


 

SECTION 9.15.           Further Assurances.  Borrower shall promptly, at its
sole cost and expense, execute and deliver to the Lender such further
instruments and documents, and take such further action, as the Lender may, at
any time and from time to time, reasonably request in order to carry out the
intent and purpose of this Amended Agreement and the other Transaction Documents
to which it is a party and to establish and protect the rights, interests and
remedies created, or intended to be created, in favor of the Lender hereby and
thereby.    [*****]  In the event that any of the Collateral is, directly or
indirectly, sold, leased, licensed, transferred or otherwise disposed of to a
Subsidiary of Borrower (other than in connection with a Permitted
Collateralization), Borrower shall cause such Subsidiary to execute a joinder to
the Security Agreement confirming that the Collateral continues to be subject to
the Lien granted to the Lender thereunder and such other documentation that the
Agent shall reasonably request.

 


ARTICLE X
NEGATIVE COVENANTS


 

SECTION 10.01.       Activities of Borrower.

 


(A)           NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL AMEND, MODIFY
OR WAIVE OR TERMINATE ANY PROVISION OF, OR PERMIT OR AGREE TO THE AMENDMENT,
MODIFICATION, WAIVER OR TERMINATION OF ANY PROVISION OF, ANY OF THE LOAN
DOCUMENTS, LICENSE AGREEMENTS OR ANY MATERIAL CONTRACT RELATED TO THE LFRP THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE AGENT.


 


(B)           NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL USE ANY CURRENT
OR FUTURE PROTEIN, PEPTIDE OR ANTIBODY SELECTION TECHNOLOGY TO ESTABLISH A
BUSINESS OR BUSINESS UNIT COMPETING WITH THE LFRP OR ENABLE A THIRD PARTY TO USE
FOR FUNDED RESEARCH OR LICENSE OUT ANY SUCH TECHNOLOGY IN A WAY THAT WOULD
COMPETE WITH THE LFRP.


 

SECTION 10.02.       Merger; Sale of Assets.

 


(A)           BORROWER SHALL NOT MERGE OR CONSOLIDATE WITH OR INTO (WHETHER OR
NOT BORROWER IS THE SURVIVING PERSON) ANY OTHER PERSON AND BORROWER WILL NOT,
AND WILL NOT CAUSE OR PERMIT ANY SUBSIDIARY TO, SELL, CONVEY, ASSIGN, TRANSFER,
LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF BORROWER’S AND ITS
SUBSIDIARIES ASSETS (DETERMINED ON A CONSOLIDATED BASIS FOR BORROWER AND ITS
SUBSIDIARIES) TO ANY PERSON IN A SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS, UNLESS (1) EITHER (A) BORROWER WILL BE THE SURVIVING PERSON OR
(B) THE SURVIVING PERSON (IF OTHER THAN BORROWER) WILL BE AN ENTITY ORGANIZED
AND VALIDLY EXISTING UNDER THE LAWS OF DELAWARE, AND WILL, IN ANY SUCH CASE,
EXPRESSLY ASSUME THE DUE AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF
ANY, AND INTEREST ON THE LOANS AND THE PERFORMANCE AND OBSERVANCE OF EVERY
COVENANT OF THE LOAN DOCUMENTS TO BE PERFORMED OR OBSERVED ON THE PART OF
BORROWER AND SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO ACTIVELY MARKET
AND PROMOTE THE LFRP AND TO SEEK OUT AND EXPLOIT OPPORTUNITIES FOR ENTERING INTO
FUTURE LICENSES; AND (2) IMMEDIATELY THEREAFTER, ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO SUCH TRANSACTION (AND TREATING ANY INDEBTEDNESS NOT PREVIOUSLY
AN OBLIGATION OF BORROWER OR ANY SUBSIDIARY OF BORROWER IN CONNECTION WITH OR AS
A RESULT OF

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

44

--------------------------------------------------------------------------------


 

such transaction as having been incurred at the time of such transaction), no
Default or Event of Default will have occurred and be continuing.


 


(B)           NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL DIRECTLY OR
INDIRECTLY SELL, LEASE, LICENSE, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY
PART OF ITS ASSETS CONSISTING OF OR USED IN THE LFRP TECHNOLOGY OR THE LFRP,
EXCEPT (I) LICENSES OF INTELLECTUAL PROPERTY RIGHTS OF BORROWER OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH SERVICES PROVIDED BY BORROWER OR SUCH SUBSIDIARY
FOR FAIR VALUE IN AN ARM’S-LENGTH TRANSACTION IN THE ORDINARY COURSE OF ITS
BUSINESS; (II) SALES OF EQUIPMENT NOT NEEDED FOR BORROWER’S BUSINESS TO ONE OR
MORE THIRD PARTIES FOR FAIR VALUE IN AN ARM’S-LENGTH TRANSACTION; PROVIDED ANY
ASSETS RECEIVED IN RETURN FROM SUCH TRANSACTION ARE SUBJECT TO THE LIEN CREATED
BY THE SECURITY AGREEMENT; (III) SALES OF EQUIPMENT TO ONE OR MORE THIRD PARTIES
FOR FAIR VALUE IN AN ARM’S-LENGTH TRANSACTION, THE PROCEEDS OF WHICH ARE USED TO
PURCHASE REPLACEMENT OR OTHER ASSETS USEFUL IN BORROWER’S LFRP BUSINESS WITHIN
[*****] OF SUCH SALE; (IV) OTHER SALES, LEASES, LICENSES, TRANSFERS OR OTHER
DISPOSITIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED [*****] FROM THE CLOSING DATE
THROUGH THE TERM OF THIS AMENDED AGREEMENT AND (V) PERMITTED COLLATERALIZATIONS;
PROVIDED THE PROCEEDS RESULTING THEREFROM ARE APPLIED IN ACCORDANCE WITH
SECTION 3.02(C) AND THAT ANY ASSETS RECEIVED IN RETURN FROM SUCH TRANSACTION ARE
SUBJECT TO THE LIEN CREATED BY THE SECURITY AGREEMENT.


 

SECTION 10.03.         Liens.  Neither Borrower nor any of its Subsidiaries
shall create or suffer to exist any Lien on or with respect to the Collateral
other than pursuant to this Amended Agreement or the Security Agreement or to
the extent permitted under the Security Agreement.  Borrower shall not create or
suffer to exist any Lien on or with respect to any of its assets that are not
Collateral, whether now owned or hereafter acquired, other than the following
(collectively, “Permitted Liens”):

 

(a)           Liens existing on the Tranche B Closing Date set forth in Schedule
10.03(a) to the extent and in the manner such Liens are in effect on the Tranche
B Closing Date;

 

(b)           any Lien granted to collaboration or development partners of
Borrower or its Affiliates in connection with funded research, development and
commercialization activities (other than on or with respect to the LFRP
Intellectual Property or the Included Receipts); provided that any such Lien is
limited to Borrower’s and/or any applicable Subsidiaries’ interest in products
developed in such collaboration;

 

(c)           any Lien on any asset securing Indebtedness incurred or assumed
for the purpose of financing all or any part of the cost of acquiring such
asset; provided that such Lien attaches to such asset concurrently with or
within [*****] after the acquisition thereof;

 

(d)           any Lien existing on any asset prior to the acquisition thereof by
Borrower or any Subsidiary of Borrower and not created in contemplation of such
acquisition;

 

(e)           any Lien created after the Closing Date in connection with
capitalized lease obligations, but only to the extent that such Lien encumbers
property financed by

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

45

--------------------------------------------------------------------------------


 

such capital lease obligation and the principal component of such capitalized
lease obligation is not increased;

 

(f)            Liens arising in the ordinary course of its business (other than
on or with respect to the LFRP Intellectual Property or the Included Receipts)
which (i) do not secure Indebtedness and (ii) do not in the aggregate materially
impair the operation of the business of Borrower or impair the value of the
Included Receipts;

 

(g)           easements, rights-of-way, zoning restrictions and other similar
charges or encumbrances in respect of real property not interfering with the
ordinary conduct of the business of Borrower;

 

(h)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section 10.03; provided that such Indebtedness is not
increased and is not secured by any additional assets; and

 

(i)            Liens securing taxes, assessments, fees or other governmental
charges or levies, Liens securing the claims of materialmen, mechanics,
carriers’ landlords, warehousemen and similar Persons, Liens in the ordinary
course of business in connection with workmen’s compensation, unemployment
insurance and other similar Laws, Liens to secure surety, appeal and performance
bonds and other similar obligations not incurred in connection with the
borrowing of money, and attachment, judgment and other similar Liens arising in
connection with court proceedings so long as the enforcement of such Liens is
effectively stayed and the claims secured thereby are being contested in good
faith by appropriate proceedings.

 

SECTION 10.04.         Investment Company Act.  Neither Borrower nor any of its
Subsidiaries shall be or become an investment company subject to registration
under the Investment Company Act of 1940.

 

SECTION 10.05.         Limitation on Additional Indebtedness.  Neither Borrower
nor any of its Subsidiaries shall, directly or indirectly, incur or suffer to
exist any Indebtedness; provided that Borrower and it Subsidiaries may incur:

 

(a)           Indebtedness under this Amended Agreement;

 

(b)           Indebtedness secured by Liens permitted under Section 10.03 other
than Section 10.03(b) (but, in the case of Liens permitted under
Section 10.03(a), only to the extent of the Indebtedness related thereto);

 

(c)           any other Indebtedness of Borrower, which by its terms (or by the
terms of any agreement governing such Indebtedness) is fully subordinated in
right of payment to the Loans;

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

46

--------------------------------------------------------------------------------


 

(d)           capital leases and leasehold improvements consistent with past
practices; or

 

(e)           other unsecured Indebtedness of Borrower not to exceed [*****].

 

SECTION 10.06.         Limitation on Transactions with Controlled Affiliates. 
Neither Borrower nor any of its Subsidiaries shall, directly or indirectly,
enter into any transaction or series of related transactions or participate in
any arrangement (including any purchase, sale, lease or exchange of assets or
the rendering of any service) with, or for the benefit of, any Controlled
Affiliate other than the Transaction Documents or in the ordinary course of
business of Borrower upon fair and reasonable terms no less favorable to
Borrower than it would obtain in a comparable arm’s-length transaction with a
non-Controlled Affiliate; provided that Borrower and its Subsidiaries may engage
in the following transactions:

 

(a)           reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved in good faith by the Board of Directors of Borrower;

 

(b)           transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;

 

(c)           dividends permitted by Section 10.08;

 

(d)           transactions among Borrower and its Wholly Owned Subsidiaries.

 

SECTION 10.07.       ERISA.

 


(A)           NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL MAINTAIN OR
CONTRIBUTE TO, OR AGREE TO MAINTAIN OR CONTRIBUTE TO OR OTHERWISE INCUR ANY
LIABILITY WITH RESPECT TO, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN
SECTION 3(3) OF ERISA) SUBJECT TO TITLE IV OR SECTION 302 OF ERISA OR
SECTION 412 OF THE CODE OR ANY SIMILAR PLAN UNDER NON-U.S. LAW (A “PLAN”) THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENGAGE IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA, SECTION 4975 OF
THE CODE, OR SUBSTANTIALLY SIMILAR PROVISIONS UNDER FOREIGN OR U.S. FEDERAL,
STATE OR LOCAL LAWS, RULES OR REGULATIONS OR IN ANY TRANSACTION THAT WOULD CAUSE
ANY OBLIGATION OR ACTION TAKEN OR TO BE TAKEN HEREUNDER (OR THE EXERCISE BY THE
LENDER OF ANY OF ITS RIGHTS UNDER THE NOTES, THIS AMENDED AGREEMENT OR THE
SECURITY AGREEMENT) TO BE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SUCH
PROVISIONS.


 


(C)           NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES WILL INCUR ANY
MATERIAL LIABILITY WITH RESPECT TO ANY OBLIGATION TO PROVIDE MEDICAL BENEFITS
WITH RESPECT TO ANY PERSON BEYOND THEIR RETIREMENT OR OTHER TERMINATION OF
SERVICE OTHER THAN COVERAGE MANDATED BY LAW.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

47

--------------------------------------------------------------------------------


 

SECTION 10.08.         Restricted Payments.  Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, make any Restricted Payment
other than pursuant to clauses (a) through (b) below; provided that Borrower and
its Subsidiaries may not make any Restricted Payments while an Event of Default
has not occurred and is continuing:

 

(a)           Restricted Payments not to exceed [*****] in the aggregate from
the Closing Date through the Maturity Date; and

 

(b)           the redemption of any Capital Stock of Borrower or any Subsidiary
in exchange for, or out of the proceeds of the substantially concurrent issuance
and sale of, Qualified Capital Stock.

 


ARTICLE XI
EVENTS OF DEFAULT


 

SECTION 11.01.         Events of Default.  If one or more of the following
events of default (each, an “Event of Default”) occurs and is continuing, the
Lender shall be entitled to the remedies set forth in Section 11.02:

 

(a)           Borrower fails to pay any principal of the Loans when due, whether
at the Maturity Date or otherwise.

 

(b)           Except as permitted by Section 4.01, Borrower fails to pay any
interest on the Loans or make payment of any other amounts payable under this
Amended Agreement within three Business Days after the same becomes due and
payable.

 

(c)           Any representation or warranty of Borrower or any of its
Subsidiaries in any Loan Document to which it is party or in any certificate,
financial statement or other document delivered by Borrower or such Subsidiary
in connection with this Amended Agreement proves to have not been true and
correct either at the time it was made or on the Tranche B Funding Date and the
failure of such statement to be true and correct, individually or in the
aggregate, results in a Material Adverse Effect or could reasonably be expected
to have a Material Adverse Effect (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects).

 

(d)           Borrower fails to perform or observe any covenant or agreement
contained in Sections 9.03 (a), (c) or (d) or Section 9.10 of this Amended
Agreement.

 

(e)           Borrower or any of its Subsidiaries party to the Loan Documents
fails to perform or observe any other covenant or agreement contained in this
Amended Agreement, the Notes or the Security Agreement (other than those
referred to in the preceding clauses of this Section 11.01) if (i) such failure
is not remedied on or before the thirtieth day after Notice thereof from the
Lender and (ii) the failure to perform or observe any such covenant or
agreement, individually or in the aggregate, results in a Material Adverse
Effect or could reasonably be expected to have a Material Adverse Effect.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

48

--------------------------------------------------------------------------------


 

(f)            Borrower or any of its Subsidiaries (i) fails to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any Indebtedness (other than the Obligations hereunder) having an
aggregate principal amount in excess of [*****] or (ii) fails to perform or
observe any covenant or agreement to be performed or observed by it contained in
any agreement or in any instrument evidencing any of its Indebtedness having an
aggregate principal amount in excess of [*****] and, as a result of such
failure, any other party to that agreement or instrument is entitled to exercise
the right to accelerate the maturity of any Indebtedness thereunder and such
Indebtedness is accelerated; provided, however, that a failure under items
(i) or (ii) shall not constitute an Event of Default under this clause (f) if
(x) the obligation to pay the overdue amounts has not resulted from acceleration
and (z) the failure is remedied on or before the greater of (I) the thirtieth
day after it occurs, or (II) any grace period applicable to such overdue
amounts.

 

(g)           Borrower and/or any of its Subsidiaries shall sell, assign, lease,
license, transfer or otherwise dispose of the LFRP Intellectual Property, any
Included Receipts, or Borrower and/or any of its Subsidiaries takes any action
which could reasonably be expected to impair Lender’s security interest in any
of the foregoing, except to the extent permitted under Section 10.02(b).

 

(h)           Any uninsured judgment, decree or order in excess of [*****] shall
be rendered against Borrower and any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced upon such judgment, decree
or order or (ii) such judgment, decree or order shall not have been vacated or
discharged within thirty days from entry.

 

(i)            Borrower or any Significant Subsidiary (i) is dissolved or
commences proceedings for dissolution, (ii) fails or is unable to pay its debts
generally as they become due, (iii) commences a voluntary case in bankruptcy or
any other action or proceeding for any other relief under any law affecting
creditors’ rights that is similar to a bankruptcy law or (iv) consents by answer
or otherwise to the commencement against it of an involuntary case in bankruptcy
or any other such action or proceeding; or a court enters an order for relief or
a decree in an involuntary case in bankruptcy or any other such action or
proceeding in respect of any such Person or any of the assets of any such Person
if such order or decree is not dismissed or withdrawn on or before the sixtieth
day after the entry thereof or if any such dismissal or withdrawal ceases to
remain in effect.

 

(j)            Any of the Transaction Documents (other than any License
Agreement) shall cease to be in full force and effect or its validity or
enforceability is disaffirmed or challenged in writing by any Person other than
the Lender, or the Security Agreement shall cease to give the Lender the rights
purported to be created thereby (including a first priority perfected Lien on
the assets of Borrower or any of its Subsidiaries party to the Loan Documents)
other than as a direct result of any action by a Lender or failure of a Lender
to perform an obligation.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

49

--------------------------------------------------------------------------------


 

(k)           Borrower and/or any of its Subsidiaries fails to perform or
observe any covenant or agreement contained in any License Agreement or Borrower
Documents, as applicable, and such failure is not cured or waived within any
applicable grace period except where such failure could not reasonably be
expected to have a Material Adverse Effect.

 

(l)            In connection with a challenge to the validity of the Included
Receipts or any LFRP Intellectual Property or any transaction contemplated under
the License Agreements, any judgment, decree or order is issued that (i) halts
or suspends the payment by any Contract Party of any amount payable in respect
of the Included Receipts, or (ii) otherwise determines that the Included
Receipts have not been duly authorized or validly issued or that the Included
Receipts are not enforceable in accordance with the terms of the applicable
License Agreement, and such judgment, decree or order shall not have been
vacated or discharged within 10 days from entry.

 

(m)          Any security interest purported to be created by the Security
Agreement shall cease to be in full force and effect, or shall cease to give the
rights, powers and privileges purported to be created and granted under such
Security Agreement (including a perfected first priority security interest in
and Lien on all of the Collateral thereunder (except as otherwise expressly
provided in such Security Agreement)) in favor of the party secured on behalf of
the Lenders pursuant to the Security Agreement, or shall be asserted by Borrower
and/or any of its Subsidiaries not to be a valid, perfected, first priority
(except as otherwise expressly provided in this Amended Agreement or such
Security Agreement) security interest in the Collateral covered thereby.

 

SECTION 11.02.         Default Remedies.  If any Event of Default shall occur,
the Lender may, by Notice to Borrower, (a) exercise all rights and remedies
available to the Lender hereunder and under the Security Agreement, including
enforcement of the security interests created thereby, (b) declare the Loans or
either Tranche thereof, all interest thereon and all other amounts payable
hereunder and under the applicable Note(s) by Borrower to be immediately due and
payable, whereupon all such amounts shall become immediately due and payable,
all without diligence, presentment, demand of payment, protest or further notice
of any kind, which are expressly waived by Borrower and (c) declare the
obligations of the Lender hereunder to be terminated, whereupon such obligations
shall terminate; provided, however, that if any event of any kind referred to in
Section 11.01(i) occurs, the obligations of the Lender hereunder shall
immediately terminate, all amounts payable hereunder by Borrower shall become
immediately due and payable and the Lender shall be entitled to exercise rights
and remedies under the Security Agreement without diligence, presentment, demand
of payment, protest or notice of any kind, all of which are hereby expressly
waived by Borrower.  Each Notice delivered pursuant to this Section 11.02 shall
be effective when sent.

 

SECTION 11.03.       Right of Set-off; Sharing of Set-off.

 


(A)           IF ANY AMOUNT PAYABLE HEREUNDER IS NOT PAID AS AND WHEN DUE,
BORROWER IRREVOCABLY AUTHORIZES THE LENDER AND EACH AFFILIATE OF THE LENDER
(I) TO PROCEED, TO THE FULLEST

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

50

--------------------------------------------------------------------------------


 

extent permitted by applicable Law, without prior notice, by right of set-off,
bankers’ lien, counterclaim or otherwise, against any assets of Borrower in any
currency that may at any time be in the possession of the Lender or such
Affiliate, to the full extent of all amounts payable to the Lender hereunder or
(ii) to charge to Borrower’s account with Lender the full extent of all amounts
payable by Borrower to the Lender hereunder; provided, however, that the Lender
shall notify Borrower of the exercise of such right promptly following such
exercise.


 


(B)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS OR OTHER OBLIGATIONS OWED TO SUCH LENDER RESULTING
IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF
ITS LOANS AND ACCRUED INTEREST THEREON OR OTHER OBLIGATIONS OWED TO SUCH LENDER
GREATER THAN ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL (A) NOTIFY THE OTHER LENDERS OF SUCH
FACT, AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUCH OTHER OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS AS
SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY
THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM;
PROVIDED THAT:


 

(I)      IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE
PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED
AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT
INTEREST; AND

 

(II)     THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY
TO (X) ANY PAYMENT MADE BY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AMENDED AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER
AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS TO ANY ASSIGNEE OR PARTICIPANT.

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.  If under
applicable bankruptcy, insolvency or any similar law any Lender receives a
secured claim in lieu of a setoff or counterclaim to which this Section 11.03
applies, such Lender shall to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights to which
the Lender is entitled under this Section 11.03 to share in the benefits of the
recovery of such secured claim.

 

SECTION 11.04.       Rights Not Exclusive.  The rights provided for herein are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by Law.

 


ARTICLE XII
INDEMNIFICATION


 

SECTION 12.01.       Funding Losses.  If Borrower fails to borrow any amount on
the Tranche B Closing Date after Notice of Borrowing has been given to the
Lender in accordance

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

51

--------------------------------------------------------------------------------


 

with Section 2.02, Borrower shall reimburse the Lender within three Business
Days after demand for any resulting loss or expense incurred by the Lender
including any loss incurred in obtaining, liquidating or redeploying deposits
from third parties; provided that the Lender shall have delivered to Borrower a
certificate as to the amount of such loss or expense.

 

SECTION 12.02.         Increased Costs.  Except as to Taxes (it being understood
that Borrower’s liability for Taxes will be exclusively determined under
Article V), Borrower shall reimburse the Lender on demand for all increases in
costs incurred by the Lender and all reductions in amounts received or
receivable by the Lender or in the rate of return on the Lender’s capital, as
reasonably determined by the Lender, that are attributable to the Loans or the
performance by the Lender of its obligations under this Amended Agreement and
that occur by reason of the promulgation after the date hereof of any Law or
treaty or any change after the date hereof in any Law or treaty or in the
interpretation thereof or by reason of compliance by the Lender with any
direction, requirement or request (whether or not having the force of Law) of
any Governmental Authority, including any such cost or reduction resulting from
the imposition or amendment of any capital adequacy requirement or any reserve,
special deposit or similar requirement against assets of, liabilities of,
deposits with or for the account of, or loans by, the Lender; provided that the
Lender shall not be entitled to be reimbursed for such increased costs or
reductions in amount receivable or the rate of return incurred more than 180
days prior to the date on which it gives notice to Borrower of such increased
costs or reduction in amount receivable or rate of return.

 

SECTION 12.03.       Other Losses.

 


(A)           BORROWER AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF
COUNSEL), INDEMNIFY, PAY AND HOLD HARMLESS, THE LENDER AND ITS AFFILIATES AND
THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS
(EACH, AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED
BORROWER SHALL NOT HAVE ANY OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH RESPECT
TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARISE
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  TO THE
EXTENT THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET
FORTH IN THIS SECTION 12.03 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE
THEY ARE VIOLATIVE OF ANY LAW OR PUBLIC POLICY, BORROWER SHALL CONTRIBUTE THE
MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO
THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY
INDEMNITEES OR ANY OF THEM.


 


(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY SHALL ASSERT,
AND EACH PARTY HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER PARTY AND SUCH
PARTY’S AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE CLAIM THEREFOR IS BASED ON
CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE LEGAL REQUIREMENT) ARISING OUT
OF, IN CONNECTION WITH, AS A RESULT OF, OR IN ANY WAY RELATED TO, THIS AMENDED
AGREEMENT OR ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY OR REFERRED TO HEREIN OR THEREIN, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, THE LOANS OR THE USE OF THE PROCEEDS

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

52

--------------------------------------------------------------------------------


 

thereof or any act or omission or event occurring in connection therewith, and
each Party hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.


 

SECTION 12.04.         Assumption of Defense; Settlements.  If the Lender is
entitled to indemnification under this Article XII with respect to any action or
proceeding brought by a third party that is also brought against Borrower,
Borrower shall be entitled to assume the defense of any such action or
proceeding with counsel reasonably satisfactory to the Lender.  Upon assumption
by Borrower of the defense of any such action or proceeding, Borrower shall have
the right to participate in such action or proceeding and to retain its own
counsel but Borrower shall not be liable for any legal expenses of other counsel
subsequently incurred by the Lender in connection with the defense thereof
unless (i) Borrower has otherwise agreed to pay such fees and expenses,
(ii) Borrower shall have failed to employ counsel reasonably satisfactory to the
Lender in a timely manner or (iii) the Lender shall have been advised by counsel
that there are actual or potential conflicting interests between Borrower and
the Lender, including situations in which there are one or more legal defenses
available to the Lender that are different from or additional to those available
to Borrower; provided, however, that Borrower shall not, in connection with any
one such action or proceeding or separate but substantially similar actions or
proceedings arising out of the same general allegations, be liable for the fees
and expenses of more than one separate firm of attorneys at any time for the
Lender, except to the extent that local counsel, in addition to its regular
counsel, is required in order to effectively defend against such action or
proceeding.  Borrower shall not consent to the terms of any compromise or
settlement of any action defended by Borrower in accordance with the foregoing
without the prior written consent of the Lender unless such compromise or
settlement (x) includes an unconditional release of the Lender from all
liability arising out of such action and (y) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
the Lender.  Borrower shall not be required to indemnify the Lender for any
amount paid or payable by the Lender in the settlement of any action, proceeding
or investigation without the written consent of Borrower, which consent shall
not be unreasonably withheld.

 


ARTICLE XIII
MISCELLANEOUS


 

SECTION 13.01.       Assignments.

 


(A)           BORROWER SHALL NOT BE PERMITTED TO ASSIGN THIS AMENDED AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER AND ANY PURPORTED ASSIGNMENT IN
VIOLATION OF THIS SECTION 13.01 SHALL BE NULL AND VOID.


 


(B)           LENDER MAY AT ANY TIME ASSIGN ALL ITS RIGHTS AND OBLIGATIONS
HEREUNDER IN WHOLE OR IN PART (EACH AN “ASSIGNEE”); PROVIDED, HOWEVER, THAT TO
THE EXTENT RIGHTS AND OBLIGATIONS HEREUNDER ARE ASSIGNED TO MORE THAN ONE
ASSIGNEE, AGENT SHALL BE DESIGNATED AS THE AGENT OF ALL ASSIGNEES AND ANY AND
ALL OBLIGATIONS OF BORROWER UNDER THIS AMENDED AGREEMENT SHALL THEREAFTER BE
COORDINATED THROUGH SUCH AGENT SO THAT BORROWER SHALL NOT BE REQUIRED TO PERFORM
ITS OBLIGATIONS HEREUNDER FOR, OR ON BEHALF OF, MULTIPLE ASSIGNEES.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

53

--------------------------------------------------------------------------------


 


(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO
BORROWER A WRITTEN INSTRUMENT OF ASSIGNMENT IN THE FORM SET FORTH IN EXHIBIT L,
CONTAINING THE AGREEMENT OF THE ASSIGNEE TO BE BOUND BY THE TERMS OF THIS
AMENDED AGREEMENT (AN “ASSIGNMENT AND ACCEPTANCE”).  UPON THE EFFECTIVENESS OF A
PERMITTED ASSIGNMENT HEREUNDER, (I) EACH REFERENCE IN THIS AMENDED AGREEMENT TO
“LENDER” SHALL BE DEEMED TO BE A REFERENCE TO THE ASSIGNOR AND THE ASSIGNEE TO
THE EXTENT OF THEIR RESPECTIVE INTERESTS, (II) SUCH ASSIGNEE SHALL BE A LENDER
PARTY TO THIS AMENDED AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF
A LENDER AND (III) THE ASSIGNOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER
TO A CORRESPONDING EXTENT OF THE ASSIGNMENT, AND NO FURTHER CONSENT OR ACTION BY
ANY PARTY SHALL BE REQUIRED.


 


(D)           IN THE EVENT THERE ARE MULTIPLE LENDERS, ALL PAYMENTS OF
PRINCIPAL, INTEREST, FEES AND ANY OTHER AMOUNTS PAYABLE PURSUANT TO THE LOAN
DOCUMENTS SHALL BE ALLOCATED ON A PRO RATA BASIS AMONG THE LENDERS ACCORDING TO
THEIR PROPORTIONATE INTERESTS IN THE APPLICABLE LOANS.


 


(E)           BORROWER SHALL, FROM TIME TO TIME AT THE REQUEST OF THE LENDER,
EXECUTE AND DELIVER ANY DOCUMENTS THAT ARE NECESSARY TO GIVE FULL FORCE AND
EFFECT TO AN ASSIGNMENT PERMITTED HEREUNDER, INCLUDING NEW NOTES IN EXCHANGE FOR
THE NOTES HELD BY THE LENDER.


 


(F)            EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE
OF A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S LOANS OF ANY TRANCHE, THE AMOUNT OF THE LOANS OF THE ASSIGNING LENDER
SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND
ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO BORROWER) SHALL NOT
BE LESS THAN [*****] UNLESS BORROWER OTHERWISE CONSENTS, PROVIDED THAT NO SUCH
CONSENT OF BORROWER SHALL BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS
CONTINUING.


 

SECTION 13.02.         Participations.  Lender may at any time grant (each a
“Participant”) participating interests in its Loans.  In the event of any such
grant by the Lender of a participating interest to a Participant, whether or not
upon notice to Borrower, such Lender shall remain responsible for the
performance of its obligations hereunder, and Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Amended Agreement.  Any agreement pursuant to which the
Lender may grant such a participating interest shall provide that the Lender
shall retain the sole right and responsibility to enforce the obligations of
Borrower hereunder including the right to approve any amendment, modification or
waiver of any provision of this Amended Agreement.  Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article V and Article XII with respect to its
participating interest, as though it were a Lender.  No Participant shall have
any rights as a Lender hereunder, including any right to make any demand
hereunder or right to approve any amendment or waiver of any provision of this
Amended Agreement, or any consent to any departure by Borrower therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, the Loans in which the Participant participates or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Loans in which the Participant participates or any fees or
other amounts payable hereunder or release, reduce or amend this Section 13.02
in any manner adverse to such Participant, in each case, to the extent subject
to such participation.  Borrower agrees that each

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

54

--------------------------------------------------------------------------------


 

Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Articles V and XII with respect to its participating
interest, as though it were a Lender; provided, however, a Participant shall not
be entitled to receive any greater payment under Articles V and XII than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s written consent (not to be unreasonably
withheld).

 

SECTION 13.03.         Successors and Assigns.  This Amended Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

 

SECTION 13.04.         Notices.  All notices, consents, approvals, reports,
designations, requests, waivers, elections and other communications
(collectively, “Notices”) authorized or required to be given pursuant to this
Amended Agreement shall be given in writing and either personally delivered to
the Party to whom it is given or delivered by an established delivery service by
which receipts are given or mailed by registered or certified mail, postage
prepaid, or sent by facsimile or electronic mail with a copy sent on the
following Business Day by one of the other methods of giving notice described
herein, addressed to the Party at its address listed below:

 

(a)           If to Borrower:

 

Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  Chief Financial Officer
Facsimile:  (617) 225-7708
E-mail:  gmigausky@dyax.com

 

with a copy (which shall not constitute notice) to:

Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  General Counsel
Facsimile:  (617) 225-7708
E-mail:  imagovcevic@dyax.com

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

55

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  Associate General Counsel
Facsimile:  (617) 225-7708
E-mail:  aashe@dyax.com

 

with a copy (which shall not constitute notice) to:

Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA  02199
Attention:  Stacie S. Aarestad
Facsimile:  (617) 227-4420
E-mail:  saarestad@eapdlaw.com

 

(b)           If to a Lender:

 

Cowen Healthcare Royalty Partners, L.P.
177 Broad Street, Suite 1101
Stamford, CT  06901
Attention:  Gregory B. Brown, M.D.
Facsimile:  (203) 388-9084
Email:  greg.brown@cowen.com

 

with a copy (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005
Attn:  Christopher T. Cox
Facsimile:  (212) 396-0136
E-mail:  ccox@cahill.com

 

Any Party may change its address for the receipt of Notices at any time by
giving Notice thereof to the other Parties.  Except as otherwise provided
herein, any Notice authorized or required to be given by this Amended Agreement
shall be effective when received.

 

SECTION 13.05.         Entire Agreement.  This Amended Agreement, the other
Transaction Documents and the Confidentiality Agreement contain the entire
agreement between the Parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

56

--------------------------------------------------------------------------------


 

SECTION 13.06.         Modification.  No Loan Document or provision thereof may
be waived, amended or modified except, in the case of this Amended Agreement, by
an agreement or agreements in writing executed by Borrower and the Agent or, in
the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the consent of the Agent.

 

SECTION 13.07.         No Delay; Waivers; etc.  No delay on the part of the
Lender in exercising any power or right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any power or right hereunder
preclude other or further exercise thereof or the exercise of any other power or
right.  The Lender shall not be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by the Lender.

 

SECTION 13.08.         Severability.  If any provision of this Amended Agreement
shall be held to be invalid, illegal or unenforceable, then, to the fullest
extent permitted by law, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

SECTION 13.09.         Determinations.  Each determination or calculation by the
Lender hereunder shall, in the absence of manifest error, be conclusive and
binding on the Parties.

 

SECTION 13.10.         Replacement of Note.  Upon the loss, theft, destruction,
or mutilation of any Note and (a) in the case of loss, theft or destruction,
upon receipt by Borrower of indemnity or security reasonably satisfactory to it
(except that if the holder of such Note is the Lender or any other financial
institution of recognized responsibility, the holder’s own agreement of
indemnity shall be deemed to be satisfactory) or (b) in the case of mutilation,
upon surrender to Borrower of any mutilated Note, Borrower shall execute and
deliver in lieu thereof a new Note, dated the Closing Date, in the case of the
Tranche A Note, or dated the Tranche B Closing Date, in the case of the Tranche
B Note, in the same principal amount.

 

SECTION 13.11.         Governing Law.  THIS AMENDED AGREEMENT AND THE NOTE SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

SECTION 13.12.         Jurisdiction.  Borrower irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
sitting in the State of New York, and of the courts of its own corporate
domicile with respect to actions or proceedings brought against it as a
defendant, for purposes of all legal proceedings arising out of or relating to
this Amended Agreement or the transactions contemplated hereby (a
“Proceeding”).  Borrower irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of venue of
any Proceeding and any claim that any Proceeding has been brought in an
inconvenient forum.  Any process or summons for purposes of any Proceeding

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

57

--------------------------------------------------------------------------------


 

may be served on Borrower by mailing a copy thereof by registered mail, or a
form of mail substantially equivalent thereto, addressed to it at its address as
provided for Notices hereunder.

 

SECTION 13.13.         Waiver of Jury Trial.  BORROWER HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDED AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 13.14.         Waiver of Immunity.  To the extent that Borrower has or
hereafter may be entitled to claim or may acquire, for itself or any of its
assets, any immunity from suit, jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or any of
its property, Borrower hereby irrevocably waives such immunity in respect of its
obligations hereunder and under the Notes to the fullest extent permitted by
law.

 

SECTION 13.15.         Counterparts.  This Amended Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.

 

SECTION 13.16.         Limitation on Rights of Others.  Except for the
Indemnitees referred to in Section 12.03 or as provided in Section 13.02, no
Person other than a Party shall have any legal or equitable right, remedy or
claim under or in respect of this Amended Agreement.

 

SECTION 13.17.         No Partnership.  Nothing in this Amended Agreement or any
other Transaction Document shall be read to create any agency, partnership or
joint venture of the Lender (or any of its Affiliates) and Borrower (or any of
its Affiliates).

 

SECTION 13.18.         Survival.  The obligations of Borrower contained in
Sections 4.04, 4.05, Article V and Article XII shall survive the repayment of
the Loans and the cancellation of the Notes and the termination of the other
obligations of Borrower hereunder.

 

SECTION 13.19.         Patriot Act Notification.  Lender hereby notifies
Borrower that, consistent with the USA Patriot Act, Public Law No. 107-56 (the
“Patriot Act”), regulations promulgated thereunder and under other applicable
Law, the Lender’s procedures and customer due diligence standards require it to
obtain, verify and record information that identifies Borrower, including among
other things name, address, information regarding persons with authority or
control over Borrower, and other information regarding Borrower, its operations
and transactions with the Lender.  Borrower agrees to provide such information
and take such actions as are reasonably requested by the Lender in order to
assist the Lender in maintaining compliance with its procedures, the Patriot Act
and any other applicable Laws.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amended Agreement as of
the day and year first above written.

 

 

COWEN HEALTHCARE ROYALTY PARTNERS, L.P.,

 

as Lender

 

 

 

By:

Cowen Healthcare Royalty GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Gregory B. Brown

 

 

Name: Gregory B. Brown, M.D.

 

 

Title: Managing Director

 

 

 

 

 

 

 

DYAX CORP.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Ivana Magovcevic-Liebisch

 

 

Name: Ivana Magovcevic-Liebisch, Ph.D, J.D.

 

 

Title:

Executive Vice President of

 

 

 

Administration and General Counsel

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Business Report Format

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Tranche B Promissory Note

 

THIS TRANCHE B NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. 
FOR EACH $1,000 PRINCIPAL AMOUNT OF THIS NOTE, THE ISSUE PRICE IS $[       ],
THE AMOUNT OF ORIGINAL ISSUE DISCOUNT IS $[        ], THE ISSUE DATE IS THE
TRANCHE B FUNDING DATE, AND THE YIELD TO MATURITY IS [      ]% PER ANNUM.

 

 

US $15,000,000

New York, New York

 

Tranche B Funding Date

 

FOR VALUE RECEIVED, DYAX CORP., a Delaware corporation (the “Borrower”), hereby
promises to pay to the order of Cowen Healthcare Royalty Partners, L.P. or its
registered assigns (the “Lender”), in lawful money of the United States of
America, in same day funds on the Maturity Date the principal sum of (x) fifteen
million dollars (US $15,000,000) and (y) any principal added to the Loan
pursuant to Section 4.01 of the Loan Agreement, less any payments of principal
made prior to the Maturity Date as provided in the Loan Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money, from the date hereof until such unpaid principal is paid in full,
at the rates, at the times and in the manner provided in the Loan Agreement
referred to below.

 

This Tranche B Note is the Tranche B Note referred to in the Loan Agreement,
dated as of August 5, 2008, amended and restated as of March 18, 2009, by and
between the Borrower and the Lender (as may be further amended from time to
time, the “Loan Agreement”) and is entitled to the benefits thereof and of the
other Loan Documents.  This Tranche B Note is secured as provided in the Loan
Documents.  This Tranche B Note is subject to optional prepayment, in whole or
in part, prior to the Maturity Date as provided in the Loan Agreement.

 

This Tranche B Note is secured as provided in the Security Agreement and other
Loan Documents.  Reference is hereby made to the Security Agreement for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security, the terms and conditions upon
which the security interest was granted and the rights of the holder of this
Tranche B Note in respect thereof.

 

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Tranche B Note may become or be declared to be due and
payable in the manner and with the effect provided in the Loan Agreement.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Tranche B Note.

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement.

 

THIS TRANCHE B NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

 

 

DYAX CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Quarterly Report Format

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF SECURITY AGREEMENT

 

 

 

SECURITY AGREEMENT

 

Dated as of August 5, 2008

 

Amended and Restated as of March 18, 2009

 

between

 

COWEN HEALTHCARE ROYALTY PARTNERS, L.P.

 

and

 

DYAX CORP.

 

(in favor of Cowen Healthcare Royalty Partners, L.P.)

 

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

1

Section 2.

Grant of Security

2

Section 3.

Security for Obligations

3

Section 4.

Borrower to Remain Liable

3

Section 5.

Promissory Notes and Tangible Chattel Paper

4

Section 6.

Pledged Deposit Accounts

4

Section 7.

Investment Property

4

Section 8.

Collateral in the Possession of a Bailee

4

Section 9.

Electronic Chattel Paper and Transferable Records

4

Section 10.

Letter-of-credit Rights

5

Section 11.

Representations and Warranties

5

Section 12.

Further Assurances

7

Section 13.

Certain Covenants of Borrower

7

Section 14.

Special Covenants With Respect to the Collateral

9

Section 15.

Investor Appointed Attorney-in-Fact

14

Section 16.

Standard of Care

15

Section 17.

Remedies Upon Event of Default

16

Section 18.

Application of Proceeds

18

Section 19.

Expenses

18

Section 20.

Continuing Security Interest; Termination and Release

18

Section 21.

Miscellaneous

19

 

 

Schedules

 

Schedule 1

Definitions

Schedule 2(b)(i)

LFRP Patents

Schedule 2(b)(ii)

LFRP Know-How

Schedule 2(c)

License Agreements

Schedule 2(e)

In Licenses

Schedule 2(j)(i) and (ii)

Pledged Deposit Accounts

Schedule 11(b)

Filing Jurisdictions

Schedule 11(c)(i)

Excluded Agreements

 

 

Exhibits

 

Exhibit A

Form of Special Power of Attorney

Exhibit B

Form of Copyright Security Agreement

Exhibit C

Form of Patent Security Agreement

Exhibit D

Form of Perfection Certificate

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

i

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (the “Agreement”) is dated as of August 5, 2008, amended
and restated as of March 18, 2009 (the “Effective Date”) by and between Dyax
Corp., a Delaware corporation (including its permitted successors and assigns,
“Borrower”), and Cowen Healthcare Royalty Partners, L.P., a Delaware limited
partnership (including its successors and assigns, “Investor”).

 

W I T N E S S E T H:

 

WHEREAS, this Agreement was originally entered into on August 5, 2008 (the
“Original Security Agreement”) and the parties hereto desire to amend and
restate this Agreement as herein set forth;

 

WHEREAS, Borrower and Investor are parties to that certain Loan Agreement dated
as of August 5, 2008, amended and restated as of March 18, 2009 (as amended,
supplemented and otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, pursuant to the Original Loan Agreement, Borrower entered into the
Original Security Agreement, under which Borrower granted to Investor a security
interest in and to the Collateral as general and continuing security for the due
performance and payment of all of Borrower’s obligations to Investor under the
Transaction Documents (as defined in the Original Loan Agreement);

 

WHEREAS, Borrower now desires to create a new tranche of Loans under the Loan
Agreement, and has accordingly agreed to enter into this amended and restated
Security Agreement in connection with the Loan Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

Section 1.     Definitions.

 

(a)           For purposes of this Agreement, capitalized terms and certain
other terms used herein shall have the meanings set forth in Schedule 1 hereto. 
Capitalized terms used herein and not otherwise defined herein or in Schedule 1
shall have the meanings given such terms in the Loan Agreement.  Terms used
herein and defined in the UCC shall have the meaning ascribed to such terms in
the UCC unless the context clearly requires otherwise.

 

(b)           This Agreement amends and restates the Original Security
Agreement. The Obligations of the Borrower under the Original Security Agreement
and the grant of security interest in the Collateral by the Borrower under the
Original Security Agreement

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

shall continue under this Agreement, and shall not in any event be terminated,
extinguished or annulled, but shall hereafter be governed by this Agreement. 
Unless otherwise indicated, all references to the Original Security Agreement in
any Loan Document (other than this Agreement) or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof.  It is understood and agreed that the Original Security
Agreement is being amended and restated by entry into this Agreement on the
Tranche B Closing Date.  Notwithstanding any other provision herein, the terms
and provisions of this amended and restated Security Agreement shall only become
effective and supersede the terms and provisions of the Original Security
Agreement upon the occurrence of the funding of the Tranche B Loan.

 

Section 2.     Grant of Security.  Borrower hereby grants Investor, for the
benefit of the Lenders, and confirm its grant of, a security interest in all of
the Borrower’s right, title and interest in and to the following personal
property, whether now or hereafter existing, and wherever the same may be
located (all such property, collectively, the “Collateral”):

 

(a)           the Gross Payments and Included Receipts;

 

(b)           the LFRP Patents, including those set forth on Schedule
2(b)(i) and LFRP Know-How, including that described in Schedule 2(b)(ii), and
all other know-how, materials, trademarks, service marks, trade names and
goodwill associated therewith, trade secrets, data, formulations, processes,
franchises, inventions, software, copyrights, and all intellectual property
(including biological materials), and all registrations of any of the foregoing,
or applications therefor, that are (i) owned by, controlled by, issued to,
licensed to, or licensed by Borrower and (ii) used in the performance of the
LFRP as presently conducted by Borrower or as conducted by Borrower as of the
Closing Date or during the term of the Loan (but specifically excluding the
biological material comprising the Company Physical Libraries, it being the
intent of the parties that while intellectual property covering or embodied in
the LFRP Libraries be within the scope of the Collateral, all biological
material comprising the LFRP Libraries except for the Duplicate Libraries is
excluded from the Collateral);

 

(c)           the License Agreements, including those set forth on Schedule
2(c);

 

(d)           [Reserved];

 

(e)           the In Licenses including those set forth on Schedule 2(e);

 

(f)            books, records, data bases, and information related to the LFRP;

 

(g)           all general intangibles, including all payment intangibles and all
documents (notwithstanding any other provisions herein, as that term is defined
in the UCC), instruments (including promissory notes), accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims,

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

2

--------------------------------------------------------------------------------


 

securities and all other investment property, supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
proceeds, in each case related to the Gross Payments and Included Receipts;

 

(h)           any other general intangibles necessary to the performance of or
forming part of the LFRP;

 

(i)            [Reserved];

 

(j)            (i) the Borrower’s interests in the Lockbox Account, details of
which are provided on Schedule 2(j)(i), and any successor account, (ii) the
Company Concentration Account, details of which are provided on Schedule
2(j)(ii), and any successor account, and (iii) any other deposit account or
securities account containing proceeds of Collateral and into which a party to a
License Agreement has remitted Royalties (the accounts referred to in clauses
(i), (ii) and (iii) collectively, the “Pledged Deposit Accounts”), all funds on
deposit in each such account, all investments arising out of such funds, all
claims thereunder or in connection therewith and special purpose subaccounts
maintained therein, and all monies and credit balances from time to time held in
the Pledged Deposit Accounts or such subaccounts; all notes, certificates of
deposit, deposit accounts, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by Borrower in substitution for or
in addition to any or all of the then existing items described in this
subsection (j); and all interest, dividends, cash, securities, rights,
instruments and other property at any time and from time to time received,
receivable or otherwise distributed in respect of such accounts, such funds, or
such investments or received in exchange for any or all of the items described
in this subsection;

 

(k)           all money now or at any time in the possession or under the
control of, or in transit to, the Lockbox Bank, or the Borrower relating to any
of the foregoing in this Section 2;

 

(l)            quantities of biological material comprising a complete copy of
each of the LFRP Libraries that are sufficient to be used to create a
reproducible supply of the LFRP Libraries (the “Duplicate Libraries”); and

 

(m)          all Proceeds.

 

Section 3.     Security for Obligations.  This Agreement secures, and the
Collateral pledged by Borrower is collateral security for, the due and punctual
payment or performance in full (including the payment of amounts that would
become due but for the operation of the automatic stay under Subsection
362(a) of the United States Bankruptcy Code) of all Secured Obligations of
Borrower.

 

Section 4.     Borrower to Remain Liable.  Notwithstanding anything to the
contrary contained herein, (a) Borrower shall remain liable to perform all of
its duties and other obligations under the Loan Agreement to the same extent as
if this Agreement had not been

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

3

--------------------------------------------------------------------------------


 

executed, and (b) the exercise by Investor of any of its rights hereunder shall
not release Borrower from any of its duties or other obligations under the Loan
Agreement.

 

Section 5.     Promissory Notes and Tangible Chattel Paper.  If Borrower at any
time shall hold or acquire any promissory notes or tangible chattel paper
constituting Collateral having a face value greater than twenty-five thousand
dollars ($25,000), Borrower shall forthwith endorse, assign and deliver the same
to Investor, accompanied by such instruments of transfer or assignment duly
executed in blank as Investor may from time to time specify.

 

Section 6.     Pledged Deposit Accounts.  Borrower shall follow the procedures
and payment mechanisms relating to the Pledged Deposit Accounts set forth in
Section 4.02 of the Loan Agreement.

 

Section 7.     Investment Property.  If Borrower shall at any time hold or
acquire any certificated securities constituting Collateral, Borrower shall
forthwith endorse, assign and deliver the same to Investor, accompanied by such
instruments of transfer or assignment duly executed in blank as Investor may
from time to time specify.  If any securities constituting Collateral now or
hereafter acquired by Borrower are uncertificated and are issued to Borrower or
its nominee directly by the issuer thereof, Borrower shall promptly notify
Investor thereof and, at Investor’s request, pursuant to an agreement in form
and substance satisfactory to Investor in its discretion reasonably exercised,
cause the issuer of such securities to agree to comply with instructions from
Investor as to such securities, without further consent of Borrower or such
nominee.  If any securities constituting Collateral, whether certificated or
uncertificated, or other investment property now or hereafter acquired by
Borrower are held by Borrower or its nominee through a securities intermediary
or commodity intermediary, Borrower shall promptly notify Investor thereof and,
at Investor’s request, pursuant to an agreement in form and substance
satisfactory to Investor in its discretion reasonably exercised, cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply with entitlement orders or other instructions from Investor to such
securities intermediary as to such securities or other investment property, or
(as the case may be) to apply any value distributed on account of any commodity
contract as directed by Investor to such commodity intermediary, in each case
without further consent of Borrower or such nominee.

 

Section 8.     Collateral in the Possession of a Bailee.  If any property
constituting Collateral is at any time in the possession of a bailee, Borrower
shall promptly notify Investor thereof and, if requested by Investor, shall
promptly obtain an acknowledgement from the bailee, in form and substance
satisfactory to Investor in its discretion reasonably exercised, that the bailee
holds such Collateral for the benefit of Investor and shall act upon the
instructions of Investor, without the further consent of Borrower.

 

Section 9.     Electronic Chattel Paper and Transferable Records.  If Borrower
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in § 16 of the
Uniform Electronic Transactions Act as in effect in any relevant

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

4

--------------------------------------------------------------------------------


 

jurisdiction, constituting Collateral, Borrower shall promptly notify Investor
thereof and, at the request of Investor, shall take such action as Investor may
reasonably request to vest in Investor control under UCC § 9-105 of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, § 16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record.

 

Section 10.   Letter-of-credit Rights.  If Borrower is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of Borrower
constituting Collateral, Borrower shall promptly notify Investor thereof and, at
the request of Investor, Borrower shall, pursuant to an agreement in form and
substance satisfactory to Investor in its discretion reasonably exercised,
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to Investor of the proceeds of any drawing under the letter of
credit.

 

Section 11.   Representations and Warranties.

 


(A)           BORROWER REPRESENTS AND WARRANTS TO INVESTOR AS OF THE DATE
HEREOF, BORROWER (OR ANY PREDECESSOR BY MERGER OR OTHERWISE) HAS NOT, WITHIN THE
FIVE (5) YEAR PERIOD PRECEDING THE DATE HEREOF, HAD A DIFFERENT NAME FROM THE
NAME LISTED ON THE SIGNATURE PAGES HEREOF.


 


(B)           BORROWER REPRESENTS AND WARRANTS TO INVESTOR AS OF THE DATE
HEREOF, AND REPRESENTS AND WARRANTS TO INVESTOR IN ALL MATERIAL RESPECTS ON EACH
DATE IT ACQUIRES RIGHTS IN COLLATERAL IN WHICH A SECURITY INTEREST IS PURPORTED
TO BE GRANTED HEREUNDER, AS FOLLOWS:


 


(I)      OWNERSHIP OF COLLATERAL.  BORROWER HAS THE POWER TO GRANT A LIEN AND
SECURITY INTEREST IN EACH ITEM OF COLLATERAL UPON WHICH IT PURPORTS TO GRANT A
LIEN OR SECURITY INTEREST HEREUNDER AND THE GRANT OF SUCH SECURITY INTEREST
SHALL NOT CONSTITUTE OR RESULT IN (A) THE ABANDONMENT, INVALIDATION OR
UNENFORCEABILITY OF ANY RIGHT, TITLE OR INTEREST OF BORROWER UNDER ANY LEASE,
LICENSE OR CONTRACT TO WHICH IT IS A PARTY OR (B) A BREACH OR TERMINATION
PURSUANT TO THE TERMS OF, OR A DEFAULT UNDER, ANY SUCH LEASE, LICENSE, CONTRACT
OR AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH TERM WOULD BE RENDERED
INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE UCC). 
OTHER THAN SUCH AS MAY HAVE BEEN FILED IN FAVOR OF INVESTOR RELATING TO THIS
AGREEMENT, THE ORIGINAL SECURITY AGREEMENT OR AS CONTEMPLATED BY THE LOAN
AGREEMENT, NO EFFECTIVE UCC FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN
EFFECT COVERING ALL OR ANY PART OF THE COLLATERAL OR THE LFRP PATENTS IS ON FILE
IN ANY FILING OR RECORDING OFFICE.


 


(II)     VALIDITY.  THIS AGREEMENT CREATES A VALID SECURITY INTEREST IN THE
COLLATERAL, AND UPON THE FILING OF THE APPROPRIATE UCC FINANCING STATEMENTS
NAMING INVESTOR AS SECURED PARTY AND DESCRIBING THE COLLATERAL IN THE APPLICABLE
FILING OFFICE(S) IN THE JURISDICTION(S) LISTED IN SCHEDULE 11(B), SUCH SECURITY
INTEREST WILL BE PERFECTED IN ALL COLLATERAL IN WHICH A SECURITY INTEREST CAN BE
PERFECTED BY THE FILING OF A UCC-1 UNIFORM COMMERCIAL CODE FINANCING STATEMENT. 
OTHER THAN PERMITTED LIENS WHICH HAVE PRIORITY

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

5

--------------------------------------------------------------------------------


 


UNDER LAW, THE SECURITY INTEREST IN THE COLLATERAL GRANTED HEREIN IS PRIOR TO
ANY AND ALL OTHER LIENS.  AS OF THE DATE HEREOF, THERE ARE NO LIENS OTHER THAN
PERMITTED LIENS ON OR WITH RESPECT TO THE COLLATERAL.


 


(III)    AUTHORIZATION, APPROVAL.  NO AUTHORIZATION, APPROVAL, OR OTHER ACTION
BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENT OR AGENCY OF ANY GOVERNMENT
OR OTHER PERSON IS REQUIRED EITHER (A) FOR THE ASSIGNMENT, PLEDGE AND GRANT BY
BORROWER OF THE SECURITY INTEREST GRANTED HEREBY OR FOR THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY BORROWER; OR (B) FOR THE PERFECTION OF, THE
PLEDGE, ASSIGNMENT AND GRANT OF THE SECURITY INTEREST CREATED HEREBY OR THE
EXERCISE BY INVESTOR OF ITS RIGHTS AND REMEDIES HEREUNDER (PROVIDED, HOWEVER,
THAT THE EXERCISE BY INVESTOR OF CERTAIN RIGHTS AND REMEDIES RELATING TO CERTAIN
LICENSES OR LEASES OF THE BORROWER MAY REQUIRE THE CONSENT OF THE OTHER PARTIES
TO SUCH LICENSES OR LEASES), OTHER THAN (X) THE FILING OF FINANCING STATEMENTS
IN THE APPROPRIATE OFFICE(S) LOCATED IN THE JURISDICTION(S) LISTED ON SCHEDULE
11(B) AND (Y) THE FILING OF THE PATENT SECURITY AGREEMENT WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE FILING OF THE COPYRIGHT SECURITY AGREEMENT
IN THE UNITED STATES COPYRIGHT OFFICE AND ANY SUPPLEMENTS OR AMENDMENTS THERETO.


 


(IV)    ENFORCEABILITY.  THIS AGREEMENT IS THE LEGALLY VALID AND BINDING
OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS
TERMS, SUBJECT, AS TO ENFORCEMENT OF REMEDIES, TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
OR GENERAL EQUITABLE PRINCIPLES.


 


(C)           OTHER REPRESENTATIONS AND WARRANTIES.  AS OF THE DATE HEREOF AND
AS OF THE EARLIER OF THE DATE ON WHICH THE BUSINESS REPORT IS DELIVERED OR THE
DATE ON WHICH SUCH BUSINESS REPORT IS DUE IN EACH FISCAL YEAR:


 


(I)      SCHEDULES.  (I) (A) SCHEDULE 2(B)(I) SHALL SET FORTH ALL OF THE LFRP
PATENTS, (B) SCHEDULE 2(B)(II) SHALL SET FORTH A DESCRIPTION OF THE LFRP
KNOW-HOW; (C) SCHEDULE 11(C)(I) SHALL SET FORTH ALL OF THE EXCLUDED AGREEMENTS;
(D) SCHEDULE 2(C) SHALL SET FORTH ALL OF THE LICENSE AGREEMENTS; (E) [RESERVED];
(F) SCHEDULE 2(E) SHALL SET FORTH ALL OF THE IN LICENSES; (G) [RESERVED]; AND
(H) SCHEDULE 2(J)(I) AND (II) SHALL SET FORTH DETAILS OF THE PLEDGED DEPOSIT
ACCOUNTS; AND


 


(II)     PERFECTION CERTIFICATE.  (A) BORROWER’S EXACT LEGAL NAME IS THAT
INDICATED ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE THEREOF;
(B) BORROWER IS AN ORGANIZATION OF THE TYPE AND ORGANIZED IN THE JURISDICTION
SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR
ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH EACH PLACE OF BORROWER’S BUSINESS OR, IF MORE THAN ONE,
ITS CHIEF EXECUTIVE OFFICE AS WELL AS ITS MAILING ADDRESS (IF DIFFERENT) AND
WHERE COLLATERAL IS LOCATED; (E) BORROWER’S FEIN IS ACCURATELY SET FORTH IN THE
PERFECTION CERTIFICATE; AND, (F) ALL OTHER INFORMATION SET FORTH ON THE
PERFECTION CERTIFICATE IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

6

--------------------------------------------------------------------------------


 

Section 12.                                      Further Assurances.  Borrower
agrees that, from time to time, at its cost and expense, Borrower will promptly
execute and deliver all further instruments and documents, and take all further
action that may be necessary or desirable, or that Investor may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Investor to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.  Without limiting
the generality of the foregoing, Borrower will:  (a) (i) execute and file such
financing or continuation statements, or amendments thereto, as well as
documents for filing in the Unites States Patent Office and United States
Copyright Office (ii) execute and deliver, and cause to be executed and
delivered, agreements establishing that Investor has control of specified items
of Collateral, including the Lockbox Agreement, and (iii) deliver such other
instruments or notices, in each case, as may be necessary or desirable, or as
Investor may reasonably request, in order to perfect and preserve the security
interests granted or purported to be granted hereby; (b) furnish to Investor
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as
Investor may reasonably request, all in reasonable detail; (c) at Investor’s
reasonable request, appear in and defend any action or proceeding that may
affect Borrower’s title to or Investor’s security interest in all or any part of
the Collateral, including any proceeding in which the issue is whether any
property in which Borrower has rights constitutes Collateral; and (d) use
commercially reasonable efforts to obtain any necessary consents of third
parties to the assignment and perfection of a security interest to Investor with
respect to any Collateral.  Borrower hereby authorizes Investor to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral without the signature of Borrower.  Borrower
agrees that a carbon, photographic or other reproduction of this Agreement or of
a financing statement signed by Borrower shall be sufficient as a financing
statement and may be filed as a financing statement in any and all
jurisdictions.  Notwithstanding the foregoing, so long as there exists no Event
of Default, the Borrower shall not be required to obtain the consent of the
other parties to the existing License Agreements and In Licenses.

 

Section 13.                                      Certain Covenants of Borrower. 
Borrower shall:

 

(a)                                  not use or permit any Collateral to be used
unlawfully or in violation of any applicable statute, regulation or ordinance or
any policy of insurance covering the Collateral to the extent the same could
reasonably be expected to have a Material Adverse Effect;

 

(b)                                 at its own cost and expense, with respect to
each property that it leases on which any Collateral is located, obtain, at
Investor’s request, an agreement satisfactory to Investor with the landlord of
such leased property, (i) subordinating such landlord’s lien in any Collateral
to the security interest purported to be granted hereunder and (ii) granting
access to such leased property;

 

(c)                                  maintain insurance as provided in
Section 9.06 the Loan Agreement;

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

7

--------------------------------------------------------------------------------


 

(d)                                 notify Investor of any change in its name,
identity or corporate structure at least fifteen (15) days prior to such change;

 

(e)                                  give Investor thirty (30) days’ prior
written notice of any change in its chief place of business, chief executive
office or residence or the office where Borrower keeps its records regarding the
Collateral or a reincorporation, reorganization or other action that results in
a change of the jurisdiction of organization of Borrower;

 

(f)                                    pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon, and all claims
against, the Collateral, except to the extent the validity thereof is being
contested in good faith; provided, however, that Borrower shall in any event pay
such taxes, assessments, charges, levies or claims not later than five (5) days
prior to the date of any proposed sale under any judgment, writ or warrant of
attachment entered or filed against Borrower or any of the Collateral as a
result of the failure to make such payment;

 

(g)                                 except for licenses of LFRP Intellectual
Property and In Licenses in effect on the date hereof, not suffer to exist any
license, lease, contract or agreement to which it is a party forming part of or
used in the LFRP that contains any provision that purports to prohibit Borrower
from granting to Investor a security interest in any item of Collateral
including any such license, lease, contract or agreement itself;

 

(h)                                 comply with all of its obligations with
respect to any personal property owned or leased by it and used in the LFRP,
including capital leases, operating leases and purchase money indebtedness
except to the extent non-compliance could not reasonably be expected to have a
Material Adverse Effect;

 

(i)                                     from and after the date that the
Duplicate Libraries are delivered to the location specified in Section 14(f), in
the event that there are any updates or improvements to the LFRP Libraries, or
other libraries as set forth in the definition of LFRP Libraries, promptly
deliver sufficient quantities of such updated, improved or other LFRP Libraries
as necessary to maintain the Duplicate Libraries as a duplicate reproducible
supply of the LFRP Libraries at such location; and

 

(j)                                     not transfer, sell, convey, assign,
dispose of or license the Company Physical Libraries, except (x) in the ordinary
course of business of the LFRP consistent with past practices, or (y) outside
the scope of the LFRP the non-exclusive licensing of the Company Physical
Libraries but limited to a scope or for a use so as to not compete with the
LFRP, provided, that non-exclusive licensing of the Company Physical Libraries
under Internally Developed Product Agreements or under Co-Development Agreements
shall not be considered in breach hereof, so long as in no event shall any third
party or Affiliate be granted a license or other rights under the Company
Physical Libraries in a way that would allow such third party or Affiliate to
operate a funded research or licensing program that would compete with the LFRP.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

8

--------------------------------------------------------------------------------


 

(k)                                  concurrently with Borrower’s delivery of a
Business Report pursuant to Section 9.03(e) of the Loan Agreement, confirm the
attachment of the security interest in the registered intellectual property of
Borrower created by this Agreement by execution of Copyright Security Agreement
or a Patent Security Agreement, as applicable, with respect to any such
registered intellectual property not subject at such time to a Patent Security
Agreement or a Copyright Security Agreement, as applicable, and the filing of
such agreement with the patent office or any other Governmental Authority as
shall be necessary to create, preserve, protect or perfect Investor’s security
interest in such intellectual property as may be reasonably requested by
Investor.

 

Section 14.                                      Special Covenants With Respect
to the Collateral.

 


(A)                                  BORROWER SHALL:


 


(I)                                 DILIGENTLY KEEP RECORDS IN REASONABLE DETAIL
RESPECTING THE COLLATERAL AT ITS CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF
BUSINESS;


 


(II)                              NOT LOCATE ANY COLLATERAL IN ANY LOCATION
OTHER THAN (1) THOSE OWNED BY BORROWER OR FOR WHICH IT HAS DELIVERED AN
AGREEMENT DESCRIBED IN SECTION 13(B) HEREOF, (2) THE DEPOSIT ACCOUNTS AS
CONTEMPLATED BY THE LOCKBOX AGREEMENT, OR (3) IN THE LOCATIONS AS CONTEMPLATED
IN SECTION 14(F), AND SHALL NOT RELOCATE ANY COLLATERAL FROM ITS LOCATION AS OF
THE CLOSING DATE TO ANOTHER SUCH LOCATION WITHOUT FIRST NOTIFYING INVESTOR IN
WRITING OF SUCH RELOCATION;


 


(III)                           GIVE THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
INVESTOR OF ITS INTENT TO ESTABLISH ANY ADDITIONAL PLACE OF BUSINESS;


 


(IV)                          OTHER THAN ITEMS DEPOSITED FOR COLLECTION IN THE
LOCKBOX ACCOUNT, FORTHWITH TURN OVER (WITH ANY REQUIRED ENDORSEMENT AND
ASSIGNMENT REQUESTED BY INVESTOR), ANY INSTRUMENT OR CASH CONSTITUTING
COLLATERAL;


 


(V)                             NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
LIEN WITH RESPECT TO COLLATERAL, OTHER THAN PERMITTED LIENS;


 


(VI)                          NOT TRANSFER THE COLLATERAL, OTHER THAN THE
PROCEEDS THE BORROWER IS PERMITTED TO RECEIVE IN ACCORDANCE WITH THE LOCKBOX
AGREEMENT, EXCEPT (X) WITH RESPECT TO THE LFRP, LICENSING OUT IN THE ORDINARY
COURSE OF BUSINESS OF THE LFRP CONSISTENT WITH PAST PRACTICES, OR (Y) OUTSIDE
THE SCOPE OF THE LFRP, NON-EXCLUSIVE LICENSING OUT OF LFRP INTELLECTUAL PROPERTY
(INCLUDING THE PROVISION OF LFRP LIBRARIES OR OTHER BIOLOGICAL MATERIAL) BUT
LIMITED TO A SCOPE OR FOR A USE SO AS NOT TO COMPETE WITH THE LFRP; PROVIDED,
THAT NON-EXCLUSIVE LICENSING OF LFRP INTELLECTUAL PROPERTY UNDER INTERNALLY
DEVELOPED PRODUCT AGREEMENTS OR UNDER CO-DEVELOPMENT AGREEMENTS SHALL NOT BE
CONSIDERED IN BREACH HEREOF, SO LONG AS IN NO EVENT SHALL ANY THIRD PARTY OR
AFFILIATE BE GRANTED A LICENSE OR OTHER RIGHTS UNDER THE LFRP INTELLECTUAL
PROPERTY (INCLUDING THE PROVISION OF LFRP LIBRARIES OR OTHER BIOLOGICAL
MATERIAL) IN A WAY THAT WOULD ALLOW SUCH


 


 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 


9

--------------------------------------------------------------------------------



 


THIRD PARTY OR AFFILIATE TO OPERATE A FUNDED RESEARCH OR LICENSING PROGRAM THAT
WOULD COMPETE WITH THE LFRP.


 


(VII)                       IN THE EVENT THAT BORROWER HAS RIGHTS TO A
COMMERCIAL TORT CLAIM CONSTITUTING COLLATERAL, NOTIFY INVESTOR AND PROVIDE A
DETAILED DESCRIPTION OF THE CLAIM AND SHALL GRANT INVESTOR A SECURITY INTEREST
THEREIN IN A MANNER SPECIFIED BY INVESTOR; AND


 


(VIII)                    IN THE EVENT THAT BORROWER SHALL HAVE A SECURITY
INTEREST IN ANY PROPERTY SECURING ANY COLLATERAL, PROMPTLY EXECUTE AN ASSIGNMENT
OF SUCH SECURITY INTEREST TO INVESTOR.


 


(B)                                 BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE, (A) TAKE ANY AND ALL ACTIONS AND MAKE ALL PAYMENTS, WHICH ARE NECESSARY
AND DESIRABLE TO DILIGENTLY MAINTAIN THE LFRP PATENTS OWNED BY IT; (B) DEFEND
SUCH LFRP PATENTS AGAINST ANY CLAIMS OF INVALIDITY OR UNENFORCEABILITY; AND
(C) TAKE COMMERCIALLY REASONABLE MEASURES TO PROTECT THE PROPRIETARY NATURE OF
EACH ITEM OF LFRP INTELLECTUAL PROPERTY AND TO MAINTAIN IN CONFIDENCE ALL
CONFIDENTIAL INFORMATION COMPROMISING A PART THEREOF; PROVIDED, THAT IN NO EVENT
SHALL BORROWER BE REQUIRED TO TAKE ANY ACTION UNDER SUBSECTION (B) OR (C) IF:
(I) THE FAILURE TO TAKE ACTION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, (II) THE REASONABLY ESTIMATED COST TO BORROWER
ASSOCIATED WITH PURSUING SUCH ACTION WOULD OUTWEIGH THE REASONABLY ESTIMATED
EXTENT BY WHICH THE INCLUDED RECEIPTS AND THE INTEREST IN THE ROYALTIES RETAINED
BY THE BORROWER WOULD BENEFIT AS A RESULT OF SUCCESSFULLY PURSUING SUCH ACTION,
OR (III) BORROWER OBTAINS THE REQUISITE WRITTEN CONSENT OF LENDERS REQUIRED
UNDER THE LOAN AGREEMENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD (AS IN THE
CASE, FOR EXAMPLE, WHERE PURSUING SUCH ACTION WOULD JEOPARDIZE THE LFRP
INTELLECTUAL PROPERTY OR ADVERSELY EFFECT THE LFRP AS A WHOLE). CONSENT
HEREUNDER SHALL BE PROVIDED OR DENIED WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE
AND PROVISION OF SUCH INFORMATION AS MAY BE REASONABLY REQUESTED BY THE LENDER
FROM THE BORROWER. BORROWER SHALL IMMEDIATELY NOTIFY LENDER OF SUCH CLAIM. THE
PARTIES SHALL CONSULT AS TO STRATEGY REGARDING ANY RESPONSE TO SUCH CLAIM.
BORROWER SHALL NOT ABANDON, OR FAIL TO TAKE ANY ACTION NECESSARY OR DESIRABLE TO
PREVENT THE DISCLAIMER OR ABANDONMENT OF MATERIAL LFRP PATENTS OWNED BY IT.


 


(C)                                  UNLESS THERE SHALL OCCUR AND BE CONTINUING
ANY EVENT OF DEFAULT AND THE INVESTOR HAS ACCELERATED THE OBLIGATIONS UNDER THE
LOAN AGREEMENT, BORROWER SHALL HAVE THE RIGHT TO COMMENCE AND PROSECUTE IN ITS
OWN NAME, AS THE PARTY IN INTEREST, FOR ITS OWN BENEFIT AND AT THE SOLE COST AND
EXPENSE OF THE BORROWER, SUCH APPLICATIONS FOR PROTECTION OF THE LFRP
INTELLECTUAL PROPERTY AND SUITS, PROCEEDINGS OR OTHER ACTIONS TO PREVENT THE
INFRINGEMENT, COUNTERFEITING, UNFAIR COMPETITION, DILUTION, DIMINUTION IN VALUE
OR OTHER DAMAGE AS ARE NECESSARY TO PROTECT THE LFRP INTELLECTUAL PROPERTY. 
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE
INVESTOR SHALL HAVE THE RIGHT BUT SHALL IN NO WAY BE OBLIGATED TO FILE
APPLICATIONS FOR PROTECTION OF THE LFRP INTELLECTUAL PROPERTY AND/OR BRING SUIT
IN THE NAME OF THE BORROWER OR INVESTOR TO ENFORCE THE LFRP INTELLECTUAL
PROPERTY AND ANY LICENSE THEREUNDER.  IN THE EVENT OF SUCH SUIT, THE BORROWER
SHALL, AT THE REASONABLE REQUEST OF THE INVESTOR, DO ANY AND ALL LAWFUL ACTS AND
EXECUTE ANY AND ALL DOCUMENTS REQUESTED BY THE INVESTOR IN AID OF SUCH
ENFORCEMENT AND THE BORROWER SHALL PROMPTLY REIMBURSE AND INDEMNIFY THE INVESTOR
FOR ALL COSTS


 


 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 


10

--------------------------------------------------------------------------------



 


AND EXPENSES INCURRED BY THE INVESTOR IN THE EXERCISE OF ITS RIGHTS UNDER THIS
SECTION 14(C) IN ACCORDANCE WITH THE LOAN AGREEMENT.  IN THE EVENT THAT THE
INVESTOR SHALL ELECT NOT TO BRING SUIT TO ENFORCE THE LFRP INTELLECTUAL
PROPERTY, THE BORROWER AGREES, AT THE REASONABLE REQUEST OF THE INVESTOR, TO
TAKE ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY, WHETHER BY SUIT, PROCEEDING
OR OTHER ACTION, TO PREVENT THE INFRINGEMENT, COUNTERFEITING, UNFAIR
COMPETITION, DILUTION, DIMINUTION IN VALUE OF OR OTHER DAMAGE TO ANY OF THE LFRP
INTELLECTUAL PROPERTY BY ANY PERSON.


 


(D)                                 BORROWER SHALL, CONCURRENTLY WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, EXECUTE AND DELIVER TO INVESTOR FIVE
(5) ORIGINALS OF A SPECIAL POWER OF ATTORNEY IN THE FORM OF EXHIBIT A ANNEXED
HERETO FOR EXECUTION OF AN ASSIGNMENT OF THE COLLATERAL TO INVESTOR, OR THE
IMPLEMENTATION OF THE SALE OR OTHER DISPOSITION OF THE COLLATERAL PURSUANT TO
INVESTOR’S GOOD FAITH EXERCISE OF THE RIGHTS AND REMEDIES GRANTED HEREUNDER;
PROVIDED, HOWEVER, INVESTOR AGREES THAT IT WILL NOT EXERCISE ITS RIGHTS UNDER
SUCH SPECIAL POWER OF ATTORNEY UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


(E)                                  BORROWER SHALL, CONCURRENTLY WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, EXECUTE AND DELIVER TO INVESTOR THE
PATENT SECURITY AGREEMENT AND THE COPYRIGHT SECURITY AGREEMENT (IN RESPECT OF
INTELLECTUAL PROPERTY NOT COVERED BY THE FILINGS MADE PROMPTLY AFTER THE CLOSING
DATE) AND ALL OTHER DOCUMENTS, INSTRUMENTS AND OTHER ITEMS AS MAY BE NECESSARY
FOR INVESTOR TO FILE SUCH AGREEMENTS WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE AND UNITED STATES COPYRIGHT OFFICE AND ANY SIMILAR DOMESTIC OR FOREIGN
OFFICE, DEPARTMENT OR AGENCY.  BORROWER SHALL UPON AND AFTER THE OCCURRENCE OF
AN EVENT OF DEFAULT, USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY
CONSENTS, WAIVERS AND AGREEMENTS REQUESTED BY INVESTOR THAT ARE NECESSARY TO
ENABLE INVESTOR TO EXERCISE ITS REMEDIES WITH RESPECT TO THE COLLATERAL.


 


(F)                                    CERTAIN RIGHTS UPON AN EVENT OF DEFAULT
BEFORE AND FOLLOWING A FORECLOSURE.


 


(I)                                    UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT AND UPON NOTICE BY INVESTOR (THE “NOTICE
EVENT”):


 

(1)                                  BORROWER HEREBY AGREES TO GRANT AND HEREBY
GRANTS TO INVESTOR EFFECTIVE UPON THE NOTICE EVENT AN EXCLUSIVE WORLDWIDE
ROYALTY-FREE LICENSE, WITH THE RIGHT TO SUBLICENSE, UNDER THE SHARED
INTELLECTUAL PROPERTY (THE “MARKS”)) TO THE EXTENT PERMITTED UNDER THE IN
LICENSES SOLELY TO CARRY OUT THE LFRP PROGRAM (INCLUDING THROUGH A DESIGNEE
OTHER THAN A PHAGE-DISPLAY COMPANY THAT COMPETES WITH BORROWER) IN THE SAME
GENERAL MANNER AS CARRIED OUT BY BORROWER IMMEDIATELY PRIOR TO ANY SUCH EVENT OF
DEFAULT; PROVIDED THAT SUCH LICENSE SHALL BE SUBJECT TO ANY LICENSES GRANTED BY
BORROWER TO THIRD PARTIES (NOT IN VIOLATION OF THE LOAN AGREEMENT) PRIOR TO THE
DATE OF THE GRANT TO INVESTOR HEREUNDER;

 

(2)                                  BORROWER HEREBY AGREES TO GRANT AND HEREBY
GRANTS TO INVESTOR EFFECTIVE UPON THE NOTICE EVENT AN EXCLUSIVE ROYALTY-FREE
LIMITED LICENSE TO USE AND DISPLAY THE MARKS, SOLELY IN ASSOCIATION WITH ANY
PRODUCT OR SERVICE USED OR

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

11

--------------------------------------------------------------------------------


 

PROVIDED IN CONNECTION WITH THE LFRP IN THE SAME GENERAL MANNER AND AT LEAST AS
HIGH A LEVEL OF QUALITY AS CARRIED OUT BY BORROWER IMMEDIATELY PRIOR TO ANY SUCH
EVENT OF DEFAULT; PROVIDED, THAT (I) BORROWER SHALL HAVE THE RIGHT TO MONITOR
ANY SUCH PRODUCT OR SERVICE FOR THE PURPOSE OF PROTECTING AND MAINTAINING THE
LEVEL OF QUALITY ESTABLISHED BY BORROWER PRIOR TO ANY SUCH EVENT OF DEFAULT;
(II) INVESTOR ACKNOWLEDGES THAT THE GOODWILL AND OTHER BENEFITS ASSOCIATED WITH
SUCH MARKS SHALL INURE TO THE BENEFIT OF BORROWER; AND (III) INVESTOR SHALL NOT
USE OR OMIT USE OF THE MARKS IN ANY MANNER WHICH WOULD INJURE OR DESTROY THEIR
VALUE OR DIMINISH BORROWER’S PROPERTY RIGHTS; AND PROVIDED, FURTHER, THAT, IN
THE EVENT BORROWER ADVISES INVESTOR OF ANY DISCREPANCY IN THE LEVEL OF QUALITY
OF SUCH PRODUCTS OR SERVICES, BORROWER SHALL HAVE THE RIGHT TO TERMINATE THE USE
AND DISPLAY OF THE MARKS BY INVESTOR (BUT NOT THE OTHER RIGHTS LICENSED
HEREUNDER) UNTIL SUCH TIME AS THE DISCREPANCY IS CORRECTED; AND

 

(3)                                  FOR THE AVOIDANCE OF DOUBT, THE PARTIES
AGREE AND ACKNOWLEDGE THAT (A) INVESTOR SHALL NOT PRACTICE THE LICENSES SET
FORTH IN THIS SECTION 14(E)(I) UNLESS AND UNTIL THE OCCURRENCE OF AN EVENT OF
DEFAULT AND ONLY FOR SO LONG AS SUCH EVENT OF DEFAULT CONTINUES; PROVIDED THAT
SUCH LICENSES SHALL IMMEDIATELY TERMINATE ON THE DATE THAT THE SECURITY INTEREST
GRANTED UNDER THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 20 HEREOF,
AND (B) SUBJECT TO THE GRANT OF THE SECURITY INTEREST UNDER AND THE OTHER
PROVISIONS OF THIS AGREEMENT AND THE LOAN AGREEMENT, BORROWER SHALL RETAIN
OWNERSHIP OF ITS RIGHTS UNDER THE SHARED INTELLECTUAL PROPERTY (INCLUDING THE
MARKS) AND SHALL BE FREE TO PRACTICE, EXPLOIT AND LICENSE THE SHARED
INTELLECTUAL PROPERTY ON A NON-EXCLUSIVE BASIS OUTSIDE THE SCOPE OF THE LFRP BUT
LIMITED TO A SCOPE OR FOR A USE SO AS TO NOT COMPETE WITH THE LFRP; PROVIDED
THAT NON-EXCLUSIVE LICENSING OF SHARED INTELLECTUAL PROPERTY UNDER INTERNALLY
DEVELOPED PRODUCT AGREEMENTS OR UNDER CO-DEVELOPMENT AGREEMENTS SHALL NOT BE
CONSIDERED IN BREACH HEREOF, SO LONG AS IN NO EVENT SHALL ANY THIRD PARTY OR
AFFILIATE BE GRANTED A LICENSE OR OTHER RIGHTS UNDER THE SHARED INTELLECTUAL
PROPERTY IN A WAY THAT WOULD ALLOW SUCH THIRD PARTY OR AFFILIATE TO OPERATE A
FUNDED RESEARCH OR LICENSING PROGRAM THAT WOULD COMPETE WITH THE LFRP.

 


(II)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, FOLLOWING OR IN CONNECTION WITH INVESTOR’S
EXERCISE OF THE FORECLOSURE REMEDIES HEREUNDER:


 

(1)                                  INVESTOR HEREBY AGREES TO GRANT AND HEREBY
GRANTS TO BORROWER A NON-EXCLUSIVE, PERPETUAL, ROYALTY-FREE WORLDWIDE LICENSE,
WITH THE RIGHT TO SUBLICENSE, UNDER THE SHARED INTELLECTUAL PROPERTY (OTHER THAN
THE MARKS) TO THE EXTENT PERMITTED UNDER THE IN LICENSES, FOR ANY PURPOSE
OUTSIDE THE LFRP ON A NON-EXCLUSIVE BASIS, BUT LIMITED TO A SCOPE OR FOR A USE
SO AS TO NOT COMPETE WITH THE LFRP; PROVIDED THAT NON-EXCLUSIVE LICENSING OF
SHARED INTELLECTUAL PROPERTY UNDER INTERNALLY DEVELOPED PRODUCT AGREEMENTS OR
UNDER CO-DEVELOPMENT

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

12

--------------------------------------------------------------------------------


 

AGREEMENTS SHALL NOT BE CONSIDERED IN BREACH HEREOF, SO LONG AS IN NO EVENT
SHALL ANY THIRD PARTY OR AFFILIATE BE GRANTED A LICENSE OR OTHER RIGHTS UNDER
THE SHARED INTELLECTUAL PROPERTY IN A WAY THAT WOULD ALLOW SUCH THIRD PARTY OR
AFFILIATE TO OPERATE A FUNDED RESEARCH OR LICENSING PROGRAM THAT WOULD COMPETE
WITH THE LFRP.

 

(2)                                  INVESTOR HEREBY AGREES TO GRANT AND HEREBY
GRANTS TO BORROWER A NON-EXCLUSIVE, PERPETUAL, ROYALTY-FREE LIMITED LICENSE TO
USE AND DISPLAY THE MARKS IN ASSOCIATION WITH ANY PRODUCT OR SERVICE USED OR
PROVIDED IN CONNECTION WITH THE BORROWER’S BUSINESS OUTSIDE OF THE LFRP, WITHIN
THE SCOPE PERMITTED UNDER SECTION 14(E)(II)(1), ABOVE, IN THE SAME GENERAL
MANNER AND AT LEAST AS HIGH A LEVEL OF QUALITY AS CARRIED OUT BY BORROWER
IMMEDIATELY PRIOR TO ANY SUCH FORECLOSURE; PROVIDED, THAT (I) INVESTOR SHALL
HAVE THE RIGHT TO MONITOR ANY SUCH PRODUCT OR SERVICE FOR THE PURPOSE OF
PROTECTING AND MAINTAINING THE LEVEL OF QUALITY ESTABLISHED BY BORROWER PRIOR TO
ANY SUCH FORECLOSURE; (II) BORROWER ACKNOWLEDGES THAT THE GOODWILL AND OTHER
BENEFITS ASSOCIATED WITH SUCH MARKS SHALL INURE TO THE BENEFIT OF INVESTOR; AND
(III) BORROWER SHALL NOT USE OR OMIT USE OF THE MARKS IN ANY MANNER WHICH WOULD
INJURE OR DESTROY THEIR VALUE OR DIMINISH INVESTOR’S PROPERTY RIGHTS; AND
PROVIDED, FURTHER, THAT, IN THE EVENT INVESTOR ADVISES BORROWER OF ANY
DISCREPANCY IN THE LEVEL OF QUALITY OF SUCH PRODUCTS OR SERVICES, INVESTOR SHALL
HAVE THE RIGHT TO TERMINATE THE USE AND DISPLAY OF THE MARKS (BUT NOT THE OTHER
RIGHTS LICENSED HEREUNDER) BY BORROWER UNTIL SUCH TIME AS THE DISCREPANCY IS
CORRECTED; AND

 

(3)                                  INVESTOR HEREBY AGREES, AT BORROWER’S SOLE
COST AND EXPENSE, TO MAKE, OR TO PERMIT BORROWER TO MAKE, COPIES OF ALL BOOKS,
RECORDS, DATA BASES, AND INFORMATION (INCLUDING THE HANDBOOKS, MANUALS AND
SEQUENCE INFORMATION) RELATED TO THE LFRP AND TO USE ALL SHARED INTELLECTUAL
PROPERTY SOLELY FOR THE PURPOSE OF THE CONDUCT OF THE BUSINESS OF BORROWER
OUTSIDE THE LFRP WITHIN THE SCOPE PERMITTED UNDER SECTION 14(E)(II)(1), ABOVE. 
FOR AVOIDANCE OF DOUBT, THE LICENSES GRANTED TO THE BORROWER IN
SECTION 14(E)(II) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.  THE PARTIES
ACKNOWLEDGE THAT SUCH LICENSES ARE LICENSES OF “INTELLECTUAL PROPERTY” FOR THE
PURPOSES OF SECTION 365 (N) OF THE BANKRUPTCY CODE.

 


(G)                                 BORROWER PREPARED THE DUPLICATE LIBRARIES
AND DELIVERED THE DUPLICATE LIBRARIES TO FISHER CLINICAL SERVICES, 631 LOFSTRAND
LANE, ROCKVILLE, MD 20850 (PHONE:  (301) 315-2238) OR SUCH OTHER SECURE LOCATION
OR LOCATIONS AS ARE REASONABLY ACCEPTABLE TO BORROWER AND INVESTOR, CLEARLY
IDENTIFIED AS THE DUPLICATE LIBRARIES PREPARED FOR THE BENEFIT OF INVESTOR, AND
SEGREGATED FROM PROPERTY OF BORROWER.


 


(H)                                 BORROWER SHALL:  (I) MAINTAIN COPIES OF ALL
SOURCE AND OBJECT CODES FOR ALL SOFTWARE AT ONE OR MORE SAFE AND SECURE
LOCATIONS REASONABLY ACCEPTABLE TO INVESTOR, (II) KEEP

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

13

--------------------------------------------------------------------------------


 


INVESTOR FULLY INFORMED OF EACH SUCH LOCATION, AND (III) MAINTAIN THE CURRENCY
OF ALL SUCH SOFTWARE STORED THEREAT.


 


(I)                                     BORROWER SHALL, CONCURRENTLY WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, EXECUTE AND DELIVER TO INVESTOR (TO
THE EXTENT THERE HAVE BEEN ANY CHANGES IN THE INFORMATION REQUIRED TO BE
INCLUDED THEREIN SINCE THE CLOSING DATE) THE PERFECTION CERTIFICATE.


 


(J)                                     BORROWER AGREES THAT A BREACH OF ANY OF
THE COVENANTS CONTAINED IN THIS AGREEMENT WILL CAUSE IRREPARABLE INJURY TO
INVESTOR, THAT INVESTOR HAS NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH
AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED HEREIN SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST BORROWER, AND BORROWER HEREBY WAIVES AND AGREES
NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH
COVENANTS.


 


(K)                                  THE BORROWER SHALL:  (A) NOTIFY IN
REASONABLE DETAIL INVESTOR PROMPTLY, BUT IN NO EVENT LATER THAN QUARTERLY (ON
THE EARLIER OF THE DATE ON WHICH THE BUSINESS REPORT IS DELIVERED BY THE
BORROWER OR THE DATE ON WHICH SUCH BUSINESS REPORT IS DUE IN EACH FISCAL
QUARTER) AFTER THE ACQUISITION, EXECUTION OR FILING THEREOF, OF ANY (I) LICENSE
AGREEMENTS, LFRP PATENTS, CO-DEVELOPMENT AGREEMENTS, PAYMENTS UNDER WHICH FORM
PART OF THE COLLATERAL, AND IN LICENSES, AND (B) ON THE LAST DAY OF EACH QUARTER
PROVIDE, IN REASONABLE DETAIL, UPDATES TO SCHEDULES 2(B)(I), 2(B)(II) 2(C),
2(E), 2(J)(I) AND 2(J)(II), WHICH WOULD MAKE THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 11(C)(I) TRUE, CORRECT AND COMPLETE AS OF SUCH DATE OF THE
DELIVERY OF SUCH BUSINESS REPORT.  UPON THE DELIVERY AND ACCEPTANCE OF SUCH
UPDATED SCHEDULES BY INVESTOR, SUCH SCHEDULES WILL BE AUTOMATICALLY DEEMED TO
AMEND AND RESTATE SCHEDULES 2(B)(I), 2(B)(II), 2(C), 2(E), 2(J)(I) AND
2(J)(II) HERETO.(1)


 

Section 15.                                      Investor Appointed
Attorney-in-Fact.  Borrower hereby irrevocably appoints Investor, or any person
or agent as Investor may designate as such, Borrower’s attorney-in-fact, with
full authority in the place and stead of Borrower and in the name of Borrower,
Investor or otherwise, from time to time in Investor’s discretion to take any
action and to execute any instrument that Investor may in its good faith sole
discretion deem necessary or advisable to accomplish the following:

 

(a)                                  upon the occurrence and during the
continuance of an Event of Default, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for monies due and
to become due under or in respect of any of the Collateral, and to manage the
LFRP, including taking actions under the License Agreements and In Licenses;

 

--------------------------------------------------------------------------------

(1)                                  Note we will revise format of Reports so
that the amendments to schedules are more straightforward.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

14

--------------------------------------------------------------------------------


 

(b)                                 upon the occurrence and during the
continuance of an Event of Default, to receive, direct payment of, endorse and
collect any drafts or other instruments, documents and chattel paper in
connection with clause (a) above;

 

(c)                                  upon the occurrence and during the
continuance of an Event of Default, to file any claims or take any action or
institute any proceedings that Investor may in its good faith sole discretion
deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of Investor with respect to any of the
Collateral;

 

(d)                                 upon the occurrence and during the
continuance of an Event of Default, to pay or discharge taxes or liens levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Investor in its sole discretion, any such payments made by Investor to become
obligations of Borrower to Investor, due and payable immediately without demand;

 

(e)                                  upon the occurrence and during the
continuance of an Event of Default, to sign and endorse any invoices, drafts
against debtors, assignments, verifications, notices and other documents
relating to the Collateral; and

 

(f)                                    upon the occurrence and during the
continuance of an Event of Default, to perform any obligations of the Borrower
under the Transaction Documents with the Borrower which the Borrower has not
performed.

 

(g)                                 upon and at any time after the occurrence
and during the continuance of an Event of Default, to prepare, file and sign
Borrower’s name on an assignment document in such form as Investor may in its
sole discretion deem necessary or desirable to transfer ownership of the
Collateral to Investor or an assignee or transferee of Investor, which transfer
expressly shall be subject to the rights of the Borrower in such Collateral set
forth in Section 14(e) hereof.

 

Section 16.                                      Standard of Care.  The powers
conferred on Investor hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for the exercise of good faith and of reasonable care in the accounting
for monies actually received by Investor hereunder, Investor shall have no duty
as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral. 
Investor shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which Investor accords its own property. 
The Investor shall act as agent hereunder for any other Lenders that become a
party to the Loan Agreement after the date hereof and the security interest
granted hereunder to the Investor is also granted to the Investor for the
benefit of other Lenders.  Except as provided in the Loan Agreement, the
Investor shall have no duty to any Lender hereunder and its sole responsibility
shall be limited to

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

15

--------------------------------------------------------------------------------


 

(i) being named as a secured party hereunder and in any UCC financing statement,
intellectual property filing, Lockbox Agreement, any escrow agreement or other
documents, instrument or agreement entered into or filed pursuant hereto and
(ii) holding any possessory Collateral delivered to it by the Company pursuant
hereto, in each case for the benefit of all Lenders.  The Investor is entitled
to, but has no obligation to exercise any rights or remedies hereunder or under
applicable law.

 

Section 17.                                      Remedies Upon Event of Default.

 


(A)                                  IF, AND ONLY IF, ANY EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, INVESTOR MAY EXERCISE IN RESPECT OF THE
COLLATERAL (I) ALL RIGHTS AND REMEDIES PROVIDED FOR HEREIN, UNDER THE LOAN
AGREEMENT OR OTHERWISE AVAILABLE TO IT, (II) ALL THE RIGHTS AND REMEDIES OF A
SECURED PARTY ON DEFAULT UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE
COLLATERAL), IN ALL RELEVANT JURISDICTIONS, AND (III) THE RIGHTS TO:


 


(I)                                     REQUIRE BORROWER TO, AND BORROWER HEREBY
AGREES THAT IT WILL AT ITS COST AND EXPENSE AND UPON REQUEST OF INVESTOR
FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED BY INVESTOR AND
MAKE IT AVAILABLE TO INVESTOR AT A PLACE TO BE DESIGNATED BY INVESTOR THAT IS
REASONABLY CONVENIENT TO BOTH PARTIES;


 


(II)                                  PERSONALLY OR BY AGENTS OR ATTORNEYS,
IMMEDIATELY TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM BORROWER
OR ANY OTHER PERSON WHO HAS POSSESSION OF ANY PART THEREOF, WITH OR WITHOUT
NOTICE OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON BORROWER’S
PREMISES WHERE ANY OF THE COLLATERAL IS LOCATED AND REMOVE SAME;


 


(III)                               FORECLOSE OR OTHERWISE ENFORCE INVESTOR’S
SECURITY INTEREST IN ANY MANNER PERMITTED BY LAW OR PROVIDED FOR IN THIS
AGREEMENT;


 


(IV)                              WITHOUT NOTICE EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW AND THAT CANNOT BE WAIVED, SELL THE COLLATERAL OR ANY PART
THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY PLACE OR PLACES
FOR CASH, ON CREDIT, OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS AS
INVESTOR MAY DEEM COMMERCIALLY REASONABLE; AND


 


(V)                                 WITHOUT NOTICE, EXERCISE ANY RIGHT TO
SET-OFF OR OFFSET PROVIDED BY LAW.


 


(B)                                 UNTIL AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, BORROWER SHALL, SUBJECT TO THE PROVISIONS OF THE LOAN AGREEMENT
AND THE LOCKBOX AGREEMENT, CONTINUE TO COLLECT, AT ITS OWN COST AND EXPENSE, ALL
AMOUNTS DUE OR TO BECOME DUE BORROWER IN RESPECT OF THE COLLATERAL; IT BEING
UNDERSTOOD AND AGREED THAT ANY AND ALL SUCH COLLECTIONS SHALL BE HELD IN TRUST
FOR, AND BE FOR THE BENEFIT OF, INVESTOR.  IN CONNECTION WITH SUCH COLLECTIONS;
PROVIDED, NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER
MAY, SUBJECT TO THE PROVISIONS OF THE LOAN AGREEMENT, TAKE SUCH ACTION AS
BORROWER REASONABLY MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE COLLECTION OF THE
COLLATERAL.  AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, INVESTOR SHALL HAVE THE RIGHT TO NOTIFY THE ACCOUNT DEBTORS OR
OBLIGORS UNDER ANY COLLATERAL OF THE SECURITY INTEREST OF INVESTOR IN SUCH
COLLATERAL AND TO DIRECT SUCH ACCOUNT DEBTORS

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

16

--------------------------------------------------------------------------------


 


OR OBLIGORS TO MAKE PAYMENT TO INVESTOR (OR ITS DESIGNEE) OF ANY AMOUNTS DUE OR
TO BECOME DUE THEREUNDER AND ENFORCE COLLECTION OF ANY OF THE COLLATERAL BY SUIT
OR OTHERWISE AND SURRENDER, RELEASE OR EXCHANGE ALL OR ANY PART THEREOF, OR
ADJUST, SETTLE OR COMPROMISE OR EXTEND OR RENEW FOR ANY PERIOD (WHETHER OR NOT
LONGER THAN THE ORIGINAL PERIOD) ANY INDEBTEDNESS THEREUNDER OR EVIDENCE
THEREBY.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, UPON THE
REQUEST OF INVESTOR, BORROWER SHALL, AT ITS OWN COST AND EXPENSE, NOTIFY ANY
PARTIES OBLIGATED ON ANY OF THE COLLATERAL TO MAKE PAYMENT TO INVESTOR (OR ITS
DESIGNEE) OF ANY AMOUNTS DUE OR TO BECOME DUE THEREUNDER, AND IN SUCH EVENT,
INVESTOR IS AUTHORIZED TO ENDORSE, IN THE NAME OF BORROWER, ANY ITEM
REPRESENTING ANY PAYMENT ON OR OTHER PROCEEDS OF ANY OF THE COLLATERAL. 
BORROWER IRREVOCABLY DIRECTS AND REQUIRES ALL LICENSEES AND ACCOUNT DEBTORS TO
HONOR INVESTOR’S REQUEST FOR DIRECT PAYMENT AND COMPLY WITH ANY SUCH REQUEST,
NOTWITHSTANDING ANY DIRECTIONS OR INSTRUCTIONS TO THE CONTRARY THAT MAY BE GIVEN
BY BORROWER AND AGREES THAT THE COMPLIANCE BY SUCH LICENSEE OR ACCOUNT DEBTOR
WITH THE PROVISIONS OF THIS SECTION SHALL NOT BE DEEMED A VIOLATION OF SUCH
PARTY’S CONTRACTUAL AGREEMENTS WITH BORROWER.


 


(C)                                  AFTER DELIVERY TO BORROWER BY INVESTOR OF A
NOTICE THAT AN EVENT OF DEFAULT HAS OCCURRED AND SO LONG AS SUCH EVENT OF
DEFAULT IS CONTINUING: (I) ALL AMOUNTS AND PROCEEDS (INCLUDING INSTRUMENTS)
RECEIVED BY BORROWER IN RESPECT OF ANY COLLATERAL SHALL BE RECEIVED IN TRUST FOR
THE BENEFIT OF INVESTOR HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF
BORROWER, AND SHALL BE FORTHWITH PAID OVER TO INVESTOR IN THE SAME FORM AS SO
RECEIVED (WITH ANY NECESSARY ENDORSEMENTS) TO BE HELD AS CASH COLLATERAL AND
APPLIED AS PROVIDED BY THIS SECURITY AGREEMENT; AND (II) BORROWER SHALL NOT
ADJUST, SETTLE, OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY COLLATERAL, OR
RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR OR OBLIGOR THEREOF, OR ALLOW ANY
CREDIT OR DISCOUNT THEREON.


 


(D)                                 AFTER THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, (I) INVESTOR MAY IN ITS OWN NAME OR IN THE
NAME OF OTHERS COMMUNICATE WITH ACCOUNT DEBTORS (INCLUDING CONTRACT PARTIES TO
LICENSE AGREEMENTS AND IN LICENSE AGREEMENTS) IN ORDER TO VERIFY WITH THEM TO
INVESTOR’S REASONABLE SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY
COLLATERAL AND (II) INVESTOR SHALL HAVE THE RIGHT, AT BORROWER’S COST AND
EXPENSE, TO MAKE TEST VERIFICATIONS OF THE COLLATERAL IN ANY REASONABLE MANNER
AND THROUGH ANY MEDIUM THAT IT CONSIDERS ADVISABLE, AND BORROWER AGREES TO
FURNISH ALL SUCH ASSISTANCE AS INVESTOR MAY REASONABLY REQUIRE IN CONNECTION
THEREWITH.


 


(E)                                  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, INVESTOR SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO BRING SUIT,
IN THE NAME OF BORROWER, INVESTOR OR OTHERWISE, TO ENFORCE ANY COLLATERAL, IN
WHICH EVENT BORROWER SHALL, AT THE REQUEST OF INVESTOR, DO ANY AND ALL LAWFUL
ACTS AND EXECUTE ANY AND ALL DOCUMENTS REQUIRED BY INVESTOR IN AID OF SUCH
ENFORCEMENT AND BORROWER SHALL PROMPTLY, UPON DEMAND, REIMBURSE AND INDEMNIFY
INVESTOR AS PROVIDED IN THE LOAN AGREEMENT AND SECTION 19 HEREOF, AS APPLICABLE,
IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS UNDER THIS SECTION 17.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

17

--------------------------------------------------------------------------------


 

Section 18.                                      Application of Proceeds. 
Except as expressly provided elsewhere in this Agreement, all proceeds received
by Investor in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral shall be applied in good faith to satisfy
(to the extent of the net cash proceeds received by Investor) the payment in
full in cash of amounts constituting Secured Obligations, in each case equally
and ratably to the holders of the Tranche A Loans and Tranche B Loans, in
accordance with the amounts of such Loans then outstanding, respectively.

 

Section 19.                                      Expenses.

 


(A)                                  BORROWER AGREES TO PAY TO INVESTOR UPON
DEMAND THE AMOUNT OF ANY AND ALL COSTS AND EXPENSES, INCLUDING THE REASONABLE
FEES AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT INVESTOR
MAY INCUR IN CONNECTION WITH (I) THE CUSTODY, PRESERVATION, MANAGEMENT,
ENFORCEMENT, USE OR OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER
REALIZATION UPON, ANY OF THE COLLATERAL, (II) THE EXERCISE OR ENFORCEMENT OF ANY
OF THE RIGHTS OF INVESTOR HEREUNDER, OR (III) THE FAILURE BY BORROWER TO PERFORM
OR OBSERVE ANY OF THE PROVISIONS HEREOF.  ANY COSTS AND EXPENSES PAYABLE
HEREUNDER SHALL BE DEEMED TO BE SECURED OBLIGATIONS AND ENTITLED TO THE SECURITY
INTEREST HEREUNDER.


 


(B)                                 THE OBLIGATIONS OF BORROWER IN THIS
SECTION 19 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE DISCHARGE OF
BORROWER’S OTHER OBLIGATIONS UNDER THIS AGREEMENT AND THE LOAN AGREEMENT.


 

Section 20.                                      Continuing Security Interest;
Termination and Release.

 


(A)                                  THIS AGREEMENT SHALL (I) CREATE A
CONTINUING SECURITY INTEREST IN THE COLLATERAL, (II) REMAIN IN FULL FORCE AND
EFFECT UNTIL THE LATER OF THE INDEFEASIBLE PAYMENT AND PERFORMANCE IN FULL OF
THE SECURED OBLIGATIONS AND THE EXPIRATION OR TERMINATION OF THE LOAN AGREEMENT
(OTHER THAN INDEMNIFICATION OBLIGATIONS THAT ARE UNASSERTED AT THE TIME OF
EXPIRATION OR TERMINATION OF LOAN AGREEMENT AND OTHER CONTINGENT OBLIGATIONS
THAT, BY THEIR TERMS, SURVIVE THE TERMINATION HEREOF AND THEREOF), (III) BE
BINDING UPON BORROWER AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS, AND (IV) INURE,
TOGETHER WITH THE RIGHTS AND REMEDIES OF INVESTOR HEREUNDER, TO THE BENEFIT OF
INVESTOR AND ITS SUCCESSORS, TRANSFEREES AND ASSIGNS.  THE BORROWER AGREES THAT
ITS OBLIGATIONS HEREUNDER AND THE SECURITY INTEREST CREATED HEREUNDER SHALL
CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS APPLICABLE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ALL OR ANY PART OF THE SECURED OBLIGATIONS IS
RESCINDED OR MUST OTHERWISE BE RESTORED BY THE INVESTOR UPON THE BANKRUPTCY OR
REORGANIZATION OF THE BORROWER OR OTHERWISE.


 


(B)                                 UPON THE PAYMENT AND PERFORMANCE IN FULL OF
ALL SECURED OBLIGATIONS (OTHER THAN INDEMNIFICATION OBLIGATIONS THAT ARE
UNASSERTED AS OF THE EXPIRATION OR TERMINATION OF THE LOAN AGREEMENT AND OTHER
CONTINGENT OBLIGATIONS NOT THEN DUE AND PAYABLE THAT, BY THEIR TERMS, SURVIVE
THE TERMINATION HEREOF), THE SECURITY INTEREST GRANTED HEREBY SHALL TERMINATE
AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO BORROWER.  UPON SUCH
TERMINATION OR ANY RELEASE OF COLLATERAL OR ANY PART THEREOF IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 10.02(B) OF THE LOAN

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

18

--------------------------------------------------------------------------------


 


AGREEMENT, THE INVESTOR SHALL, UPON THE REQUEST AND AT THE SOLE COST AND EXPENSE
OF THE BORROWER, ASSIGN, TRANSFER AND DELIVER TO BORROWER, AGAINST RECEIPT AND
WITHOUT RECOURSE TO OR WARRANTY BY THE INVESTOR EXCEPT AS TO THE FACT THAT THE
INVESTOR HAS NOT ENCUMBERED THE RELEASED ASSETS, SUCH OF THE COLLATERAL OR ANY
PART THEREOF TO BE RELEASED (IN THE CASE OF A RELEASE) AS MAY BE IN POSSESSION
OF THE INVESTOR AND AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE APPLIED PURSUANT TO
THE TERMS HEREOF, AND, WITH RESPECT TO ANY OTHER COLLATERAL, PROPER DOCUMENTS
AND INSTRUMENTS (INCLUDING UCC 3 TERMINATION FINANCING STATEMENTS OR RELEASES)
ACKNOWLEDGING THE TERMINATION HEREOF AND THE SECURITY INTEREST GRANTED HEREBY OR
THE RELEASE OF SUCH COLLATERAL, AS THE CASE MAY BE.


 

Section 21.                                      Miscellaneous.

 


(A)                                  NOTICES.  ALL NOTICES, CONSENTS, WAIVERS
AND COMMUNICATIONS HEREUNDER GIVEN BY ANY PARTY TO ANY OTHER PARTY SHALL BE
GIVEN PURSUANT TO SECTION 13.04 OF THE LOAN AGREEMENT.


 


(B)                                 EFFECTIVENESS; ENTIRE AGREEMENT.  THE TERMS
AND PROVISIONS OF THIS AMENDED AND RESTATED SECURITY AGREEMENT SHALL ONLY BECOME
EFFECTIVE AND SUPERSEDE THE TERMS AND PROVISIONS OF THE ORIGINAL SECURITY
AGREEMENT UPON THE OCCURRENCE OF THE FUNDING OF THE TRANCHE B LOAN.  THIS
AGREEMENT, TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS AND SCHEDULES AND
EXHIBITS HERETO AND THERETO (WHICH ARE INCORPORATED HEREIN BY REFERENCE),
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS AND
NEGOTIATIONS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT.  NO REPRESENTATION, INDUCEMENT, PROMISE,
UNDERSTANDING, CONDITION OR WARRANTY NOT SET FORTH HEREIN (OR IN SCHEDULES OR
EXHIBITS HERETO) HAS BEEN MADE OR RELIED UPON BY ANY PARTY HERETO.  NONE OF THIS
AGREEMENT, NOR ANY PROVISION HEREOF, IS INTENDED TO CONFER UPON ANY PERSON OTHER
THAN THE PARTIES HERETO ANY RIGHTS OR REMEDIES HEREUNDER.


 


(C)                                  AMENDMENTS; NO WAIVERS.


 


(I)                                    THIS AGREEMENT OR ANY TERM OR PROVISION
HEREOF MAY NOT BE AMENDED, CHANGED OR MODIFIED EXCEPT WITH THE WRITTEN CONSENT
OF THE PARTIES HERETO AND SUBJECT TO ANY CONSENT REQUIRED UNDER THE LOAN
AGREEMENT; PROVIDED, THAT INVESTOR MAY AMEND THIS AGREEMENT WITHOUT THE CONSENT
OF THE BORROWER IN ORDER TO ADD MECHANICS RELATED TO SYNDICATION OF THE LOAN TO
ONE OR MORE ADDITIONAL LENDERS SO LONG AS SUCH AMENDMENTS DO NOT IN ANY WAY
ALTER BORROWER’S RIGHTS OR OBLIGATIONS HEREUNDER. INVESTOR MAY TAKE ANY ACTION
THAT IS PERMITTED UNDER THE LOAN AGREEMENT OR HEREUNDER.  NO WAIVER OF ANY RIGHT
HEREUNDER SHALL BE EFFECTIVE UNLESS SUCH WAIVER IS SIGNED IN WRITING BY THE
PARTY AGAINST WHOM SUCH WAIVER IS SOUGHT TO BE ENFORCED.  TO THE EXTENT BORROWER
TRANSFERS ANY OF THE COLLATERAL TO ANY OF ITS SUBSIDIARIES, THEN SUCH
SUBSIDIARIES SHALL EXECUTE A JOINDER TO THIS AGREEMENT OR A NEW AGREEMENT
SUBSTANTIALLY SIMILAR TO THIS AGREEMENT AND ANY OTHER APPLICABLE LOAN DOCUMENTS,
IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INVESTOR, TO
CONFIRM THE CONTINUED SECURITY INTEREST OF THE INVESTOR IN SUCH COLLATERAL.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


 


19

--------------------------------------------------------------------------------



 


(II)                                 NO FAILURE OR DELAY BY ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE AND NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 


(D)                                 SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND ANY REFERENCE HEREIN TO
A PARTY SHALL BE DEEMED A REFERENCE TO SUCH PARTY’S SUCCESSORS AND ASSIGNS, IF
ANY.  BORROWER SHALL NOT BE ENTITLED TO ASSIGN ANY OF ITS OBLIGATIONS AND RIGHTS
HEREUNDER OR ANY OTHER TRANSACTION DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT
OF INVESTOR.  INVESTOR MAY ASSIGN THIS AGREEMENT AND ANY OF ITS RIGHTS HEREUNDER
WITHOUT RESTRICTION.


 


(E)                                  SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS SHALL
NEVERTHELESS BE GIVEN FULL FORCE AND EFFECT.


 


(F)                                    INTERPRETATION.  WHEN A REFERENCE IS MADE
IN THIS AGREEMENT TO SECTIONS, SUBSECTIONS, SCHEDULES OR EXHIBITS, SUCH
REFERENCE SHALL BE TO A SECTION, SUBSECTION, SCHEDULE OR EXHIBIT TO THIS
AGREEMENT UNLESS OTHERWISE INDICATED.  THE TERMS “AGREEMENT”, “HEREIN”,
“HERETO”, “HEREOF” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS THE CONTEXT
OTHERWISE REQUIRES, MEAN THIS AGREEMENT, AS AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
WHEN USED HEREIN SHALL BE DEEMED IN EACH CASE TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION”.  NO PARTY HERETO SHALL BE OR BE DEEMED TO BE THE DRAFTER
OF THIS AGREEMENT FOR THE PURPOSES OF CONSTRUING THIS AGREEMENT AGAINST ANY
OTHER PARTY.


 


(G)                                 HEADINGS AND CAPTIONS.  THE HEADINGS AND
CAPTIONS IN THIS AGREEMENT ARE FOR CONVENIENCE AND REFERENCE PURPOSES ONLY AND
SHALL NOT BE CONSIDERED A PART OF OR AFFECT THE CONSTRUCTION OR INTERPRETATION
OF ANY PROVISION OF THIS AGREEMENT.


 


(H)                                 GOVERNING LAW; JURISDICTION.


 


(I)                                    THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF
THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN THOSE OF THE STATE OF NEW
YORK.

 


(II)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY CONSENTS TO AND ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. 

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

20

--------------------------------------------------------------------------------


 

EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT.

 


(III)                              EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN
SUBSECTION (II) ABOVE OF THIS SECTION 21(H) IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO IT AT ITS ADDRESS SET FORTH IN THIS AGREEMENT.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS
ON THE OTHER PARTY IN ANY OTHER MANNER PERMITTED BY LAW.

 


(I)                                    WAIVER OF JURY TRIAL; EXCLUSION OF
PUNITIVE DAMAGES.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.  IN ADDITION, WITHOUT LIMITING BORROWER’S OBLIGATION TO INDEMNIFY
INVESTOR FOR ANY THIRD PARTY CLAIM FOR PUNITIVE DAMAGES, IN ANY LITIGATION OR
ARBITRATION BETWEEN THE PARTIES HEREUNDER NEITHER PARTY SHALL BE ENTITLED TO
SEEK PUNITIVE DAMAGES FROM THE OTHER PARTY.


 


(J)                                    COUNTERPARTS; EFFECTIVENESS.  THIS
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN EACH PARTY HERETO SHALL
HAVE RECEIVED A COUNTERPART HEREOF SIGNED BY THE OTHER PARTIES HERETO.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

BORROWER:

DYAX CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

INVESTOR:

COWEN HEALTHCARE ROYALTY PARTNERS, L.P.,

 

as Lender

 

 

 

By:

Cowen Healthcare Royalty GP, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
SECURITY AGREEMENT

 

Definitions

 

Unless otherwise defined herein or the context otherwise requires, terms for
which meanings are provided in the UCC are used in this Security Agreement,
including its preamble and recitals, with such meanings; provided, however, that
the term “instrument” shall be such term as defined in Article 9 of the UCC
rather than Article 3 of the UCC.

 

 “Collateral” has the meaning set forth in Section 2 of this Agreement.

 

“Company Physical Libraries” shall mean the biological material, individually or
collectively, comprising each of the LFRP Libraries in the possession of the
Borrower.

 

“Copyright Security Agreement” means an agreement substantially in the form set
forth in Exhibit B and suitable for filing with the United States Copyright
Office, including the executed Copyright Security Agreement, executed in
counterparts, dated August 5, 2008.

 

“Duplicate Libraries” has the meaning specified in Section 2(l).

 

“Marks” has the meaning specified in Section 14(f).

 

“Notice Event” has the meaning specified in Section 14(f).

 

“Original Security Agreement” has the meaning specified in the recitals hereto.

 

“Patent Security Agreement” means an agreement substantially in the form set
forth in Exhibit C and suitable for filing with the United States Patent and
Trademark Office, including the executed Patent Security Agreement, executed in
counterparts, dated August 5, 2008.

 

“Perfection Certificate” means a document in the form set forth on Exhibit D
hereto.

 

“Permitted Liens” means tax liens or assessments and other governmental levies
that are not yet due and payable or similar non-consensual liens for amounts not
yet due and payable, which also qualify as “Permitted Liens” as defined in the
Loan Agreement.

 

“Pledged Deposit Accounts” has the meaning specified in Section 2(j).

 

“Proceeds” or “proceeds” includes whatever is receivable or received when
Collateral is sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Secured Obligations” means any and all Obligations of Borrower under the
Transaction Documents including all amounts owing under the Loan Agreement,
including the

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

payment to Investor of the amounts of the Included Receipts with respect to any
Royalties or other payments received by the Borrower, damages, interest
(including interest that, but for the filing of a petition in bankruptcy with
respect to Borrower, would accrue on such obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy
proceeding), reimbursement of fees, costs, expenses, indemnities or otherwise,
whether voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such liabilities and other obligations
that are paid, to the extent all or any part of such payment is avoided or
recovered directly or indirectly from Investor as a preference, fraudulent
transfer or otherwise, and all obligations of every nature of Borrower now or
hereafter existing under this Agreement.

 

“Shared Intellectual Property” means, collectively, those items identified in
Sections 2(b), 2(e), 2(f) and 2(h) hereof.

 

“Transfer” means any sale, conveyance, assignment, disposition or license either
to a third party or to an Affiliate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or Delaware, as applicable.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Notice of Borrowing

 

Dyax Corp.
300 Technology Square
Cambridge, MA 02139

 

March 18, 2009

 

Cowen Healthcare Royalty Partners, L.P.
177 Broad Street, Suite 1101
Stamford, CT  06901
Attention:  Gregory B. Brown, M.D.

 

Ladies and Gentlemen:

 

The undersigned (the “Borrower”) refers to the Loan Agreement, dated as of
August 5, 2008, as amended and restated as of March 18, 2009, (as may be further
amended from time to time, the “Loan Agreement”), between the Borrower and Cowen
Healthcare Royalty Partners, L.P. (the “Lender”).  Capitalized terms used but
not defined herein shall have the meanings given to them in the Loan Agreement.

 

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.02 of
the Loan Agreement, that it hereby requests to borrow an amount of Tranche B
Loans equal to $15,000,000 (the “Borrowing”), which amount shall be delivered to
Borrower on the Tranche B Funding Date in accordance with the terms of the Loan
Agreement.

 

The bank and account to which the proceeds payable to the Borrower pursuant to
Section 2.03 of the Loan Agreement should be sent are:

 

Beneficiary Bank ABA #

 

121 140 399

Beneficiary Bank Name

 

Silicon Valley Bank San Jose

 

 

3005 Tasman Drive

 

 

Santa Clara, CA 95054

Contact Name

 

Susana Santos

 

 

Relationship Advisor

 

 

617-630-4117

Beneficiary Name

 

Dyax Corporation

Beneficiary Account #

 

3300211750

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

DYAX CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT F
Lockbox Instructions

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Lockbox Account Payment Procedures

 

During each calendar quarter, all Gross Payments deposited into the Lockbox
Account shall be treated in the following priority with sweeps to occur not less
frequently than monthly:

 

I.                                         Any amounts shall be swept into the
Company Concentration Account until Company shall have received an amount equal
to any CAT Payments due to MedImmune Limited as a result of, or in connection
with, such Gross Payments.

 

II.                                     Any remaining amounts shall be swept
into the Company Concentration Account for the payment of any Reimbursement
Payments in the amounts received from Contract Parties;

 

III.                                 Any remaining amounts shall be swept as
follows:

 

A.                                   The remaining amounts shall be swept into
the Assignee Concentration Account until Assignee shall have received an amount
equal to Applicable Included Receipts(2); and

 

B.                                     The remainder of the remaining amounts
shall be swept into the Company Concentration Account.

 

For the avoidance of doubt, on the first day of any calendar quarter, that
process above shall be reset and repeated.

 

--------------------------------------------------------------------------------

(2)  As provided in the Loan Agreement, “Applicable Included Receipts” shall
exclude FTE Payments so long as the principal amount of the Loan prepaid
pursuant to Section 3.01(a) of the Loan Agreement exceeds any principal amount
added to the Loans pursuant to Section 4.01(a)(ii) of the Loan Agreement (as
calculated on an annual basis for each calendar year) which shall be determined
at the end of any applicable calendar year and shall be applied to amortization
in accordance with Section 3.01(a), provided that Borrower may, at its option,
include such costs in Applicable Included Receipts on a quarterly basis to pay
scheduled amortization in accordance with Section 3.01(a).

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Certificate of the Borrower

 

The undersigned authorized officer of DYAX CORP., a corporation organized and
existing under the laws of the State of Delaware (the “Borrower”), does hereby
certify on behalf of the Borrower that:

 

1.                                       This certificate is furnished pursuant
to Section 7.02(b)(i) of the Loan Agreement, dated as of August 5, 2008, amended
and restated as of March 18, 2009, by and between the Borrower and Cowen
Healthcare Royalty Partners, L.P. (such Loan Agreement as in effect on the date
of this Certificate, the “Loan Agreement”).  Capitalized terms used but not
defined in this certificate shall have the meanings given in the Loan Agreement.

 

2.                                       No event has occurred and is continuing
that constitutes a Default or an Event of Default and no such event will occur
or will have occurred by reason of the Tranche B Loans.

 

3.                                       The representations and warranties made
by the Borrower in Article VIII of the Loan Agreement and in the other
Transaction Documents are true and correct and will be true after giving effect
to the Tranche B Loans.

 

4.                                       All of the conditions set forth in
Section 7.02(a), (c), and (e) through (k) of the Loan Agreement have been
satisfied.  All documents specified in Section 7.02(b) and all documents and
information requested by the Lender pursuant to Section 7.02(d) have been
delivered to Lender.

 

IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of March, 2009.

 

 

DYAX CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

Form of Edwards, Angell Palmer & Dodge LLP Opinion

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT I
Form of Wolf Greenfield Opinion

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT J
Form of Lowrie, Lando & Anastasi, LLP Opinion

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT K

FORM OF TRANCHE B WARRANT AGREEMENT

 

 

 

 

WARRANT AGREEMENT



 

Dated as of

March 18, 2009

between

DYAX CORP.

and

COWEN HEALTHCARE ROYALTY PARTNERS, L.P.



 

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

 

 

 

 

 

DEFINED TERMS

 

 

SECTION 1.1.

DEFINITIONS

1

SECTION 1.2.

OTHER DEFINITIONS

3

SECTION 1.3.

TERMS GENERALLY

3

ARTICLE 2

 

 

 

 

 

WARRANT CERTIFICATES

 

SECTION 2.1.

ISSUANCE AND DATING

4

SECTION 2.2.

EXECUTION AND COUNTERSIGNATURE

4

SECTION 2.3.

CERTIFICATE REGISTER

4

SECTION 2.4.

TRANSFER AND EXCHANGE

4

SECTION 2.5.

LEGENDS

6

SECTION 2.6.

REPLACEMENT CERTIFICATES

7

SECTION 2.7.

CANCELLATION

7

ARTICLE 3

 

 

 

 

 

INITIAL ISSUANCE AND EXERCISE TERMS

 

SECTION 3.1.

INITIAL ISSUANCE OF WARRANTS

7

SECTION 3.2.

EXERCISE PRICE

7

SECTION 3.3.

EXERCISE PERIOD

8

SECTION 3.4.

EXPIRATION

8

SECTION 3.5.

MANNER OF EXERCISE

8

SECTION 3.6.

ISSUANCE OF WARRANT SHARES

9

SECTION 3.7.

FRACTIONAL WARRANT SHARES

9

SECTION 3.8.

RESERVATION OF WARRANT SHARES

9

SECTION 3.9.

LISTING ON SECURITIES EXCHANGE

10

ARTICLE 4

 

 

 

 

 

ANTIDILUTION PROVISIONS

 

SECTION 4.1.

CHANGES IN COMMON STOCK

10

SECTION 4.2.

DIVIDENDS AND OTHER DISTRIBUTIONS

10

SECTION 4.3.

COMBINATION

11

SECTION 4.4.

CURRENT MARKET VALUE

11

SECTION 4.5.

CERTAIN ACTIONS

12

SECTION 4.6.

NOTICE OF ADJUSTMENT

13

SECTION 4.7.

COMMON STOCK

13

SECTION 4.8.

NOTICE OF CERTAIN TRANSACTIONS

13

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

i

--------------------------------------------------------------------------------


 

SECTION 4.9.

ADJUSTMENT TO WARRANT CERTIFICATE

14

SECTION 4.10.

ADJUSTMENTS OR ISSUANCES DEFERRED/ADJUSTMENTS NOT REQUIRED

14

ARTICLE 5

 

 

 

 

 

REPRESENTATIONS AND AGREEMENT OF THE COMPANY

 

ARTICLE 6

 

 

 

 

 

MISCELLANEOUS

 

 

SECTION 6.1.

PERSONS BENEFITING

16

SECTION 6.2.

RIGHTS OF HOLDERS

16

SECTION 6.3.

AMENDMENT

16

SECTION 6.4.

NOTICES

17

SECTION 6.5.

GOVERNING LAW

18

SECTION 6.6.

JURISDICTION; WAIVER OF TRIAL BY JURY

18

SECTION 6.7.

SUCCESSORS

19

SECTION 6.8.

COUNTERPARTS

19

SECTION 6.9.

TABLE OF CONTENTS

19

SECTION 6.10.

SEVERABILITY

19

SECTION 6.11.

REMEDIES

19

 

 

 

EXHIBIT A

-

Form of Warrant Certificate

 

EXHIBIT B

-

Form of Transfer Certificate

 

EXHIBIT C

-

Form of Certification

 

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

ii

--------------------------------------------------------------------------------


 

WARRANT AGREEMENT, dated as of March 18, 2009 (this “Agreement”), between DYAX
CORP., a Delaware corporation (the “Company”), and COWEN HEALTHCARE ROYALTY
PARTNERS, L.P., a Delaware limited partnership (the “Initial Holder”).

 

RECITALS

 

WHEREAS, the obligation of the Initial Holder to fund the Tranche B Loan (as
defined below) under the Loan Agreement, dated as of August 5, 2008, amended and
restated as of March 18, 2009, by and between the Company and the Initial Holder
(as may be further amended from time to time, the “Loan Agreement”), is
contingent on the Company’s execution and delivery of this Warrant Agreement and
the issuance to the Initial Holder of the Warrants (as defined below); and

 

WHEREAS, the Company and the Initial Holder desire to enter into this Agreement
in order to set forth the terms and conditions of the Warrants.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 


SECTION 22.


 


DEFINED TERMS

 

(a)                                                                                                         
Definitions.

 

All terms defined in the Loan Agreement shall have such defined meanings when
used herein or in any Exhibit hereto unless otherwise defined herein or
therein.  As used in this Agreement, the following terms shall have the
following meanings:

 

“Board” means the Board of Directors of the Company or any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Cashless Exercise Ratio” means a fraction, (a) the numerator of which is the
excess of (i) the Current Market Value per share of Common Stock on the date of
exercise over (ii) the Exercise Price per share on the date of exercise and
(b) the denominator of which is the Current Market Value per share of the Common
Stock on the date of exercise.

 

“Common Stock” means the common stock, $.01 par value per share, of the Company.

 

“Expiration Date” means August 5, 2016.

 

“Fair Market Value” means, as of any date of determination, the price that a
willing buyer would pay to a willing seller for the Common Stock, in an
arm’s-length

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

transaction, with neither party being under any immediate obligation or need to
consummate the transaction, it being understood that the buyer and seller, in
arriving at such price, would each consider, among other factors customarily
considered by valuation professionals, the past and prospective earnings of the
Company, comparable stock market valuations, and the absence or existence of
liquidity for the Common Stock.

 

“Holder” means the duly registered holder of a Warrant under the terms of this
Agreement.

 

“Issuance Date” means, as to any Warrant, the date on which such Warrant is
issued in accordance with Section 3.1 hereof.

 

“Loan Agreement” has the meaning specified in the recitals hereto.

 

“Officer” means the Chief Executive Officer, the Chief Financial Officer, any
Executive Vice President or the Treasurer of the Company.

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as such Rule may
be amended from time to time, or any successor rule or regulation hereinafter
adopted by the SEC.

 

“SEC” means the Securities and Exchange Commission (or any successor thereto).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trading Day” means any day on which trading in equity securities is generally
conducted on the principal Trading Market on which the Common Stock is then
listed or included.

 

“Trading Market” means the American Stock Exchange, the Nasdaq Global Market,
the Nasdaq Global Select Market, The New York Stock Exchange, Inc. and the OTC
Bulletin Board.

 

“Tranche B Funding Date” has the meaning specified in the Loan Agreement.

 

“Tranche B Loan” has the meaning specified in the Loan Agreement.

 

“Transfer Restricted Securities” means the Warrants and the Warrant Shares which
may be issued to Holders upon exercise of the Warrants, whether or not such
exercise has been effected.  Each such security shall cease to be a Transfer
Restricted Security when the legend set forth in Section 2.5 hereof is, or may
be, removed pursuant to Section 2.4(b)(iv) hereof.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

2

--------------------------------------------------------------------------------


 

“Warrant” means a warrant to purchase one share of Common Stock.  The Warrants
to be issued on each Issuance Date shall be evidenced by Warrant Certificates.

 

“Warrant Certificates” means the certificates evidencing the Warrants to be
delivered pursuant to this Agreement, substantially in the form of Exhibit A
hereto.

 

“Warrant Shares” means the shares of Common Stock to be issued and received, or
issued and received, as the case may be, upon exercise of the Warrants.

 

(b)                                                                                                        
Other Definitions.

 

Term

 

Defined in
Section

“Agreement”

 

Preamble

“Cashless Exercise”

 

3.5

“Certificate Register”

 

2.3

“closing price”

 

4.4

“Combination”

 

4.3

“Company”

 

Preamble

“Current Market Value”

 

4.4

“Exercise Commencement Date”

 

3.3(a)

“Exercise Date”

 

3.5

“Exercise Price”

 

3.2

“Exercise Rate”

 

4.1

“Initial Holder”

 

Preamble

“Loan Agreement”

 

Recitals

“Time of Determination”

 

4.4

“Transfer Agent”

 

3.6

 

(c)                                                                                                         
Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (a) any definition of or reference to the Loan
Agreement or any other agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Agreement, (e) any reference
to any law or regulation herein shall refer to such law or regulation

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

3

--------------------------------------------------------------------------------


 

as amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 


SECTION 23.


 


WARRANT CERTIFICATES


 

(a)                                                                                                         
Issuance and Dating.  The Warrant Certificates will be issued on the Tranche B
Funding Date in registered form as definitive Warrant Certificates,
substantially in the form of Exhibit A hereto (subject to Section 4.9 hereof),
which is hereby incorporated in and expressly made a part of this Agreement. 
Except for Warrant Certificates delivered pursuant to Section 2.4(b)(iv) hereof,
the Warrant Certificates shall bear the legend required by Section 2.5 hereof. 
Each Warrant shall be dated the date of its execution by the Company.  The terms
of the Warrants set forth in Exhibit A are part of the terms of this Agreement.

 

(b)                                                                                                        
Execution and Countersignature.  The Warrants to be issued pursuant to this
Agreement shall be executed on behalf of the Company by manual signature by one
Officer.  The Warrant Certificates shall be delivered in accordance with
Section 2.1 hereof.

 

(c)                                                                                                         
Certificate Register.  The Company shall keep a register (the “Certificate
Register”) of the Warrant Certificates and of their transfer and exchange.  The
Certificate Register shall show the names and addresses of the respective
Holders and the date and number of Warrants evidenced on the face of each of the
Warrant Certificates.  The Company may deem and treat the Person in whose name a
Warrant Certificate is registered as the absolute owner of such Warrant
Certificate for all purposes whatsoever and the Company shall not be affected by
notice to the contrary.

 

(d)                                                                                                        
Transfer and Exchange.

 


(I)                                     WHEN WARRANTS ARE PRESENTED TO THE
COMPANY WITH A REQUEST TO REGISTER THE TRANSFER OF SUCH WARRANTS OR TO EXCHANGE
SUCH WARRANTS FOR AN EQUAL NUMBER OF WARRANTS OF OTHER AUTHORIZED DENOMINATIONS,
THE COMPANY SHALL REGISTER THE TRANSFER OR MAKE THE EXCHANGE; PROVIDED, HOWEVER,
THAT THE WARRANT CERTIFICATES REPRESENTING SUCH WARRANTS SURRENDERED FOR
TRANSFER OR EXCHANGE:


 

(1)                                  SHALL BE DULY ENDORSED OR ACCOMPANIED BY A
WRITTEN INSTRUMENT OF TRANSFER IN FORM REASONABLY SATISFACTORY TO THE COMPANY,
DULY EXECUTED BY THE HOLDER THEREOF; AND

 

(2)                                  IN THE CASE OF WARRANTS THAT ARE TRANSFER
RESTRICTED SECURITIES, SHALL BE ACCOMPANIED BY THE FOLLOWING ADDITIONAL
INFORMATION AND DOCUMENTS:

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

4

--------------------------------------------------------------------------------


 

(I)                                                             A CERTIFICATE
FROM SUCH HOLDER IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO CERTIFYING THAT:

 

SUCH SECURITIES ARE BEING DELIVERED FOR REGISTRATION IN THE NAME OF SUCH HOLDER
WITHOUT TRANSFER;

 

SUCH SECURITIES ARE BEING TRANSFERRED TO THE COMPANY;

 

SUCH SECURITIES ARE BEING TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT; OR

 

SUCH SECURITIES ARE BEING TRANSFERRED (W) TO A “QUALIFIED INSTITUTIONAL BUYER”,
AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT PURSUANT TO SUCH RULE 144A,
(X) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES
ACT, (Y) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
SECURITIES ACT OR (Z) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; AND

 

(II)                                                          PROVIDED, HOWEVER,
THAT IN THE CASE OF ANY TRANSFER DESCRIBED UNDER CLAUSE (A)(II)(A)(4) OF THIS
SECTION 2.4, THE CERTIFICATE WILL BE ACCOMPANIED BY AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY THAT THE TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 


(II)                                  (1)                                  TO
PERMIT REGISTRATIONS OF TRANSFERS AND EXCHANGES, THE COMPANY SHALL EXECUTE
WARRANT CERTIFICATES AS REQUIRED PURSUANT TO THE PROVISIONS OF THIS SECTION 2.4.


 

(2)                                  ALL WARRANT CERTIFICATES ISSUED UPON ANY
REGISTRATION OF TRANSFER OR EXCHANGE OF WARRANTS SHALL BE THE VALID OBLIGATIONS
OF THE COMPANY, ENTITLED TO THE SAME BENEFITS UNDER THIS AGREEMENT AS THE
WARRANT CERTIFICATES SURRENDERED UPON SUCH REGISTRATION OF TRANSFER OR EXCHANGE.

 

(3)                                  NO SERVICE CHARGE SHALL BE MADE BY THE
COMPANY TO ANY HOLDER FOR ANY REGISTRATION OF TRANSFER OR EXCHANGE UPON
SURRENDER OF ANY WARRANT CERTIFICATE AT THE PRINCIPAL OFFICE OF THE COMPANY. 
THE COMPANY WILL PAY ALL DOCUMENTARY STAMP TAXES ATTRIBUTABLE TO THE ISSUANCE OF
THE WARRANTS AND THE WARRANT SHARES UPON THE EXERCISE OF WARRANTS; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX OR TAXES WHICH
MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE ISSUANCE OF ANY
WARRANT CERTIFICATES OR ANY CERTIFICATES FOR WARRANT SHARES IN A NAME OTHER THAN
THE HOLDER OF SUCH WARRANT CERTIFICATE.

 

(4)                                  UPON ANY SALE OR TRANSFER OF WARRANTS
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR PURSUANT TO AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT NO LEGEND IS REQUIRED, THE
COMPANY SHALL PERMIT THE HOLDER THEREOF TO EXCHANGE SUCH

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

5

--------------------------------------------------------------------------------


 

WARRANTS FOR WARRANTS REPRESENTED BY WARRANT CERTIFICATES THAT DO NOT BEAR THE
LEGEND SET FORTH IN SECTION 2.5(A) HEREOF AND RESCIND ANY RESTRICTION ON THE
TRANSFER OF SUCH WARRANTS; PROVIDED, HOWEVER, THAT THE WARRANT CERTIFICATE SHALL
CONTINUE TO BEAR A LEGEND WITH RESPECT TO RESTRICTIONS ON THE TRANSFER OF THE
WARRANT SHARES.

 

(e)                                                                                                         
Legends.

 


(I)                                     EXCEPT FOR WARRANT CERTIFICATES
DELIVERED PURSUANT TO SECTION 2.4(B)(IV) HEREOF, EACH WARRANT CERTIFICATE
EVIDENCING THE WARRANTS (AND ALL WARRANT CERTIFICATES ISSUED IN EXCHANGE
THEREFOR OR SUBSTITUTION THEREOF) SHALL BEAR A LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM:


 

“THE WARRANTS AND THE WARRANT SHARES (THE “SECURITIES”) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION AND SUBJECT TO
COMPLIANCE WITH OTHER APPLICABLE LAWS.  THE HOLDER HEREOF, BY ITS ACCEPTANCE
HEREOF, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, UNLESS
PREVIOUSLY REGISTERED UNDER THE SECURITIES ACT, ONLY (A) TO THE COMPANY;
(B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 THEREUNDER (IF AVAILABLE); (C) TO A PERSON IT REASONABLY BELIEVES IS
A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A; (D) PURSUANT TO AN OFFSHORE TRANSACTION COMPLYING WITH
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT; OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

 


(II)                                  EACH CERTIFICATE REPRESENTING THE WARRANT
SHARES (UNLESS SUCH WARRANT SHARES ARE NOT TRANSFER RESTRICTED SECURITIES) SHALL
BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


 


6

--------------------------------------------------------------------------------



 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SECURITIES
ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(f)                                                                                                           
Replacement Certificates.  If a mutilated Warrant Certificate is surrendered to
the Company or if the Holder of a Warrant Certificate claims that the Warrant
Certificate has been lost, destroyed or wrongfully taken, the Company shall
issue a replacement Warrant Certificate.  If required by the Company, such
Holder shall furnish an indemnity bond (or, in the case of the Initial Holder,
an unsecured indemnity) sufficient in the reasonable judgment of the Company to
protect the Company from any loss which it may suffer if a Warrant Certificate
is replaced.  The Company may charge the Holder for its reasonable expenses in
replacing a Warrant Certificate.  Every replacement Warrant Certificate is an
additional obligation of the Company.

 

(g)                                                                                                        
Cancellation.

 


(I)                                     IN THE EVENT THE COMPANY SHALL PURCHASE
OR OTHERWISE ACQUIRE WARRANTS, THE WARRANT CERTIFICATES REPRESENTING SUCH
WARRANTS SHALL THEREUPON BE CANCELLED.


 


(II)                                  THE COMPANY SHALL CANCEL AND DESTROY ALL
WARRANT CERTIFICATES SURRENDERED FOR TRANSFER, EXCHANGE, REPLACEMENT, EXERCISE
OR CANCELLATION.  THE COMPANY MAY NOT ISSUE NEW WARRANT CERTIFICATES TO REPLACE
WARRANT CERTIFICATES TO THE EXTENT THEY EVIDENCE WARRANTS WHICH HAVE BEEN
EXERCISED OR WARRANTS WHICH THE COMPANY HAS PURCHASED OR OTHERWISE ACQUIRED.


 


SECTION 24.


 


INITIAL ISSUANCE AND EXERCISE TERMS


 

(a)                                                                                                         
Initial Issuance of Warrants.  On the Tranche B Closing Date subject to receipt
by the Company of a Certificate from the Initial Holder, substantially in the
form of Exhibit C hereto, the Company shall execute and deliver to the Initial
Holder a Warrant Certificate representing 250,000 Warrants registered in the
name of the Initial Holder.  Such Warrant Certificate shall be issued by its
terms contemporaneous with, and as a condition to, the funding by the Initial
Holder of the Tranche B Loan on the Tranche B Funding Date.

 

(b)                                                                                                        
Exercise Price.  Each Warrant shall entitle the Holder thereof to purchase one
share of Common Stock (as the same may be adjusted pursuant to Article 4) for

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

7

--------------------------------------------------------------------------------


 

a per share exercise price of
$[                                                         ](3) (as the same may
be adjusted pursuant to Article 4, the “Exercise Price”).

 

(c)                                                                                                         
Exercise Period.

 


(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH WARRANT SHALL BE EXERCISABLE AT ANY TIME OR FROM TIME TO TIME
ON OR AFTER THE EARLIER TO OCCUR OF (I) THE ONE YEAR ANNIVERSARY OF THE TRANCHE
B FUNDING DATE AND (II) THE DATE ON WHICH THE COMPANY DELIVERS OR IS REQUIRED TO
DELIVER TO THE HOLDERS WRITTEN NOTICE OF A COMBINATION PURSUANT TO CLAUSE (D) OF
SECTION 4.8 HEREOF (SUCH DATE, THE “EXERCISE COMMENCEMENT DATE”).


 


(II)                                  NO WARRANT SHALL BE EXERCISABLE AFTER
6:00 P.M., NEW YORK TIME, ON THE EXPIRATION DATE.


 

(d)                                                                                                        
Expiration.  A Warrant shall terminate and become void as of the earlier of
(a) 6:00 p.m., New York time, on the Expiration Date and (b) the time and date
such Warrant is exercised.  The Warrants shall terminate and become void after
the Expiration Date.

 

(e)                                                                                                         
Manner of Exercise.  Subject to Section 3.3 hereof, Warrants may be exercised
upon (a) surrender to the Company of the Warrant Certificate(s) representing
such Warrants, together with the form of election to purchase Warrant Shares on
the reverse thereof duly completed and executed by the Holder thereof and
(b) payment to the Company of the Exercise Price for the number of Warrant
Shares in respect of which such Warrant is then exercised (each date on which
such exercise occurs, an “Exercise Date”).  Such payment of the Exercise Price
shall be made (i) in cash or by certified or official bank check payable to the
order of the Company or by wire transfer of funds to an account designated by
the Company for such purpose or (ii) by the surrender (which surrender shall be
evidenced by cancellation of the number of Warrants represented by any Warrant
Certificate presented in connection with a Cashless Exercise) of a Warrant or
Warrants (represented by one or more relevant Warrant Certificates), and without
the payment of the Exercise Price in cash, in exchange for the issuance of such
number of shares of Common Stock equal to the product of (1) the number of
shares of Common Stock for which such Warrant would otherwise be nominally
exercisable immediately prior to such exercise if payment of the Exercise Price
were being made in cash pursuant to clause (i) of this Section 3.5 and (2) the
Cashless Exercise Ratio.  An exercise of a Warrant in accordance with the
immediately preceding sentence is herein called a “Cashless Exercise”.  For U.S.
tax purposes, the Company and the Initial Holder agree to treat an exercise of
Warrants pursuant to a Cashless Exercise as a “recapitalization” within the
meaning of Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as
amended.  All provisions of this

 

--------------------------------------------------------------------------------

(3)                                  Shall be a number equal to 125% of the
average closing sale price of a share of Common Stock for the 45 consecutive
calendar days immediately preceding the earlier of (i) the date of this
Agreement and (ii) the date of public announcement of the financing.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

8

--------------------------------------------------------------------------------


 

Agreement shall be applicable with respect to an exercise of Warrants pursuant
to a Cashless Exercise for less than the full number of Warrants represented
thereby.  The rights represented by the Warrants shall be exercisable at the
election of the Holders thereof either in full at any time or in part from time
to time during the period commencing on the Exercise Commencement Date and
ending at 6:00 p.m., New York time, on the Expiration Date and in the event that
a Warrant Certificate is surrendered for exercise in respect of less than all
the Warrants represented by such Warrant Certificate at any time prior to the
Expiration Date a new Warrant Certificate exercisable for the remaining Warrants
will be duly executed and promptly issued by the Company in accordance with this
Agreement.

 

(f)                                                                                                           
Issuance of Warrant Shares.  Upon the surrender of Warrant Certificates and
payment of the per share Exercise Price (either in cash or by Cashless
Exercise), as set forth in Section 3.5 hereof, the Company shall within three
Business Days issue and cause the transfer agent for the Common Stock (“Transfer
Agent”) to countersign and deliver to or upon the written order of the Holder
and in such name or names as the Holder may designate, a certificate or
certificates for the number of full Warrant Shares so purchased upon the
exercise of such Warrants or other securities or property to which it is
entitled, registered or otherwise to the Person or Persons entitled to receive
the same, together with cash as provided in Section 3.7 hereof in respect of any
fractional Warrant Shares otherwise issuable upon such exercise.  Such
certificate or certificates shall be deemed to have been issued and any Person
so designated to be named therein shall be deemed to have become a holder of
record of such Warrant Shares as of the date of the surrender of such Warrant
Certificates and payment of the per share Exercise Price (either in cash or by
Cashless Exercise).

 

(g)                                                                                                        
Fractional Warrant Shares.  No fractional Warrant Shares shall be issued on
exercise of Warrants.  If more than one Warrant shall be exercised at the same
time by the same Holder, the number of full Warrant Shares which shall be
issuable upon such exercise shall be computed on the basis of the aggregate
number of Warrant Shares purchasable on exercise of the Warrants so exercised. 
If any fraction of a Warrant Share would, except for the provisions of this
Section 3.7, be issuable on the exercise of any Warrant (or specified portion
thereof), the Company shall notify the Holder exercising the Warrant in writing
of the amount to be paid in lieu of the fraction of a Warrant Share and
concurrently shall pay to such Holder an amount in cash equal to the Current
Market Value for one Warrant Share on the date the Warrant is exercised,
multiplied by such fraction, rounded up to the nearest whole cent.

 

(h)                                                                                                        
Reservation of Warrant Shares.  The Company shall at all times keep reserved out
of its authorized shares of Common Stock a number of shares of Common Stock
sufficient to provide for the exercise of all outstanding Warrants at all times
until the Expiration Date, or the time at which all Warrants have been exercised
or cancelled.  All Warrant Shares that may be issued upon exercise of Warrants
shall, upon issue, be fully paid, nonassessable, free of preemptive rights and
free from all taxes, liens, charges and security interests with respect to the
issue thereof.  The Company will provide or otherwise make available to the
Transfer Agent any cash which may be payable as provided in Section 3.6

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

9

--------------------------------------------------------------------------------


 

hereof.  The Company will furnish to the Transfer Agent a copy of all notices of
adjustments and certificates related thereto transmitted to each Holder.

 

(i)                                                                                                            
Listing on Securities Exchange.  The Company will use commercially reasonable
efforts to procure, at its sole cost and expense, the listing of all Warrant
Shares (subject to issuance or notice of issuance) on all stock exchanges on
which the Common Stock then listed and to maintain such listing of all Warrant
Shares after issuance.

 


SECTION 25.


 


ANTIDILUTION PROVISIONS


 

(a)                                                                                                         
Changes in Common Stock.  In the event that, at any time or from time to time
after the date of this Agreement, the Company shall (a) pay a dividend or make a
distribution on its Common Stock exclusively in shares of its Common Stock,
(b) subdivide its outstanding shares of Common Stock into a greater number of
shares of Common Stock or (c) combine its outstanding shares of Common Stock
into a smaller number of shares of Common Stock, then, in each case the number
of shares of Common Stock purchasable upon exercise of each Warrant (the
“Exercise Rate”) and the Exercise Price in effect immediately prior to such
action will be proportionately adjusted upon the happening of such event so
that, after giving effect to such adjustment, the Holder of each Warrant shall
be entitled to receive, upon payment of the same aggregate Exercise Price, the
number of shares of Common Stock upon exercise that such Holder would have owned
or have been entitled to receive had such Warrant been exercised immediately
prior to the happening of any of the events described in clauses (a), (b) or
(c) of this Section 4.1 (or, in the case of a dividend or distribution of Common
Stock, immediately prior to the record date therefor).  An adjustment made
pursuant to this Section 4.1 shall become effective at the opening of business
on the day immediately following the record date fixed for determining the
stockholders entitled to receive such dividend or distribution, in the case of a
dividend or distribution in shares of Common Stock, and shall become effective
at the opening of business on the day immediately following the effective date
of such subdivision or combination.

 

(b)                                                                                                        
Dividends and Other Distributions.  In the event that, at any time or from time
to time after the date of this Agreement, the Company shall make or issue, or
fix a record date for the determination of stockholders entitled to receive, a
dividend or other distribution payable in securities (other than shares of
Common Stock) or in cash or other property (other than regular cash dividends
paid out of earnings or earned surplus, determined in accordance with generally
accepted accounting principles), then and in each such event, lawful and
adequate provision shall be made so that, after giving effect to the making of
such provision, the Holder of each Warrant, upon exercise of such Warrant, shall
be entitled to receive, and such Warrant shall represent the right to receive,
in addition to the number of Warrant Shares issuable thereunder, the kind and
amount of securities, cash or other property to which such Holder would have
been entitled if such Holder had exercised such Warrant immediately prior to the
happening of such event (or, in the case of a dividend or other distribution in
respect of which a record date

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

10

--------------------------------------------------------------------------------


 

is fixed, immediately prior to the record date therefor) and such Holder had,
during the period from and including the effective date of such provision to and
including the Exercise Date, retained any such securities receivable during such
period, giving application to all adjustments provided for in this Article 4
during such period.  A provision made pursuant to this Section 4.2 shall become
effective at the opening of business on the day immediately following the
happening of such event or, in the case of a dividend or other distribution in
respect of which a record date is fixed, at the opening of business on the day
immediately following such record date therefor.  The foregoing provisions of
this Section 4.2 shall similarly apply to successive dividends or other
distributions.

 

(c)                                                                                                         
Combination.  In case, at any time, the Company shall (i) merge or consolidate
with or into any other Person (other than a merger or consolidation in which the
stockholders of the Company as of immediately prior to the consummation of the
merger or consolidation own, immediately after such merger or consolidation,
less than a majority of the outstanding Capital Stock entitled to vote under
ordinary circumstances in the election of members of the Board of the surviving
entity, (ii) sell all or substantially all of the Company’s assets,
(iii) complete any tender offer or exchange offer (whether by the Company or
another Person) pursuant to which holders of Common Stock are permitted to
tender or exchange their shares of Common Stock for other securities, cash or
other property or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or other
property (other than as a result of a subdivision or combination of shares of
Common Stock covered by Section 4.1 hereof) and, in each case the previously
outstanding Common Stock shall be converted or changed into or exchanged for
different securities, interests, or other property or assets (including cash),
or any combination of the foregoing (each such transaction being herein called a
“Combination”), then, as a condition to the consummation of such Combination,
lawful and adequate provision shall be made so that each Holder of a Warrant,
upon the exercise of such Warrant at any time at or after the consummation of
such Combination, shall be entitled to receive, and such Warrant shall
thereafter represent the right to receive, in lieu of the Common Stock issuable
upon such exercise prior to such consummation, the securities, cash or other
property to which such Holder would have been entitled upon consummation of the
Combination if such Holder had exercised such Warrant immediately prior thereto
(subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Article 4 and
assuming such Holder failed to exercise any rights of election and received per
share the kind and amount of consideration receivable per share by a plurality
of non-electing shares).  The foregoing provisions of this Section 4.3 shall
similarly apply to successive Combinations.

 

(d)                                                                                                        
Current Market Value.  For purposes of any computation under Sections 3.5 and
3.7 hereof or this Article 4, the Current Market Value per share of Common Stock
(the “Current Market Value”) at any date shall be (a) for purposes of Sections
3.5 and 3.7 hereof, the closing price of the Common Stock on the Trading Day
immediately preceding the date of exercise of the applicable Warrant pursuant to
Section 3 and (b) for purposes of this Article 4, the arithmetic average of the
daily closing prices of such Common Stock for the

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

11

--------------------------------------------------------------------------------


 

shorter of (i) the twenty (20) consecutive Trading Days ending on the last full
Trading Day prior to the Time of Determination (as defined below) and (ii) the
consecutive Trading Days commencing on the date next succeeding the first public
announcement of the event giving rise to the adjustment required by this
Article 4 and ending on the Trading Day immediately prior to the Time of
Determination.  The term “Time of Determination” as used herein shall be the
earlier to occur of (A) the date as of which the Current Market Value is to be
computed and (B) if applicable, the date of commencement of “ex-dividend”
trading in the Common Stock relating to the event giving rise to the adjustment
required by this Article 4.  The “closing price” of the Common Stock for any
Trading Day shall be the last reported sale price, regular way, of the Common
Stock on such Trading Day or, in case no such reported sale takes place on such
Trading Day, the arithmetic average of the closing bid and closing asked prices
of the Common Stock for such Trading Day, in each case on the principal Trading
Market on which the Common Stock is then listed or included.  Notwithstanding
the foregoing, in the event that the Common Stock is not then listed or included
on a Trading Market or if, for any other reason, the Current Market Value per
share cannot be determined pursuant to the foregoing provisions of this
Section 4.4, the Current Market Value per share of Common Stock shall be the
Fair Market Value thereof and shall be determined in good faith by the Board,
with the unanimous approval of the independent directors of the Board, not later
than five (5) Business Days following the Time of Determination.  The Company
shall, promptly after such determination by the Board, deliver to each Holder
written notice of the Current Market Value per share of Common Stock, as so
determined by the Board, together with a resolution of the Board evidencing such
determination.

 

(e)                                                                                                         
Certain Actions.

 


(I)                                     THE COMPANY SHALL NOT, DIRECTLY OR
INDIRECTLY, BY ANY ACTION, INCLUDING, WITHOUT LIMITATION, REINCORPORATION IN A
JURISDICTION OTHER THAN DELAWARE, AMENDING ITS CERTIFICATE OF INCORPORATION OR
THROUGH ANY CONSOLIDATION, MERGER, REORGANIZATION, RECLASSIFICATION, TRANSFER OF
ASSETS, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION,
AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS
AGREEMENT OR THE WARRANTS, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE
CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE HOLDERS AGAINST
DILUTION OR OTHER IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COMPANY SHALL (I) TAKE, AT ITS SOLE COST AND EXPENSE, ALL SUCH ACTION AS MAY
BE NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY
ISSUE COMMON STOCK ON THE EXERCISE OF THE WARRANTS FROM TIME TO TIME OUTSTANDING
AND (II) NOT TAKE ANY ACTION WHICH RESULTS IN ANY ADJUSTMENT OF THE NUMBER OF
WARRANT SHARES IF THE TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUABLE AFTER THE
ACTION UPON THE EXERCISE OF ALL OF THE WARRANTS WOULD EXCEED THE TOTAL NUMBER OF
SHARES OF COMMON STOCK THEN AUTHORIZED BY THE COMPANY’S CERTIFICATE OF
INCORPORATION AND AVAILABLE FOR THE PURPOSES OF ISSUANCE UPON SUCH EXERCISE.


 


(II)                                  THE COMPANY SHALL NOT, DIRECTLY OR
INDIRECTLY, (I) MAKE ANY ADJUSTMENT PURSUANT TO THIS ARTICLE 4 TO THE EXTENT
THAT IT WOULD RESULT IN REDUCING THE EXERCISE PRICE BELOW


 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


 


12

--------------------------------------------------------------------------------



 


THE THEN PAR VALUE OF THE COMMON STOCK OR (II) INCREASE THE PAR VALUE OF THE
COMMON STOCK ABOVE ITS CURRENT $.01 PER SHARE.


 

(f)                                                                                                           
Notice of Adjustment.

 

Upon any adjustment of the Exercise Rate and/or the Exercise Price pursuant to
this Article 4, the Company shall promptly deliver to each Holder a certificate
signed by an Officer of the Company setting forth, in reasonable detail, the
event requiring such adjustment and the method by which such adjustment was
calculated (including, if applicable, a description of the basis on which the
Board determined the Fair Market Value of any evidences of indebtedness,
securities or other property or assets, and attaching a Board resolution
evidencing such determination), and specifying the number of shares of Common
Stock purchasable upon exercise of Warrants after giving effect to such
adjustment.

 

(g)                                                                                                        
Common Stock.  For purposes of this Article 4, the term “Common Stock” includes
any stock of any class of the Company which has no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Company and which is not subject
to redemption by the Company.  However, subject to Section 4.9 hereof, shares
issuable upon exercise of the Warrants shall include only shares of the class
designated as Common Stock on the date of this Agreement or shares of any other
class or classes resulting from any reclassification or change of such Common
Stock and which have no preference in respect of dividends or of amounts payable
in the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Company and which are not subject to redemption by the
Company; provided that, if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable upon exercise of
the Warrants shall be substantially in the proportion which the total number of
shares of such class resulting from such reclassification or change bears to the
total number of shares of all such classes resulting from such reclassifications
or changes.

 

(h)                                                                                                        
Notice of Certain Transactions.  In the event that the Company shall propose to
(a) pay any dividend or make any other distribution on the Common Stock, whether
in cash, Common Stock, other Capital Stock or securities, including, without
limitation, rights, options, warrants or convertible or exchangeable securities,
evidences of indebtedness or other property or assets, (b) effect any
subdivision, combination, reclassification or other change of its Common Stock,
(c) effect any tender offer, exchange offer or open market repurchase program,
in any case involving more than two percent (2%) of its outstanding Common
Stock, (d) effect any Combination or (e) effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall deliver
written notice thereof to each Holder, at least ten (10) Business Days prior to
the applicable record date hereinafter specified, or, in the case of events for
which there is no record date, at least ten (10) Business Days prior to the
effective date of such event or the commencement of such tender offer, exchange
offer, or repurchase program.  Any written notice provided pursuant to this
Section 4.8 shall state (i) the date as of which the holders of record of the
Common Stock are entitled to receive any such Common Stock, other Capital Stock
or securities, rights, options, warrants or convertible or

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

13

--------------------------------------------------------------------------------


 

exchangeable securities, evidences of indebtedness or other property or assets,
(ii) the commencement date of any tender offer, exchange offer or repurchase
program for the Common Stock or (iii) the date on which any such Combination,
dissolution, liquidation or winding-up is expected to become effective or
consummated, and the date as of which it is expected that holders of record of
Common Stock shall be entitled to exchange such shares for securities or other
property, if any, deliverable upon such Combination, dissolution, liquidation or
winding-up.  The failure to give the notice required by this Section 4.8 or any
defect therein shall not affect the legality or validity of any dividend,
distribution, issuance, right, option, warrant, security, tender offer, exchange
offer, repurchase program, Combination, reclassification, dissolution,
liquidation or winding-up, or the vote upon any action.

 

(i)                                                                                                            
Adjustment to Warrant Certificate.

 

The form of Warrant Certificate need not be changed because of any adjustment
made pursuant to this Article 4, and Warrant Certificates issued after such
adjustment may state the same number of shares of Common Stock as are stated in
any Warrant Certificates issued prior to the adjustment.  The Company, however,
may at any time in its sole discretion make any change in the form of Warrant
Certificate that it may deem appropriate to give effect to such adjustments and
that does not otherwise affect the substance of the Warrant Certificate, and any
Warrant Certificate thereafter issued, whether in exchange or substitution for
an outstanding Warrant Certificate or otherwise, may be in the form as so
changed.

 

(j)                                                                                                            
Adjustments or Issuances Deferred/Adjustments Not Required.

 


(I)                                     ALL CALCULATIONS UNDER THIS ARTICLE 4
SHALL BE MADE TO THE NEAREST 1/1,000TH OF ONE CENT OR TO THE NEAREST 1/1,000TH
OF ONE SHARE, AS THE CASE MAY BE.


 


(II)                                  IN ANY CASE IN WHICH THIS ARTICLE 4 SHALL
REQUIRE AN ADJUSTMENT IN THE EXERCISE RATE OR THE MAKING OF A PROVISION
EFFECTIVE AS OF A RECORD DATE FOR A SPECIFIED EVENT, THE COMPANY MAY ELECT TO
DEFER UNTIL THE OCCURRENCE OF SUCH EVENT (I) ISSUING TO THE HOLDER OF ANY
WARRANT EXERCISED AFTER SUCH RECORD DATE THE WARRANT SHARES AND OTHER EQUITY OF
THE COMPANY, IF ANY, ISSUABLE UPON SUCH EXERCISE OVER AND ABOVE THE WARRANT
SHARES AND OTHER EQUITY OF THE COMPANY, IF ANY, ISSUABLE UPON SUCH EXERCISE ON
THE BASIS OF THE EXERCISE RATE AND (II) PAYING TO SUCH HOLDER ANY AMOUNT IN CASH
IN LIEU OF A FRACTIONAL SHARE PURSUANT TO SECTION 3.7 HEREOF; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL DELIVER TO SUCH HOLDER, UPON REQUEST, A DUE BILL OR OTHER
APPROPRIATE INSTRUMENT EVIDENCING SUCH HOLDER’S RIGHT TO RECEIVE SUCH ADDITIONAL
WARRANT SHARES, OTHER EQUITY AND CASH UPON THE OCCURRENCE OF THE EVENT REQUIRING
SUCH ADJUSTMENT.


 


(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ARTICLE 4, NO ADJUSTMENT IN THE EXERCISE RATE AND THE EXERCISE
PRICE SHALL BE REQUIRED UNDER CLAUSE (A) OF SECTION 4.1 HEREOF IF THE COMPANY
ISSUES OR DISTRIBUTES TO EACH HOLDER, AT OR BEFORE THE TIME SUCH ISSUANCE OR
DISTRIBUTION IS MADE TO THE STOCKHOLDERS OF THE COMPANY, THE COMMON STOCK
REFERRED TO THEREIN WHICH WOULD HAVE BEEN DISTRIBUTED TO SUCH HOLDERS HAD THE
WARRANTS HELD BY SUCH

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

14

--------------------------------------------------------------------------------


 


HOLDER BEEN EXERCISED IMMEDIATELY PRIOR TO HAPPENING OF SUCH EVENT OR THE RECORD
DATE WITH RESPECT THERETO, AS APPLICABLE.


 


SECTION 26.


 


REPRESENTATIONS AND AGREEMENT OF THE COMPANY


 

The Company represents and warrants to and agrees with the Initial Holder, as of
the date hereof, as follows:

 

·                                          The Warrants and the Warrant Shares
are duly authorized and, when issued and paid for in accordance with the terms
of this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(except for restrictions imposed generally by applicable securities laws).  The
Company has reserved from its authorized but unissued Common Stock a number of
shares of Common Stock that is at least equal to the maximum number of shares of
Common Stock issuable pursuant to this Agreement and the Warrants (at the
Exercise Rate in effect on the Tranche B Funding Date).

 

·                                          Assuming the accuracy of the Initial
Holder’s representations and warranties set forth in the certificate attached as
Exhibit C hereto and delivered by the Initial Holder pursuant to Section 3.1
hereof, no registration under the Securities Act is required for the offer,
sale, issuance and delivery of the Warrants and the Warrant Shares by the
Company to the Initial Holder as contemplated hereby.  The issuance and sale of
the Warrants and the Warrant Shares do not contravene the rules and regulations
of the Nasdaq Global Market.

 

·                                          Assuming that the Exercise Price of
the Warrants is equal to or greater than a 10% premium on the closing price of
the Company’s Common Stock on the Tranche B Funding Date, the Warrants are
eligible for resale pursuant to Rule 144A of the Securities Act and will not, as
of the initial Issuance Date to the Initial Holder, be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted on a U.S. automated inter-dealer quotation system.

 

·                                          The Company hereby agrees that, for
so long as any Warrants or Warrant Shares remain outstanding and during any
period in which the Company is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to any Holder or
beneficial owner of Warrants or Warrant Shares in connection with any sale
thereof and any prospective purchaser thereof from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales pursuant to Rule 144A.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

15

--------------------------------------------------------------------------------


 

·                                          None of the Company, its Affiliates
or any Person acting on any of their behalf (other than the Holders and their
Affiliates, as to whom the Company makes no representation or warranty) has,
directly or indirectly, offered, issued, sold or solicited any offer to buy any
security of a type which would be integrated with the sale of the Warrants in
any manner that would require the Warrants to be registered under the Securities
Act.  None of the Company, its Affiliates or any Person acting on any of their
behalf (other than the Holders and their Affiliates, as to whom the Company
makes no representation or warranty) has engaged in any form of general
solicitation or general advertising within the meaning of Rule 502 in connection
with the offering of the Warrants.

 

·                                          The Holders will have no obligation
with respect to any brokerage or finder’s fees or commissions payable by the
Company or any of its Affiliates to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.

 


SECTION 27.

MISCELLANEOUS


 

(a)                                                                                                         
Persons Benefiting.  Nothing in this Agreement is intended or shall be construed
to confer upon any Person other than the Company and the Holders any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
part hereof, and this Agreement shall be for the sole and exclusive benefit of
the Company and the Holders.

 

(b)                                                                                                        
Rights of Holders.  Except as otherwise specifically required herein, holders of
unexercised Warrants are not entitled to (a) receive dividends or other
distributions from the Company, (b) receive notice of or vote at any meeting of
the stockholders of the Company, (c) consent to any action of the stockholders
of the Company, (d) receive notice of any other proceedings of the Company or
(e) exercise any other rights as stockholders of the Company.

 

(c)                                                                                                         
Amendment.  This Agreement may be amended by the Company and the Initial Holder
without the consent of any other Holder for the purpose of curing any ambiguity,
or curing, correcting or supplementing any defective provision contained herein
or making any other provisions with respect to matters or questions arising
under this Agreement as the Company and the Initial Holder may deem necessary or
desirable; provided, however, that such action shall not affect adversely the
rights of any other Holder.  Any amendment or supplement to this Agreement
(including any Exhibit hereto) that has or would have an adverse effect on the
interests of the Holders shall require the written consent of the requisite
Holders.  The consent of each Holder affected shall be required for any
amendment pursuant to which the Exercise Price would be increased or the
Exercise Rate would be decreased (other than pursuant to adjustments provided
herein).  In determining whether the Holders of the required number of Warrants
have concurred in any direction, waiver or consent,

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

16

--------------------------------------------------------------------------------


 

Warrants owned by the Company or any of its Affiliates shall be disregarded and
deemed not to be outstanding.

 

(d)                                                                                                        
Notices.  All notices, consents, approvals, reports, designations, requests,
waivers, elections and other communications authorized or required to be given
pursuant to this Agreement shall be given in writing and either personally
delivered to the party to whom it is given or delivered by an established
delivery service by which receipts are given or mailed by registered or
certified mail, postage prepaid, or sent by facsimile or electronic mail with a
copy sent on the following Business Day by one of the other methods of giving
notice described herein, addressed to the party at its address listed below:

 


(I)                                     IF TO THE COMPANY:


 

Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  Chief Financial Officer
Facsimile:  (617) 225-7708
E-mail:  imagovcevic@dyax.com

with a copy (which shall not constitute notice) to:

Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  General Counsel
Facsimile:  (617) 225-7708
E-mail:  imagovcevic@dyax.com

with a copy (which shall not constitute notice) to:

Dyax Corp.
300 Technology Square
Cambridge, MA  02139
Attention:  Associate General Counsel
Facsimile:  (617) 225-7708
E-mail:  aashe@dyax.com

with a copy (which shall not constitute notice) to:

Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA  02199
Attention: Stacie S. Aarestad

Facsimile:  (617) 227-4420
E-mail:  saarestad@eapdlaw.com

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

17

--------------------------------------------------------------------------------


 


(II)                                  IF TO THE INITIAL HOLDER:


 

Cowen Healthcare Royalty Partners, L.P.
177 Broad Street, Suite 1101
Stamford, CT  06901
Attention:  Gregory B. Brown, M.D.
Facsimile:  (646) 562-1293
Email:  greg.brown@cowen.com

with a copy (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005
Attn:  Christopher T. Cox
Facsimile:  (212) 396-0136
E-mail:  ccox@cahill.com

 


(III)                               IF TO ANY OTHER HOLDER, TO THE ADDRESS SET
FORTH ON THE CERTIFICATE REGISTER.


 

The Company and the Initial Holder, by written notice to the other, may
designate additional or different addresses for subsequent notices or
communications.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.

 

(e)                                                                                                         
GOVERNING LAW.  THIS AGREEMENT AND THE WARRANT CERTIFICATES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

(f)                                                                                                           
JURISDICTION; WAIVER OF TRIAL BY JURY.  IN CONNECTION WITH THE ADJUDICATION OF
ANY DISPUTES RELATING TO THIS AGREEMENT OR THE WARRANTS, EACH PARTY HEREBY
IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT EACH PARTY
SUBMITS TO THE JURISDICTION OF ANY OTHER COURT IN WHICH A CLAIM RELATING TO THIS
AGREEMENT OR THE WARRANTS IS BROUGHT BY ANY THIRD PARTY AGAINST THE OTHER

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

18

--------------------------------------------------------------------------------


 

PARTY; (B) WAIVES, AND AGREES NOT TO ASSERT, (1) ANY CLAIM THAT IT IS NOT
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM AND (2) ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY; AND (C) AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S ADDRESS AS PROVIDED HEREIN
SHALL BE EFFECTIVE FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTER
FOR WHICH IT HAS SUBMITTED TO JURISDICTION HEREBY.  A JUDGMENT IN ANY SUCH
PROCEEDING MAY BE ENFORCED IN ANY OTHER COURTS TO WHOSE JURISDICTION THE
APPLICABLE PARTY MAY BE SUBJECT.  EACH PARTY (X) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER OF A RIGHT TO A JURY TRIAL AND (Y) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS, AGREEMENTS AND CERTIFICATIONS IN THIS
SECTION.

 

(g)                                                                                                        
Successors.  All representations, warranties, covenants and agreements contained
in this Agreement and the Warrant Certificate by or for the benefit of the
Company and the Holders shall inure to the benefit of, and shall bind, their
respective successors and assigns.

 

(h)                                                                                                        
Counterparts.  This Agreement may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

 

(i)                                                                                                            
Table of Contents.  The table of contents and headings of the Articles and
Sections of this Agreement have been inserted for convenience of reference only,
are not intended to be considered a part hereof and shall not modify or restrict
any of the terms or provisions hereof.

 

(j)                                                                                                            
Severability.  The provisions of this Agreement are severable, and if any clause
or provision shall be held invalid, illegal or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect in
that jurisdiction only such clause or provision, or part thereof, and shall not
in any manner affect such clause or provision in any other jurisdiction or any
other clause or provision of this Agreement in any jurisdiction.

 

(k)                                                                                                         
Remedies.  The rights and remedies provided herein shall be cumulative and not
exclusive of any other rights or remedies available.  The Company and the
Initial Holder acknowledge and agree that the remedy at law for any breach or
threatened breach by the other party in the performance or compliance with any
of the terms of this Agreement or the Warrants is not and would not be adequate
and that, to the fullest extent permitted by law,

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

19

--------------------------------------------------------------------------------


 

such terms may be specifically enforced by a decree for specific performance,
injunctive relief or other equitable remedies or by an injunction against
violation of any such terms or otherwise and each of the Company and the Initial
Holder agrees not to allege, and hereby waives the defense, that an adequate
remedy exists at law.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

DYAX CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COWEN HEALTHCARE ROYALTY
PARTNERS, L.P.

 

 

 

By:

Cowen Healthcare Royalty GP, LLC,

 

 

  its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO WARRANT AGREEMENT

 

[FORM WARRANT CERTIFICATE]

 

[Face]

 

THE WARRANTS AND THE WARRANT SHARES (THE “SECURITIES”) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION AND SUBJECT TO
COMPLIANCE WITH OTHER APPLICABLE LAWS.  THE HOLDER HEREOF, BY ITS ACCEPTANCE
HEREOF, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, UNLESS
PREVIOUSLY REGISTERED UNDER THE SECURITIES ACT, ONLY (A) TO THE COMPANY;
(B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 THEREUNDER (IF AVAILABLE); (C) TO A PERSON IT REASONABLY BELIEVES IS
A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A; (D) PURSUANT TO AN OFFSHORE TRANSACTION COMPLYING WITH
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT; OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

No.  2

Number of Warrants: 250,000

 

WARRANTS TO PURCHASE COMMON STOCK OF

 

DYAX CORP.

 

THIS CERTIFIES THAT COWEN HEALTHCARE ROYALTY PARTNERS, L.P., a Delaware limited
partnership, or its registered assigns, is the registered holder of the number
of Warrants set forth above (the “Warrants”).  Each Warrant entitles the holder
thereof (the “Holder”), at its option and subject to the provisions contained
herein and in the Warrant Agreement referred to below, to purchase from DYAX
CORP., a Delaware corporation (the “Company”), one share of

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

A-1

--------------------------------------------------------------------------------


 

Common Stock, $.01 par value per share, of the Company (the “Common Stock”) at
the exercise price of $[                 ] (the “Exercise Price”) or by Cashless
Exercise, as referred to below.

 

This Warrant Certificate is issued on the Tranche B Funding Date under and in
accordance with the Warrant Agreement, dated as of March [     ],  2009, between
the Company and the Initial Holder thereunder (the “Warrant Agreement”), and is
subject to the terms and provisions contained in the Warrant Agreement, to all
of which terms and provisions the Holder of this Warrant Certificate consents by
acceptance hereof.  The Warrant Agreement is hereby incorporated herein by
reference and made a part hereof.  Reference is hereby made to the Warrant
Agreement for a full statement of the respective rights, limitations of rights,
duties and obligations of the Company and the Holders of the Warrants. 
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Warrant Agreement.  A copy of the Warrant Agreement may be
obtained for inspection by the Holder hereof upon written request to the Company
at Dyax Corp., 300 Technology Square, Cambridge, MA 02139, Attention:  Ivana
Magovcevic-Liebisch.

 

Subject to the terms and conditions set forth in this Warrant Certificate and
the Warrant Agreement, each Warrant represented hereby shall be exercisable at
any time or from time to time on or after the earlier of (i) the one year
anniversary of the Tranche B Funding Date and (ii) the date on which the Company
delivers or is required to deliver to the Holders written notice of a
Combination pursuant to clause (d) of Section 4.8 of the Warrant Agreement (the
“Exercise Commencement Date”).  This Warrant Certificate shall terminate and
become void as of 6:00 p.m., New York time, on August 5, 2016 (the “Expiration
Date”) or upon the exercise hereof as to all Warrants represented thereby.  The
number of Warrant Shares and the kind of securities, cash and other property
purchasable upon exercise of the Warrants and the Exercise Price shall be
subject to adjustment from time to time as set forth in the Warrant Agreement.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, which provisions shall for all purposes have
the same effect as though fully set forth at this place.

 

THIS WARRANT CERTIFICATES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Dyax Corp. has caused this Warrant Certificate to be
executed by its duly authorized officer as of the date first written above.

 

 

DYAX CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

A-3

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF WARRANT CERTIFICATE]

 

[Reverse]

 

Subject to the terms of this Warrant Certificate and the Warrant Agreement, the
Warrants represented by this Warrant Certificate may be exercised in whole or in
part upon (a) surrender to the Company of this Warrant Certificate, together
with the form of election to purchase Warrant Shares below duly completed and
executed by the Holder hereof and (b) payment to the Company of the Exercise
Price for the number of Warrant Shares in respect of which the Warrants are
exercised.  Such payment of the Exercise Price shall be made (i) in cash or by
certified or official bank check payable to the order of the Company or by wire
transfer of funds to an account designated by the Company for such purpose or
(ii) by Cashless Exercise by the surrender (which surrender shall be evidenced
by cancellation of the number of Warrants represented by this Warrant
Certificate presented in connection with a Cashless Exercise) of the Warrants
represented by this Warrant Certificates, and without the payment of the
Exercise Price in cash, in exchange for the issuance of such number of shares of
Common Stock equal to the product of (1) the number of shares of Common Stock
for which the Warrants would otherwise be nominally exercisable immediately
prior to such exercise if payment of the Exercise Price were being made in cash
and (2) the Cashless Exercise Ratio (as defined in the Warrant Agreement).  All
Warrant Shares issued upon exercise of Warrants will be fully paid,
nonassessable, free of preemptive rights and free from all taxes, liens, charges
and security interests with respect to the issue thereof.

 

The Warrants represented by this Warrant Certificate shall be exercisable at the
election of the Holders hereof either in full at any time or in part from time
to time during the period commencing on the Exercise Commencement Date and
ending at 6:00 p.m., New York time, on the Expiration Date and in the event that
this Warrant Certificate is surrendered for exercise in respect of less than all
the Warrants represented hereby at any time prior to the Expiration Date a new
Warrant Certificate representing the remaining Warrants will be duly executed
and promptly issued by the Company in accordance with the Warrant Agreement.

 

No fractional Warrant Shares will be issued on exercise of Warrants.  If more
than one Warrant shall be exercised at the same time by the same Holder, the
number of full Warrant Shares which shall be issuable upon such exercise shall
be computed on the basis of the aggregate number of Warrant Shares purchasable
on exercise of the Warrants so exercised.  If any fraction of a Warrant Share
would be issuable on the exercise of any Warrant (or specified portion thereof),
the Company will notify the Holder exercising the Warrant in writing of the
amount to be paid in lieu of the fraction of a Warrant Share and concurrently
will pay to such Holder an amount in cash equal to the Current Market Value for
one Warrant Share on the date the Warrant is exercised, multiplied by such
fraction, rounded up to the nearest whole cent.

 

When Warrants are presented to the Company with a request to register the
transfer of such Warrants or to exchange such Warrants for an equal number of
Warrants of other

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

A-4

--------------------------------------------------------------------------------


 

authorized denominations, the Company will register the transfer or make the
exchange in the manner and subject to the limitations set forth in the Warrant
Agreement.

 

No service charge will be made by the Company to any Holder for any registration
of transfer or exchange upon surrender of this Warrant Certificate at the
principal office of the Company.  The Company will pay all documentary stamp
taxes attributable to the issuance of the Warrants and the Warrant Shares upon
the exercise of Warrants; provided, however, that the Company will not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance of any Warrant Certificates or any certificates for
Warrant Shares in a name other than the Holder of such Warrant Certificate.

 

Except as otherwise specifically required in the Warrant Agreement, Holders of
unexercised Warrants are not entitled to (a) receive dividends or other
distributions from the Company, (b) receive notice of or vote at any meeting of
the stockholders of the Company, (c) consent to any action of the stockholders
of the Company, (d) receive notice of any other proceedings of the Company or
(e) exercise any other rights as stockholders of the Company.  All shares of
Common Stock issuable by the Company upon the exercise of the Warrants shall,
upon such issue, be duly and validly issued and fully paid and non-assessable.

 

The holder in whose name this Warrant Certificate is registered may be deemed
and treated by the Company as the absolute owner of the Warrant Certificate for
all purposes whatsoever and the Company shall not be affected by notice to the
contrary.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

A-5

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO PURCHASE WARRANT SHARES
(to be executed only upon exercise of Warrants)

 

DYAX CORP.

 

The undersigned hereby irrevocably elects to exercise                 Warrants
to purchase Warrant Shares, on the terms and conditions specified in the within
Warrant Certificate and the Warrant Agreement therein referred to and herewith
(choose one by marking “X” in the space provided):

 

o                                    Tenders payment of the aggregate Exercise
Price for such Warrant Shares to the order of Dyax Corp. in the amount
$            in accordance with the terms of the Warrant Agreement.

 

o                                    Directs that such exercise be a Cashless
Exercise in accordance with the terms of the Warrant Agreement.

 

The undersigned directs that the Warrant Shares and the other securities, if
any, deliverable upon the exercise of such Warrants be registered in the name
and at the address specified below and delivered thereto.

 

Date:                                     , 20      

 

 

 

(4)

 

(Signature of Holder)

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City)     (State)    (Zip Code)

 

 

 

 

 

 

 

(Social Security or Tax Identification No.)

 

--------------------------------------------------------------------------------

(4)                                  The signature must correspond with the name
as written upon the face of the within Warrant Certificate in every particular,
without alteration or enlargement or any change whatever.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

A-6

--------------------------------------------------------------------------------


 

Warrant Shares and any other securities, cash and other property, and/or payment
in lieu of fractional Warrant Shares to be issued and delivered to:

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City)     (State)    (Zip Code)

 

 

 

 

 

 

 

(Social Security or Tax Identification No.)

 

 

A Warrant Certificate representing any unexercised Warrants evidenced by the
within Warrant Certificate to be issued to:

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City)     (State)    (Zip Code)

 

 

 

 

 

 

 

(Social Security or Tax Identification No.)

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B
TO WARRANT AGREEMENT

 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER OF WARRANTS

 

Re:                               Warrants to Purchase Common Stock (the
“Warrants”) of DYAX CORP. (the “Company”)

 

This Certificate relates to                    Warrants held in definitive form
by                          (the “Transferor”).

 

The Transferor has requested the Company to exchange or register the transfer of
a Warrant or Warrants.  In connection with such request and in respect of each
such Warrant, the Transferor does hereby certify that the Transferor is familiar
with the Warrant Agreement relating to the above captioned Warrants and that the
transfer of this Warrant does not require registration under the Securities Act
of 1933, as amended (the “Securities Act”), because(5):

 

o                                    Such Warrant is being acquired for the
Transferor’s own account without transfer.

 

o                                    Such Warrant is being transferred to the
Company.

 

o                                    Such Warrant is being transferred in a
transaction meeting the requirements of Rule 144 under the Securities Act.

 

o                                    Such Warrant is being transferred to a
qualified institutional buyer (as defined in Rule 144A under the Securities Act)
in reliance on Rule 144A.

 

o                                    Such Warrant is being transferred pursuant
to an offshore transaction in accordance with Rule 904 under the Securities Act.

 

o                                    Such warrant is being transferred pursuant
to another available exemption from the registration requirements under the
Securities Act.

 

The Company is entitled to rely upon this Certificate.

 

 

[INSERT NAME OF TRANSFEROR]

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

(5)                                  Please check applicable box.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C
TO
WARRANT AGREEMENT

 

FORM OF CERTIFICATION

 

The undersigned hereby acknowledges receipt of 250,000 Warrants at an exercise
price per Warrant (subject to adjustment) of $[      ]  to acquire shares of
Common Stock of DYAX CORP., on the terms and conditions specified in the Warrant
Certificate and the Warrant Agreement therein referred (a “Holder”).

 

Each Holder, severally and not jointly, represents and warrants to DYAX CORP.
(the “Company”) as of the date hereof and the Tranche B Funding Date as follows:

 

(a)                                  Such Holder is acquiring the Warrants and
(if and when it exercises the Warrants) will acquire the Warrant Shares for its
own account, for investment purposes only and not with a view to any
distribution thereof within the meaning of the Securities Act.

 

(b)                                 Such Holder has received such information as
it deems necessary in order to make an investment decision with respect to the
Warrants and has had the opportunity to ask questions of and receive answers
from the Company and its officers and directors and to obtain such additional
information which the Company possesses or could acquire without unreasonable
effort or expense as such Holder deems necessary to verify the accuracy of the
information furnished to such Holder and has asked questions, received such
answers and obtained such information as it deems necessary to verify the such
accuracy of the information furnished to such Holder.

 

(c)                                  Such Holder is an “accredited investor”
within the meaning of Rule 501 of the Securities Act.

 

(d)                                 Such Holder understands that the Warrants
have not been and will not be registered under the Securities Act or any state
or other securities law, that the Warrants are being issued by the Company in
transactions exempt from the registration requirements of the Securities Act and
that the Warrants may be resold only if registered pursuant to the provisions of
the Securities Act or if an exemption from registration under the Securities Act
is available.

 

(e)                                  Such Holder further understands that the
exemption from registration afforded by Rule 144 of the Securities Act depends
on the satisfaction of various conditions, and that, if applicable, Rule 144 of
the Securities Act may afford the basis for sales only in limited amounts.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

B-2

--------------------------------------------------------------------------------


 

(f)                                    Such Holder did not employ any broker or
finder in connection with the transaction contemplated the Warrant Agreement and
no fees or commissions are payable to the Holders except as otherwise provided
for in the Warrant Agreement.

 

 

 

COWEN HEALTHCARE ROYALTY PARTNERS, L.P.

 

 

 

By:

Cowen Healthcare Royalty GP, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

Gregory B. Brown, M.D.

 

 

Title:

Managing Director

 

 

 

 

 

DATED:  March [       ], 2009

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Form of Assignment and Acceptance

 

[date]

 

[Lender]
[                 ]

[                 ]



Attention:

[          ]

Facsimile:

[          ]

 

Dyax Corp.
300 Technology Square
Cambridge, MA 02139



Attention:

[          ]

Facsimile:

[          ]

 

Ladies and Gentlemen:

 

Re: Assignment Pursuant to the Loan Agreement

 

We refer to the Loan Agreement dated as of August 5, 2008, amended and restated
as of March 18, 2009, (as may be further amended from time to time, the
“Agreement”), providing for loans to DYAX CORP. in an aggregate principal
amounts of up to $50,000,000 in Tranche A Loans and $15,000,000 in Tranche B
Loans.              (the “Seller”) and               (the “Buyer”) are
delivering this instrument to you in connection with an assignment by the Seller
of its rights and obligations under the Agreement pursuant to Section 13.01
thereof. Capitalized terms used and not otherwise defined herein have the
meanings given to them in the Agreement.

 

1.                                       The Seller and the Buyer hereby advise
you (a) that the Seller will assign to the Buyer the Seller’s right, title and
interest in respect of the Agreement described below as the “Assigned Rights”
and the Buyer will accept that assignment and assume the Seller’s related
obligations described below as the “Assumed Obligations,” and (b) that as
between the Seller and the Buyer that assignment and assumption will be
effective as of the date identified below as the “Effective Date.”

 

2.                                       In connection with the assignment
referred to herein, the Buyer hereby confirms to you that (a) the Buyer is a
financial institution, institutional investor or commercial paper conduit and
(b) the Buyer agrees to be bound as a Lender by the terms of the Agreement to
the extent of the assignment and assumption referred to herein.

 

3.                                       The Buyer (a) represents and warrants
that (i) it is sophisticated with respect to decisions to acquire assets of the
type represented by the Assigned Rights and Assumed Obligations and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Rights and Assumed Obligations, is experienced in acquiring assets of
such

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

type, (ii) it has received a copy of the Loan Agreement, together with copies of
the most recent financial statements delivered pursuant to Sections 9.03
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Rights and Assumed
Obligations on the basis of which it has made such analysis and decision
independently and without reliance on the Seller or any other Lender; and
(b) agrees that (i) it will, independently and without reliance on the Seller or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

 

4.                                       Buyer hereby appoints Cowen Healthcare
Royalty Partners, L.P. to act as its agent under the Security Agreement which
grant a security interest on terms specified in Section 16 of the Security
Agreement, including for the purpose of filings related to the security interest
granted under the Security Agreement and other Loan Documents which grant a
security interest.

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

L-2

--------------------------------------------------------------------------------


 

Terms Relating to the Assignment and Acceptance

 

Effective Date:

 

Assigned Rights:

 

[A        % undivided interest in (i) the Tranche A Loan of the Seller
outstanding on the Effective Date, (ii) all related rights of the Seller to
interest accruing on such portion of the Tranche A Loan from and after the
Effective Date, and (iii) all related rights of the Seller under the Agreement
and the Tranche A Note delivered to the Seller thereunder from and after the
Effective Date.]

 

[and

 

A        % undivided interest in (i) the Tranche B Loan of the Seller
outstanding on the Effective Date, (ii) all related rights of the Seller to
interest accruing on such portion of the Tranche B Loan from and after the
Effective Date, and (iii) all related rights of the Seller under the Agreement
and the Tranche B Note delivered to the Seller thereunder from and after the
Effective Date.]

 

Assumed Obligations:

 

All obligations of the Seller relating to the Assigned Rights that arise under
the Agreement on or after the Effective Date

 

[Tranche A Loan of the Seller:

 

Before the Effective Date: $                      

 

After giving effect to the assignment referred to herein:
$                      ]

 

[Tranche B Loan of the Seller:

 

Before the Effective Date: $                      

 

After giving effect to the assignment referred to herein:
$                      ]

 

[Tranche A Loan of the Buyer:

 

Before the Effective Date:  $                      

 

After giving effect to the assignment referred to herein:
$                      ]

 

[Tranche B Loan of the Buyer:

 

Before the Effective Date:  $                      

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

L-3

--------------------------------------------------------------------------------


 

After giving effect to the assignment referred to herein:
$                            ]

 

For these purposes, the Buyer hereby informs you that the address for notices
and account for payments in connection with the Agreement are as set forth
below.

 

 

[LENDER]

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

[Include Notice and account
information for Buyer.]

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

L-4

--------------------------------------------------------------------------------


 

Schedule A

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule C

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule D

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(l)

Indebtedness

 

None

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(n)

Subsidiaries

 

Subsidiaries

 

[g121811ke27i001.jpg]

 

Dyax SA

Building 22

Boulevard du Rectorat 27B

Sart Tilman

B-4000 Liege 1

Belgium

 

Dyax B.V. and Holding B. V.

Voorstraat 5

3633 BA VREELAND

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(s)(i)

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(s)(ii)

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (u)

Borrower’s Principal Place of Business

and Chief Executive Office

 

 

300 Technology Square, Cambridge, MA 02139, USA

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (v) (ii)

 

 

 [*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(v)(iii)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (v) (iv)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(v)(vii)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(v)(viii)

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(v)(ix)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(v)(x)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(v)(xi)

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (w) (i)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(w)(iii)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(w)(v)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (w) (vi)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(w)(vii)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (w) (viii)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (w)(x)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(w)(xi)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 8.01 (x)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Schedule 10.03(a)

 

 

[*****]

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------